fa

(ae eaaad

i

2

Evaluacion de Impacto Social
para Planta Fotovoltaica Alten

Puebla 250 MW

Junio 2018

The business of sustainability
Evaluacion de Impacto Social
para Planta Fotovoltaica Alten Puebla 250 MW

Junio 2018

Proyecto No. 0459562

Socio a cargo

Gerente de Proyecto
TABLA DE CONTENIDOS
1.  RESUMEN EJECUTIVO........e0ssesseesee

1.1. DATOS DEL PROMOVENTE
1.2 METODOLOGIA .....0s00000+
1.3. DESCRIPCION DEL PROYECTO.....0...4+:
1.4 AREA DE INFLUENCIA DEL PROYECTO.
1.5 IMPACTOS SOCIALES IDENTIFICADOS ...sssssssseesssesessseeese
1.6 | MEDIDAS RELEVANTES DE MITIGACION Y/O POTENCIACION.
1.7. IDENTIFICACION DE RIESGOS SOCIALES
1.8 SISTEMA DE GESTION SOCIAL

2 INTRODUCCION.esssssssssssssssstennsesees 11
2.1 ESTRUCTURA DEL REPORTE wessessssessesessessesessessesessessesessessssessserssestsssessesessecseses 12
3 DATOS DEL PROMOVENTE.)........44. 15

3.1 RAZON SOCIAL iesssesssesssessstessseseseessesssseesseeess
3.2. REGISTRO FEDERAL DE CONTRIBUYENTES .
3.3. NOMBRE DEL REPRESENTANTE LEGAL...
3.4 DATOS DE CONTACTOQesecsssssssessseessssieeseesssnenees

4 DATOS DEL RESPONSABLE DE LA ELABORACION DE LA EVIS........... 16

41 RAZON SOCIAL iesssesssesssessstessseseseessesssseesseeess
4.2 REGISTRO FEDERAL DE CONTRIBUYENTES .
4.3. DATOS DE CONTACTO..

5 METODOLOGIA..veesssssssssssssssstsennseeees

5.1 RECOLECCION DE DATOS
5.2 IDENTIFICACION DE IMPACTOS SOCIALES
5.3 EVALUACION DE LOS IMPACTOS SOCIALES DEL PROYECTO
54 DISENO GENERAL DEL SISTEMA DE GESTION SOCIAL...

6 MARCO REGULATORIO.......s00

6.1 ENTIDADES .
6.2 LEGISLACION APLICABLE PARA LAS EVALUACIONES DE IMPACTO SOCIAL.
6.3 LINEAMIENTOS PARA LA ELABORACION DE LAS EVIS vissesssssssssesesssesses

7 DESCRIPCION DEL PROYECTO...

7.2. CARACTERISTICAS PARTICULARES DEL PROYECTO wvssssssssssssrsesssssssssssssssssssees DB
7.3. PROGRAMA GENERAL DE TRABAJO
7.4 DESCRIPCION DE LAS ETAPAS DEL PROYECTO.
7.5 INFRAESTRUCTURA DE SOPORTE..s++sssseseeseee
7.6 GESTION DE RECURSOS HUMANOS, MATERIALES Y RESIDUOS
7.7 RUTAS DE TRANSPORTE....se+00000+

8 AREA DE INFLUENCIA DEL PROYECTO.sssssssssssssssssssesssssssesssssssssnnssenssssssees 73

8.1 DEFINICION DEL AREA DE INFLUENCIA NUCLEO..
8.2 DEFINICION DEL AREA DE INFLUENCIA DIRECTA .
i

8.3 DEFINICION DEL AREA DE INFLUENCIA INDIRECTA -ssessssssssssssssssssssssessssssssees 82
9 COMUNIDADES Y PUEBLOS INDIGENAS.sssssssssssssssessssessesssssssisssssenssssseees 8D
10 CARACTERIZACION SOCIAL DEL AREA DE INFLUENCIA .sssssssseeseeeeees 90

10.1 CARACTERIZACION DEL AREA DE INFLUENCIA NUCLEO essssssssssssssssssssssssssees
10.2 CARACTERIZACION DEL AREA DE INFLUENCIA DIRECTA....
10.3 CARACTERIZACION DEL AREA DE INFLUENCIA INDIRECTA

11 IDENTIFICACION DE ACTORES DE INTERES

11.1 IDENTIFICACION Y DESCRIPCION DE ACTORES DE INTERES
11.2 MAPEO DE GRUPOS DE INTERES
11.3 ANALISIS DE LA INFLUENCIA DE LOS GRUPOS DE INTERES woessessssseessesseesseesee

12 IDENTIFICACION Y EVALUACION DE IMPACTOS SOCIALES ..1+++++++++ 148

12.1 FUENTES DE INFORMACION EMPLEADAS.. we .
12.2 RESUMEN DE IMPACTOS SOCIALES IDENTIFICADOS .

12.3 IMPACTOS SOCIALES IDENTIFICADOS..
12.4 RESUMEN DE MEDIDAS DE POTENCIACION vo. MITIGACION DE IMPACTOS
SOCIALES .. .
12.5 IMPACTOs SOCIALES EN GRUPOS SOCIALES ESPECIFICOS.. settee L174

13 IDENTIFICACION DE RIESGOS SOCIALES wvssssssssssssesssssssesssssssissssssesssessee 176

13.1 RIESGOS SOCIALES IDENTIFICADOS 7 seeeeseee
13.2 RESUMEN DE MEDIDAS DE PREVENCION PARA RIESGOS SOCIALES ......4.+04. 182

14 SISTEMA DE GESTION SOCIAL......

14.1 DISENO GENERAL DEL SISTEMA DE GESTION. see
14.2 RECURSOS PARA LA IMPLEMENTACION DEL PLAN DE GESTION SOCIAL wee 189

15 REFERENCIAS....ccssessessssssesseessssnessessnes

ii
LISTA DE FIGURAS

Figura 6-1
Figura 7-1
Figura 7-2
Figura 7-3
Figura 7-4
Figura 7-5
Figura 7-6
Figura 7-7
Figura 7-8
Figura 8-1
Figura 8-2
Figura 8-3
Figura 9-1
Figura 10-1
Figura 11-1
Figura 11-2
Figura 11-3
Figura 11-4
Figura 14-1
Figura 14-2

Ubicacién de ANP con respecto a la del Proyecto
Localizacién y componentes del Proyecto

Distribucion de los paneles solares dentro del poligono del Proyecto

Distribucion de ejidos dentro del poligono del Proyecto.
Tipos de uso de suelo en el area del Proyecto
Programa de trabajo

Proteccién de bloques de potencia

Protecci6n de caminos

Ruta de transporte a utilizar por el Proyecto

Area Niicleo del Proyecto

Area de Influencia Directa del Proyecto

Area de Influencia Indirecta del Proyecto

Regiones cercanas al sitio del Proyecto

Negocio de venta de carrocerias en el AN del Proyecto
Objetivos del andlisis de actores de interés

Anilisis de posicion de actores de interés

Matriz de priorizacion de grupos de interés

Posicion e influencia de actores de interés

Sistema de gestion de responsabilidad social

Diserio general del Sistema de Gestién Social

iii
LISTA DE TABLAS

Tabla 1-1 Resumen del Areas de Influencia del Proyecto 5
Tabla 5-1 Principales aspectos sociales que serdn influenciados por el Proyecto
20
Tabla 5-2 Grados de vulnerabilidad 22
Tabla 5-3 Pardmetros de magnitud y los criterios para asignacion de valores
23
Tabla 5-4 Matriz de decisién de magnitud 24
Tabla 5-5 Asignacién de la magnitud 25
Tabla 5-6 Designaci6n de la importancia de los impactos sociales 26
Tabla 7-1 Coordenadas del poligono del Proyecto 41
Tabla 7-2 Coordenadas de la Subestacion de Elevacién 43
Tabla 7-3 Coordenadas de la Subestacién de Maniobras 43
Tabla 7-4 Coordenadas de la LTE 44
Tabla 7-5 Coordenadas del area de Paneles 44
Tabla 7-6 Lista de tierras en el predio del Proyecto 49
Tabla 8-1 Localidades del Area de Influencia Niicleo 76
Tabla 8-2 Definicién del Area de Influencia Directa 78
Tabla 8-3 Area de Influencia Directa del Proyecto 79
Tabla 8-4 Definicion del Area de Influencia Indirecta 82
Tabla 8-5 Area de Influencia Indirecta del Proyecto 83
Tabla 9-1 Localidades con presencia de poblacién indigena 86
Tabla 9-2 Localidades donde se habla alguna lengua indigena 87
Tabla 9-3 Regiones indigenas en el Area de Influencia del Proyecto 88
Tabla 10-1 Poblacion total de las localidades del Area de Influencia Niicleo 91
Tabla 10-2 Materiales de construccion de las viviendas del AN 96
Tabla 10-3 Indice y grado de marginacién 101
Tabla 10-4. Elementos considerados para determinar indice de marginacién 103
Tabla 10-5 Condiciones de pobreza e ingresos en el municipio de Tepeyahualco
104
Tabla 10-6 Poblacién total de las localidades del Area de Influencia Directa 107
Tabla 10-7 Materiales de construccion de las viviendas en Tepeyahualco, Puebla
112
Tabla 10-8 Materiales de construccion de las viviendas en Perote, Veracruz 113
Tabla 10-9 Indice y grado de marginacién 117
Tabla 10-10 Condiciones de pobreza e ingresos en el municipio de Tepeyahualco
118
Tabla 10-11 Poblacion total de las localidades del AII 2 126
Tabla 10-12 Grados de marginaci6n en el AII 2 133
Tabla 11-1 Actores de interés 138
Tabla 11-2 Principales intereses y preocupaciones por grupo de interés 140
Tabla 12-1 Fuentes de informacion empleadas para la recoleccién de datos 149
Tabla 12-2. Resumen de impactos sociales identificados 150
Tabla 12-3 Medidas de potenciacion y mitigaci6n para impactos sociales 169
Tabla 12-4 Alcance especifico de impactos sociales por grupo social 174
Tabla 13-1 Resumen de riesgos sociales identificados 177
Tabla 13-2 Medidas de prevencion para efectos de eventos no planificados 182
Tabla 14-1. Recursos econ6micos estimados para la ejecucién del PGS por ario

190

iv
Tabla 14-2

Tabla 14-3
Tabla 14-4
Tabla 14-5
Tabla 14-6

Tabla 14-7.

Tabla 14-8

Programa de Relacionamiento con la Comunidad y otros Grupos de

Interés

Mecanismo de Atencién a Quejas, Agravios y Dudas
Programa de Inversion Social

Politica Ambiental, Social y de Salud y Seguridad
Programa de Reporte y Monitoreo

Medidas a reportar en Programa de Reporteo y Monitoreo
Plan de Desmantelamiento

191
194
196
199
201
202
215
LISTA DE GRAFICAS

Grafica 10-1
Grafica 10-2
Grafica 10-3
Grafica 10-4
Grafica 10-5
Grafica 10-6
Grafica 10-7
Grafica 10-8
Grafica 10-9

Distribucion por género en el AN

Distribuci6n de la poblacion por grupos etarios en el AN
Patrones de migracion en el Area de Influencia Niicleo
Acceso a servicios en el Area de Influencia Niicleo

Acceso a medios de comunicacién en el AN

Niveles educativos en el Area de Influencia Nticleo

Acceso a servicios de salud en el Area de Influencia Niicleo
Indicadores laborales en el AN

Religion en el Area de Influencia Nricleo

Grafica 10-10 Distribucién por género en el AID

Grafica 10-11
Grafica 10-12
Grafica 10-13
Grafica 10-14
Grafica 10-15
Grafica 10-16
Grafica 10-17
Grafica 10-18
Grafica 10-19
Grafica 10-20
Grafica 10-21
Grafica 10-22
Grafica 10-23
Grafica 10-24
Grafica 10-25
Grafica 10-26
Grafica 10-27
Grafica 10-28
Grafica 10-29

Distribucion de la poblacion por grupos etarios en el AID
Patrones de migracion en el AID

Acceso a servicios ptiblicos en el AID

Acceso a medios de comunicacion en el AID

Niveles educativos en el AID

Acceso a servicios de salud en el AID

Poblacion econémicamente activa en el AID

Religion en las localidades del AID

Distribucion por género en el AII 1

Distribucion por grupos etarios en el AII 1

Patrones migratorios en el AII 1

Grados de escolaridad en el AII 1

Acceso a servicios médicos en el AII 1

Distribucion por género en el AII 2

Distribucion de la poblacion por grupos etarios en el AII 2
Patrones migratorios en el AII 2

Acceso a servicios ptiblicos en el AII2

Acceso a medios de comunicacion en el AII 2

Acceso a educacion en las localidades del AII 2

Grafica 10-30 Acceso a servicios de salud en el AII 2

Grafica 10-31

Poblacién econémicamente activa en el AII 2

vi

92

92

94

95

96

98

99

101
106
108
109
110
111
111
115
116
117
120
121
122
122
124
125
127
127
128
129
129
131
132
133
LISTA DE ACRONIMOS

mo
Al Area de Influencia

AID Area de Influencia Directa

AIL Area de Influencia Indirecta

AN Area Nticleo

ANP Area Natural Protegida

CDI Comisién Nacional para el Desarrollo de los Pueblos Indigenas
CFE Comisi6n Federal de Electricidad

CFI Corporacién Financiera Internacional

CONABIO Comisién Nacional para el Conocimiento y Uso de la Biodiversidad
CONAPO Consejo Nacional de Poblacién

CONEVAL _| Consejo Nacional de Evaluaci6n de la Politica del Desarrollo Social
CRE Comisién Reguladora de Energia

EvIS. Evaluaci6n de Impacto Social

ENE Estrategia Nacional de Energia 2013-2017
a

GRI Global Reporting Initiative

HA Hectéreas

IMSS Instituto Mexicano del Seguro Social

INAFED Instituto Nacional para el Federalismo y el Desarrollo Municipal
INAH Instituto Nacional de Antropologia e Historia

INALI Instituto Nacional de Lenguas Indigenas

INEGI Instituto Nacional de Estadistica y Geografia

ISSSTE Instituto de Seguridad y Servicios Sociales de los Trabajadores del Estado
kV Kilovoltio

kVA Kilovoltio-amperio

kWac Kilo watt alternating current (en inglés)

LGEEPA Ley General del Equilibrio Ecolégico y la Proteccién al Ambiente
LGPGIR Ley General para la Prevencién y Gestién Integral de los Residuos
LOAPF Ley Organica de la Administracién Ptiblica Federal

LP Gas Licuado de Petréleo

LTE Linea de Transmision Eléctrica

LV Low voltage (bajo voltaje en espaiiol)

MAC Mecanismo de Atencién a la Comunidad

MW Mega watts (megavatio en espafiol)

MWp Mega watt pico

NOM Norma Oficial Mexicana

oir Organizacién International del Trabajo

PLC Programmable Logic Controller (en inglés)

PPC Power Plant Controller

RAN Padrén e Historial de Nucleos Agrarios del Registro Agrario Nacional

vii
AC

imo

S.A. de C.V. Sociedad Anénima de Capital Variable

SCADA Supervisor, Control and Data Acquisition (en inglés)
SCT Secretaria de Comunicaciones y Transportes

SE Sub Estacion

SEE Sub Estacion Eléctrica

SEM Sub Estacién de Maniobras

SEMARNAT | Secretaria de Medio Ambiente y Recursos Naturales
SENER Secretaria de Energia

SGS Sistema de Gestién Social

Wh Watt per hour (vatio por hora en espafiol)

Wp Watt peak (vatio pico en espaifiol)

viii

RESUMEN EJECUTIVO

Peet es una Sociedad de Propésito

Especifico (SPE), interesada en la construcci6n y operacién de la “Planta
Fotovoltaica Alten Puebla 250 MW” (el Proyecto) en el municipio de
Tepeyahualco, en el estado de Puebla, México.

BS oontrats para apoyar en la elaboracién de

la Evaluacién de Impacto Social (EvIS) del Proyecto en cumplimiento con los
Articulos 117 al 120 para regular el “impacto social y desarrollo sustentable” de la
Ley de la Industria Eléctrica, publicada por la Secretaria de Energia (GENER) en
agosto de 2014 (Secretaria de Gobernacién, 2014).

La Ley de la Industria Eléctrica establece lo siguiente:

Articulo 117 “Los proyectos de infraestructura de los sectores ptiblico y
privado en la industria eléctrica atenderan los principios de
sostenibilidad y respeto de los derechos humanos de las
comunidades y pueblos de las regiones en los que se
pretendan desarrollar.”

Articulo 118 “La Secretaria debera informar a los interesados en la
ejecucién de proyectos de infraestructura en la industria
eléctrica sobre la presencia de grupos sociales en situacién
de vulnerabilidad en las dreas en que se llevardn a cabo las
actividades para la ejecucion de los proyectos, con el fin de
que se implementen las acciones necesarias para
salvaguardar sus derechos.”

Articulo 119 “Con la finalidad de tomar en cuenta los intereses y
derechos de las comunidades y pueblos indigenas en los que
se desarrollen proyectos de la industria eléctrica, la
Secretaria deberd llevar a cabo los procedimientos de
consulta necesarios y cualquier otra actividad necesaria
para su salvaguarda, en coordinacion con la Secretaria de
Gobernacién y las dependencias que correspondan.

En dichos procedimientos de consulta podran participar la
CRE, las empresas productivas del Estado y sus empresas
subsidiarias y filiales, asi como los particulares.”

Articulo 120 “Los interesados en obtener permisos o autorizaciones para
desarrollar proyectos en la industria eléctrica deberan
presentar a la Secretaria una evaluacion de impacto social
que debera contener la identificacion, caracterizacion,

1.1

1.2

prediccion y valoracién de los impactos sociales que podrian
derivarse de sus actividades, asi como las medidas de
mitigacion correspondientes.

La Secretaria emitird el resolutivo y recomendaciones que
correspondan, en los términos que sejialen los reglamentos
de esta Ley.”

DATOS DEL PROMOVENTE

es ..;
una Sociedad de Propésito Especifico (SPE), sien

la sociedad matriz . Esta ultima sociedad se dedica al desarrollo,
financiamiento, construcci6n y operacién de proyectos solares fotovoltaicos,
comercializando a largo plazo la energia producida.

METODOLOGIA

Para efectos de esta EvIS, la metodologia dc i”! ha sido alineada con lo
descrito en las Disposiciones Administrativas de Caracter General sobre la
Evaluacion de Impacto Social en el Sector Energético compartidas por la SENER y
publicadas en el Diario Oficial de la Federacién en junio de 2018 y con lo
requerido en el Formato “D” para EvIS. Asimismo, utilizé los
lineamientos del esténdar interno de img para desarrollar este documento.
Dicho estandar ha sido desarrollado con base en mejores practicas internacionales
(e.g. las Normas de Desempefio de la Corporacién Financiera Internacional y del
Banco Europeo para el Desarrollo y Reconstruccién). Los aspectos clave de la
metodologia utilizada para identificar los posibles impactos y riesgos que el
Proyecto podria generar son:

¢ Recolecci6n de datos de fuentes primarias y secundarias;
e Analisis de datos;

¢ Identificacién y evaluacién de impactos sociales; y
¢ Disefio general del Sistema de Gestion Social.

Para recolectar los datos necesarios para la identificacion de impactos y riesgos, se
llevaron a cabo las siguientes actividades:

e Revisién de Factores Externos;

e Reconocimiento fisico del area;

¢ Entrevistas con informantes claves; y

© Recolecci6n de datos de fuentes secundarias.

Para acceder a datos en fuentes secundarias, se consultaron los siguientes
organismos:

¢ Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI);

* Consejo Nacional de Evaluacion de la Politica de Desarrollo Social
(CONEVAL);

* Consejo Nacional de Poblaci6n (CONAPO);

¢ Instituto Nacional de Estadistica y Geografia (INEGI);

¢ Instituto Nacional para el Federalismo y el Desarrollo Municipal
(INAFED);

¢ Padron e Historial de Nucleos Agrarios del Registro Agrario Nacional
(RAN); y

¢ Otros.

La informacion recopilada, tanto cualitativa como cuantitativa, fue analizada en
términos de las implicaciones que las actividades del Proyecto podrian tener en el
estilo de vida de las comunidades cercanas y en las preocupaciones e intereses de
los grupos de interés identificados. Los datos fueron analizados en términos de
los impactos potenciales que el Proyecto podria generar en los siguientes aspectos
sociales:

¢ Economia y empleo;

e Gestion de la fuerza laboral;

¢ Infraestructura y movilidad;

¢ Salud y seguridad comunitaria;

¢ Relaci6n con componentes medioambientales; y
¢ Patrimonio cultural y paisaje.

1.3 DESCRIPCION DEL PROYECTO

El Proyecto denominado “Planta Fotovoltaica Alten Puebla 250 MW” (“el
Proyecto”) consiste en una planta de produccién de energia eléctrica a partir de

1.4

radiacion solar, ubicado en el municipio de Tepeyahualco, en el estado de Puebla,
México.

El Proyecto se desarrollara en un poligono que estara conformado por un area
total de 1,726 Ha, de las cuales, en una etapa inicial, se arrendaran
aproximadamente 767.8 Ha para la instalacion de los paneles solares, una
subestaci6n eléctrica de elevaci6n, obras asociadas y una Linea de Transmisién
Eléctrica (LTE) de 400 kV de 1.9 km, la cual se conectara al Sistema Eléctrico
Nacional, propiedad de la Comisi6n Federal de Electricidad (CFE).

El Proyecto se localiza en las siguientes coordenadas geograficas de referencia:
e Latitud: 19°27'33.70"N;
¢ Longitud: 97°24'3.74"O ;
e = Altitud: 2,362 m.

AREA DE INFLUENCIA DEL PROYECTO

La SENER, en las Disposiciones administrativas de caracter general sobre la
Evaluacién de Impacto Social en el sector energético, reconoce tres tipos de Areas
de Influencia: Area Nucleo (AN), Area de Influencia Directa (AID) y Area de
Influencia Indirecta (AII) (Secretaria de Energia, 2018).

Con base en: a) las disposiciones administrativas, b) la metodologia interna de
EvIS de lll y c) la experiencia de este tiltimo en la elaboracién de EvIS, se
definié el Area de Influencia Nucleo, Directa e Indirecta para el Proyecto:

Area Nacleo:

Para definir el Area de Influencia Nucleo, se tom6 en cuenta el siguiente criterio:

¢ Localidades ubicadas dentro de una distancia de 500 metros a partir del
perimetro del poligono establecido para el Proyecto.

La LTE de 1.9 km se ubicara dentro del poligono del Proyecto, conectandose a la
red eléctrica de la CFE mas cercana. Por lo tanto, la zona de amortiguamiento de
100 metros a cada lado de la LTE ya esta incluida como parte del criterio anterior.

Area de Influencia Directa:

Para definir el Area de Influencia Directa (AID) se tomaron en cuenta los
siguientes criterios:

¢ D1: Localidades que se encuentren en el espacio fisico circundante o
contiguo al Area Nucleo establecida para el Proyecto.

Tabla 1-1

¢ D2: Localidades de donde pudiera provenir fuerza laboral para trabajar
en el Proyecto;

¢ D3: Localidades adyacentes a algtin cuerpo de agua cercano al Proyecto;
y

« D4: Localidades que se ubican sobre caminos a utilizar como rutas de
transporte del Proyecto, los cuales seran acondicionados para el Proyecto
y/o cerca del Proyecto.

Area de Influencia Indirecta:

Para definir el Area de Influencia Indirecta (AII) se tomaron en cuenta los
siguientes criterios:

¢ 1: Cabecera del municipio donde se ubica el Proyecto;

¢ 12: Localidades adyacentes a las carreteras principales que se usaran
durante la etapa de construcci6n y que se asume no se acondicionarén
para uso del Proyecto.

Con base en los criterios ya mencionados, la tabla siguiente muestra las
localidades identificadas para cada tipo de Area de Influencia del Proyecto, segin
los criterios definidos para las etapas de preparaci6n de sitio y construcci6n,
operacion y mantenimiento. Al momento de preparaci6n de este informe, el Area
de Influencia para la etapa de desmantelamiento no ha sido definida. Dado que la
vida util del Proyecto sera de 30 afios aproximadamente, con posibilidad de
extensién, y que pueden suscitarse cambios sustanciales en la configuraci6n del
contexto social en dicho lapso de tiempo, el Area de Influencia para la etapa de
desmantelamiento sera definida un (1) afio antes de llegar a esa etapa.

Resumen del Areas de Influencia del Proyecto

Area de Criteri Etapa de Preparacion del Etapa de Operacion y
Influencia EN Sitio y Construccion Mantenimiento
Localidades que se * San José Alchichica
localizan dentro de | ® San José Alchichica . pan os Zapata
Area de una distancia de 500 | ¢ Rancho Zapata :
. ; : a * San Antonio
Influencia metros a partir del | ¢ San Antonio Alchichica “Alchichies
Nacleo perimetro del (La Cofradia) (La Cofradia)
poligono establecido
para el Proyecto.
Total de localidades: 3 Total de localidades: 3
D1: Localidades que
se encuentren en el
Area de espacio fisico . wae «dontifi
. . San José Alchichica (21- No se identificaron
Influencia circundante o "
, , ‘ 170-0015) localidades
Directa contiguo al Area
Nicleo establecida
para el Proyecto.

Area de

Influencia

Criterio

Etapa de Preparacién del
Sitio y Construccién

Total de localidades: 1

Etapa de Operacién y
Mantenimiento

D2: Localidades de
donde pudiera
provenir fuerza
laboral para trabajar
en el Proyecto.

Puebla:

* Itzoteno (San Miguel)

© Guadalupe Sarabia

* Juan Sarabia Pizarro

* Zalayeta [Alchichica y
Bordo]

© Chichicuautla

Techachalco

* San Antonio Buenavista
(El Tecolote)

© Quechulac (Santa Cruz)

Veracruz:

San Antonio Limén
Totalco

* Perote

Los Molinos (San José)

San Antonio Tenextepec

* Francisco I. Madero

* Guadalupe Victoria

Total de localidades: 14

Durante esta etapa, la
fuerza laboral sera
minima, por lo que no se
consideran las mismas
localidades

D3: Localidades
adyacentes a algtin
cuerpo de agua
cercano al Proyecto

* San José Alchichica

* San José Alchichica

Total de localidades: 1

Total de localidades: 1

D4: Localidades que
se ubican sobre
caminos a utilizar
como rutas de
transporte del
Proyecto, los cuales
seran
acondicionados para
el Proyecto y/o se
encuentran cerca del
Proyecto

* San José Alchichica
* Rancho Zapata

Total de localidades: 2

No se impactara ninguna
localidad durante esta
etapa

Area de
Influencia
Indirecta

Cabecera del
municipio donde se
ubica el Proyecto.

* La cabecera municipal
de Tepeyahualco.

* Lacabecera municipal
de Tepeyahualco.

Total de localidades: 1

Total de localidades: 1

Area de Etapa de Preparacion del Etapa de Operacion y

Influencia —-“ti#erio Sitio y Construccion Mantenimiento

Veracruz:
Localidades * EI Parador
adyacentes a las © Cerro de Juarez
carreteras ¢ El Fresno
principales que se ¢ Linderos
usaran durante la ¢ Piedra de Agua
etapa de © Banderilla No se impactara ninguna
construcci6n, *  Rinconada localidad en esta etapa
¢ Tamarindo

mismas que
asume que no se
acondicionaran

© Chichicaxtle
© Paso de Varas
* Playa Oriente
Total de localidades: 11

Fuente: A, 2018,

IMPACTOS SOCIALES IDENTIFICADOS

Como resultado de la evaluaci6n de impactos, se identificaron 16 tipos de
impactos sociales diferentes. Algunos de estos impactos se repiten en las
diferentes etapas del Proyecto de manera que se conjugan en 40 instancias, de las
cuales:

e 13 son positivas;

¢ 17son insignificantes;

* 9son menores; y

¢ 1es moderado.

No se identificaron impactos negativos mayores.

El anilisis llevado a cabo indicé que todos los impactos son manejables a través
de las medidas de mitigacion propuestas. Esto se lograra a través de la

implementacion de las politicas y sistemas de gestion de |

Los impactos positivos identificados mas relevantes se enlistan a continuaci6én:

¢ Durante la etapa de Preparacion del Sitio y Construcci6n, habré un
aumento en la oferta y demanda de mano de obra.

¢ Fortalecimiento de las capacidades laborales de los trabajadores
mediante la experiencia y posible capacitacion técnica que podrian
utilizar en futuros proyectos.

¢ La afluencia de trabajadores en la zona del Proyecto aumentara la
afluencia de efectivo en la zona, lo cual favorecera a la economia local.

¢ El terreno en el cual se desarrollara el Proyecto es de régimen ejidal y
propiedad privada. Los titulares de la tierra se verén beneficiados por el
ingreso que recibiran a través del arrendamiento ya que se pagaré un
precio justo por el mismo.

Los impactos negativos identificados mas relevantes son los siguientes:

« Aumento de trafico vehicular por transporte de materiales de
construcci6n, paneles, etc., durante la etapa de Preparacién de Sitio y
Construccién del Proyecto.

« Aumento en las emisiones de ruido y de material particulado, durante la
etapa de Preparacion de Sitio y Construccién a causa del transporte de
material de construccién y uso de maquinaria.

1.6 MEDIDAS RELEVANTES DE MITIGACION Y/O POTENCIACION

Las medidas de potenciacién de impactos positivos mas relevantes incluyen las
siguientes:

¢ Procurar, en la medida de lo posible, que durante la contratacién de
mano de obra existan politicas que favorezcan la contratacion de
habitantes del Area de Influencia del Proyecto.

¢ Exigir al contratista que cuente con planes de capacitaci6n para personal
y proporcionar capacitacion a trabajadores con base en mejores practicas
de y que éstos a su vez, se aseguren que los subcontratistas
cuenten con los mismos mecanismos.

¢ En la medida de lo posible, procurar que los bienes y los servicios
requeridos sean locales.

« Asegurar que los pagos por tierras se realicen a tiempo y conforme al
contrato de arrendamiento, el cual debe ser claro para todos los
involucrados.

Las medidas de prevencién y mitigacion de los dos impactos negativos mas
relevantes incluyen las siguientes:

¢ Exigir al contratista que implemente un plan de trafico, incluyendo
medidas para la prevencion de accidentes tales como: sefializaciones de
velocidad maxima dentro y fuera del sitio del Proyecto, concientizacion
de trabajadores sobre la importancia de respetar los limites de velocidad,
utilizacion de las carreteras y caminos contemplados para el Proyecto.

1.7

1.8

¢ Exigir al contratista que evite la dispersion del material particulado
generado en las actividades de construcci6n mediante riego de caminos y
cubiertas de lona en los camiones de carga.

IDENTIFICACION DE RIESGOS SOCIALES

Se entiende como riesgo social la posible ocurrencia de situaciones que afecten
negativamente el bienestar de la comunidad local, la plantilla laboral o la
sociedad en general. La ocurrencia de dichas situaciones no es parte de las
actividades propias del Proyecto, sin embargo, se pueden originar a consecuencia
de éstas. El objetivo de identificar estos riesgos potenciales es prevenirlos antes de
que materialicen como impactos.

Adicional a los impactos sociales, los riesgos sociales identificados mas relevantes
consisten en:

¢ Posible incremento de comercio informal debido a presencia de
trabajadores (por ejemplo, puestos de alimentos fuera del Proyecto).

¢ Posible incremento en la incidencia de enfermedades y en el riesgo de
accidentes entre los trabajadores.

¢ Posible incremento de accidentes por aumento en trafico vial.

Entre las medidas de mitigacion mas relevantes se identificaron:

¢ Asegurar que los comercios informales no se instalen sobre rutas de
acceso al sitio o inseguras, para evitar posibles accidentes por el paso de
camiones y maquinaria.

¢ Exigir al contratista el cumplimiento de las normativas aplicables en
materia de seguridad y salud, proporcionando equipo de proteccién
personal adecuado a los trabajadores, con base en los riesgos a los que
estén expuestos de acuerdo a los requerimientos legales aplicables y al
tipo de actividad.

¢ Establecer sefialamientos de trafico en las zonas de salidas de vehiculos
de acuerdo a la norma NOM-027-STPS-1994.

SISTEMA DE GESTION SOCIAL
Una vez que los impactos han sido evaluados y las medidas de gestién disefiadas,

para implementar las medidas de potenciaci6n y mitigacién propuestas, se han
disefiado los siguientes planes generales que componen al Sistema de Gestion

Social (SGS) de TL: principales componentes y sus objetivos se enlistan a
continuaci6n.

¢ Programa de Relacionamiento con la Comunidad y otros Grupos de
Interés: Definir las lineas directrices que regularan la interacci6n con los
grupos de interés internos y externos para el 6ptimo desarrollo del
Proyecto.

* Mecanismo de Atencién a Quejas, Agravios y Dudas: Proveer un
mecanismo para el didlogo ordenado y sistematizado entre el Proyecto,
las comunidades locales y los grupos de interés, a través de un
mecanismo 4gil y sistematico que permita la gestion de riesgos e
impactos sociales.

¢ Programa de Inversi6n Social: Promover relaciones cordiales con
comunidades y grupos de interés, identificar sus potenciales necesidades,
y asi contribuir en su desarrollo sostenible a futuro y al fortalecimiento de
capacidades.

¢ Politica Ambiental, Social y de Salud y Seguridad: Prevenir de
impactos ambientales, sociales y de riesgos laborales 0 a los que
pudieran estar expuestas las comunidades cercanas al Proyecto.

¢ Programa de Reporte y Monitoreo: Asegurar la evaluaci6n continua de
impactos sociales, reportar el progreso del desempefio social del
Proyecto y mantener un programa de monitoreo de las acciones
implementadas a través del Sistema de Gestion Social y las medidas de
mitigacion de impactos.

¢ Programa de Desmantelamiento. Definir las estrategias a seguir una vez
terminada la vida util del Proyecto para prevenir o minimizar impactos
negativos. Este sera elaborado un aiio antes del desmantelamiento de la
obra.

10
INTRODUCCION

SE 1112 Sociedad de Proposito
Especifico (SPE), siendo PC sSCS—‘“(‘CSC‘Cé« la sociedad

matriz . Esta iltima sociedad se dedica al desarrollo,
financiamiento, construcci6n y operacién de proyectos solares fotovoltaicos,
comercializando a largo plazo la energia producida.

I 16 interesada en la construccién y operacion de la “Planta Fotovoltaica
Alten Puebla 250 MW” (el Proyecto) en el municipio de Tepeyahualco, en el
estado de Puebla, México. El Proyecto consiste en una planta de produccién de
energia eléctrica a partir de radiacién solar. La energia eléctrica generada se
conectara al Sistema Eléctrico Nacional, propiedad de la Comisién Federal de
Electricidad (CFE).

Esta EvIS busca cumplir con la Ley de Industria Eléctrica promulgada el 11 de
agosto de 2014 y su reglamento con respecto a la evaluacién de los impactos
sociales relacionados con el sector eléctrico, tal y como se lee a continuacion
(Secretaria de Gobernacién, 2014):

Articulo 120 de la Ley de la Industria Eléctrica:

“Los interesados en obtener un permiso o una autorizacion para desarrollar
proyectos en la industria eléctrica, deberdn presentar a la Secretaria de
Energia una evaluaci6n de impacto social que debera contener la
identificacién, caracterizaci6n, prediccion y valoracion de los impactos
sociales que podrian derivarse de sus actividades, asi como las medidas de
mitigaci6n y los planes de gestion social correspondientes, en los términos
que seriale el Reglamento de esta Ley.”

Articulo 87 del Reglamento de la Ley de la Industria Eléctrica:

“La Evaluacion de Impacto Social debera presentarse de acuerdo con la guia
y el formato que establezca la Secretaria. La responsabilidad respecto del
contenido de la Evaluacion de Impacto Social correspondera a los interesados
para obtener permisos y concesiones segtin corresponda. La evaluacion de
impacto social contendré la identificacion de los pueblos y comunidades
indigenas que se ubican en el Area de Influencia directa e indirecta del
proyecto. La evaluacion de Impacto Social contendrd la identificacion
caracterizacion, prediccién, y valoracién de los impactos sociales positivos y
negativos que podrian derivarse del proyecto. Deberan incluir las medidas de
prevencion y mitigacion, asi como los planes de gestion social, propuestos por
los interesados en desarrollar el proyecto de la industria eléctrica”.

11
21

En términos mas especificos, la evaluacién contenida en este informe se ha

desarrollado conforme a los siguientes objetivos de |

¢ Cumplir con la legislaci6n mexicana aplicable en materia de impacto
social;

¢ Conocer las dinamicas socioeconémicas del area de estudio que serviran
como retroalimentacién para la toma de decisiones;

¢ Manejar los riesgos e impactos sociales del Proyecto de manera oportuna
y estructurada; y

¢ Contar con el disefio general del Sistema de Gestion Social, con base en
mejores practicas, y que se mantenga como una herramienta viva de
gestion continua de riesgo social para minimizar los impactos sociales del
Proyecto durante todas sus etapas, asi como los dafios reputacionales,
operacionales y financieros.

ESTRUCTURA DEL REPORTE
El presente reporte se desarrolla a partir de la siguiente estructura capitular:

Capitulo 1.- Presenta un resumen ejecutivo de informacion general del Proyecto
y los principales resultados de esta evaluaci6n.

Capitulo 2.- Presenta una introduccion de esta evaluacién y la estructura del
informe.

Capitulo 3.- Presenta los datos del Promovente.
Capitulo 4.- Presenta al responsable de la elaboracién de esta evaluacién.

Capitulo 5.- Describe la metodologia utilizada para la recoleccion de datos y la
identificacién de impactos.

Capitulo 6.- Proporciona datos sobre el contexto regulatorio en el cual se
enmarca el presente Proyecto y la legislacion local en materia social, asi como
aquellos convenios internacionales ratificados por México a los cuales el Proyecto
estaria sujeto.

Capitulo 7.- Presenta una descripcién general del Proyecto, incluyendo su
ubicacién, descripci6n de sus etapas, infraestructura de soporte y requerimientos
de recursos humanos, materiales y rutas de transporte a utilizar.

12
Capitulo 8.- Define el Area de Influencia del Proyecto, sobre la cual se enfocé la
recopilacién de datos, incluyendo el Area Nucleo, el Area de Influencia Directa y
el Area de Influencia Indirecta.

Capitulo 9.- Presenta una descripcion del estado de las comunidades indigenas y
de los criterios usados para determinar su presencia en el Area de Influencia del
Proyecto.

Capitulo 10.- Presenta el Estudio de Linea Base Social, el cual consiste en la
caracterizacion de condiciones demograficas, sociales, econémicas y culturales en
el Area de Influencia del Proyecto.

Capitulo 11.- Identifica y analiza los grupos de interés y presenta la estrategia
preliminar de interacci6n con éstos.

Capitulo 12.- Presenta la evaluacién de los impactos sociales identificados, asi
como las medidas de manejo orientadas a potenciar los impactos positivos y
mitigar los negativos.

Capitulo 13.- Presenta una identificacién general de posibles riesgos sociales que
pudieran presentarse durante el desarrollo del Proyecto.

Capitulo 14.- Presenta el disefio general del Sistema de Gestion Social para el
Proyecto, el cual recopila las acciones de manejo y medidas de mitigaci6n
disefiadas en funcion de los impactos identificados.

Capitulo 15.- Incluye las referencias bibliograficas consultadas para la
recopilacion de informacion.

Anexos fisicos. - Incluye los siguientes anexos relevantes al Proyecto.
Anexo A: Acta Constitutiva PF
Anexo B: Poder del Representante Legal

Anexo C: Identificacién del Representante Legal

Anexo D: rec
Anexo E: on

Anexo F: Carta de protesta de uso de informaci6n comprobable

Anexo G: vi

Anexo H: Carta de entrega a SENER

Anexos digitales:
Anexo I: Mapas en KMZ/KML
Anexo J: Mapas en formato JPG

13
Anexo K: Versién de EvIS portatil y editable
Anexo L: Version Publica y electronica de la EvIS

Anexo M: Coordenadas del poligono en formato XLS

14
3.1

3.2

3.3

3.4

DATOS DEL PROMOVENTE

RAZON SOCIAL

REGISTRO FEDERAL DE CONTRIBUYENTES

NOMBRE DEL REPRESENTANTE LEGAL

DATOS DE CONTACTO

4 DATOS DEL RESPONSABLE DE LA ELABORACION DE LA EVIS

41 RAZON SOCIAL

4.2 REGISTRO FEDERAL DE CONTRIBUYENTES

4.3 DATOS DE CONTACTO

5.1

5.1.1

5.1.2

METODOLOGIA

El proceso de evaluacién de impactos para el Proyecto consistié en el andlisis de
diversos aspectos y la forma en como éstos se relacionan unos con otros. Los
siguientes son cuatro aspectos clave de la metodologia usada para identificar los
impactos y riesgos a ser potencialmente generados por el Proyecto, mismos que
se describen a continuaci6n:

¢ Recolecci6n de datos de fuentes primarias y secundarias;
e Analisis de datos;

¢ Identificacién y evaluacién de impactos sociales;

¢ Disefio general del Sistema de Gestion Social.

RECOLECCION DE DATOS

Para recolectar los datos a ser analizados, se Ilevaron a cabo las siguientes
actividades:

Revisién de Factores Externos

Se accedié a medios ptblicos para recopilar informaci6n secundaria relativa a la
opinion publica sobre proyectos similares, al sector de generacién eléctrica en la
region y al desarrollo de infraestructura en la zona. La inteligencia adquirida en
esta etapa sirvi6 para identificar temas clave que se utilizaron para la predicci6n
de los impactos potenciales a ser generados por el Proyecto y las implicaciones
que podria haber en términos de reputaci6n del mismo y de la empresa. Durante
esta actividad, se identificaron grupos de interés y sus potenciales
preocupaciones.

Reconocimiento fisico del érea

Durante tres dias, del 16 al 18 de mayo de 2018, se Ilev6 a cabo un reconocimiento
fisico del entorno de las localidades indicadas como parte del Area de Influencia
del Proyecto, en busca de indicios que sugirieran el nivel de desarrollo humano
de la zona, tales como: confirmacién de numero de localidades en el Area de
Influencia Nucleo y Directa, acceso a servicios publicos en las viviendas,
existencia de escuelas, centros de salud, centros de rehabilitacién, infraestructura,
pavimentaci6n de calles, flora y fauna en la zona, existencia de cuerpos de agua,
actividades econdmicas que desarrollan los habitantes, centros recreativos,
distribucién espacial de la comunidad (i.e. lineal o en concentraciones
geograficas), espacios culturales, lugares de interés turistico, entre otros.

17
5.1.3

5.1.4

5.2

Entrevistas con informantes clave

Con base en la Informacion recabada de la revisién de factores externos y el
reconocimiento fisico del area, se identificaron los grupos de interés mas
relevantes para el Proyecto y los informantes clave. Durante un periodo de tres
dias se entrevist6 de manera presencial a miembros comunitarios de las
localidades del Area de Influencia Nucleo y Directa, entre ellos ejidatarios y
propietarios privados de parcelas dentro del poligono del Proyecto, con quienes
se pactaran contratos de arrendamiento, comisarios ejidales de los ejidos a los que
pertenecen las tierras del Proyecto, trabajadores de otras industrias y comercios y
miembros comunitarios.

Recoleccién de fuentes secundarias

Se realizaron investigaciones bibliograficas para tener un alto entendimiento del
nivel de desarrollo social y econdmico con el fin de alimentar la identificacién de
impactos potenciales en las localidades a ser influenciadas indirectamente por el
Proyecto. Para este fin, se recolectaron datos ptublicamente disponibles de los

siguientes organismos:

* Consejo Nacional de Evaluacion de la Politica de Desarrollo Social
(CONEVAL);

* Consejo Nacional de Poblaci6n (CONAPO);

¢ Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI);

¢ Instituto Nacional de Estadistica y Geografia (INEGI);

¢ Instituto Nacional para el Federalismo y el Desarrollo Municipal
(INAFED);

¢ Padron e Historial de Nucleos Agrarios del Registro Agrario Nacional
(RAN); y

¢ Otros.

IDENTIFICACION DE IMPACTOS SOCIALES

La informacion recopilada, tanto cualitativa como cuantitativa, fue analizada en
términos de las implicaciones que las actividades del Proyecto podrian tener en el
estilo de vida actual de la poblaci6n en la zona y en las preocupaciones e intereses
de los grupos de interés y actores clave.

El andlisis de informacién se realiz6 bajo los lineamientos del estandar interno de
| para evaluaciones de impacto, mismo que ha sido desarrollado con base en
las mejores practicas internacionales (por ejemplo, las Normas de Desempefio de

la Corporaci6n Financiera Internacional) y la experiencia global de Ml a través
del desarrollo de una gran cantidad de evaluaciones de impacto social.

18
5.2.1

Los datos fueron analizados para la elaboracién de la EvIS del Proyecto. Esta
seccion describe las actividades realizadas y los criterios bajo los cuales se hizo la
valoracién de los impactos identificados.

La identificacién y evaluaci6n de impactos sociales potencialmente generados por
el Proyecto siguié los siguientes pasos:

1. Identificacién de las etapas del Proyecto que pudieran generar algtn
impacto;

2. Identificacién de aspectos sociales que se verdn influenciados por las
actividades del Proyecto;

3. Identificacién de impactos generados por las actividades del Proyecto.

Etapas del Proyecto

Las tres etapas de desarrollo del Proyecto, es decir: preparaci6n de sitio y
construccién, operacién y mantenimiento y desmantelamiento, afectan directa 0
indirectamente procesos sociales causando cambios en las comunidades o
regiones. Este estudio enfoca el potencial de impactos sociales significativos de
acuerdo a sus etapas de desarrollo, como se describe a continuacién:

¢ Preparacién del sitio y construcci6n: Las actividades de preparacion del
sitio son necesarias para acondicionar el poligono donde se instalaré el
Proyecto. Esto incluye desmontes, despalmes, nivelaciones, excavaciones
y compactaciones para la construcci6én de los caminos de operacién y
mantenimiento, asi como la proteccién de las obras. Durante la
construcci6n se instalaran las obras provisionales (bodegas, caseta de
vigilancia, oficinas méviles, entre otros), cimentaciones, la planta
fotovoltaica y las lineas eléctricas.

© Operaci6n y mantenimiento: durante esta etapa, estard en
funcionamiento el Proyecto y se implementara un programa de
mantenimiento preventivo. Se estima que esta etapa durara 30 afios, con
posibilidad a extenderse.

¢ Desmantelamiento: corresponde al fin de la vida til del Proyecto. Dado
que el Proyecto estara en operaci6n alrededor de 30 afios, no se pueden
determinar con exactitud las actividades que se Ilevaran a cabo en esta
etapa, sin embargo, se ha identificado que uno de los impactos sociales
més recurrentes es la rescisién de contratos laborales de las personas que
estaban ejerciendo la operacién de la misma.

19
5.2.2 Aspectos sociales

Los aspectos sociales se refieren a los elementos que podrian ser influenciados por
el Proyecto, es decir, los aspectos que tienen consecuencias en el ambito
socioeconomico del area de estudio. Estos han sido agrupados en ocho categorias,
cuyo alcance se describe a continuaci6n:

¢ Economia y empleo. En esta categoria se abordan impactos referentes al
empleo, ingresos y cambios en el costo de vida de las personas del Area
de Influencia del Proyecto.

¢ Gestion de la fuerza laboral. En esta categoria se abordan impactos
relacionados con los derechos laborales de los trabajadores en términos
de los procesos de reclutamiento y selecci6n, contratacién y aspectos de
equidad laboral en el lugar de trabajo.

¢ Infraestructura y movilidad. En esta categoria se abordan impactos
relacionados con la disponibilidad 0 presi6n que puedan sufrir los
servicios existentes (acceso a energia eléctrica, agua entubada, drenaje,
etc.) y movilidad de las rutas de transporte de materiales, insumos 0
personal del Proyecto.

¢ Salud y seguridad comunitaria. Esta categoria aborda impactos
relacionados con aspectos de salud y seguridad ocupacional, cohesién
social en las comunidades, el estado de salud de los trabajadores y
miembros comunitarios y cambios en la percepcion de paz y seguridad a
consecuencia del Proyecto.

¢ Relacién con componentes medio ambientales. En esta categoria se
abordan impactos referentes a la disponibilidad de recursos y de
aquellos relacionados con la calidad del suelo, niveles de ruido y
generacion de polvo.

¢ Patrimonio cultural y paisaje. Esta ultima categoria hace referencia a la
posible presencia de vestigios culturales 0 arqueolégicos en el sitio del
Proyecto, y en afectaciones al paisaje natural en la zona por su presencia.

La tabla a continuaci6n agrupa los aspectos sociales que seran analizados dentro
de cada categoria.

Tabla 5-1 Principales aspectos sociales que serdn influenciados por el Proyecto

Economia y empleo 1. Empleo

20
5.2.3

5.3

ariable

2. Ingresos

Gestion de la fuerza laboral 3. Derechos laborales

4, Servicios
Infraestructura y movilidad
5, Transportacion

Salud y seguridad comunitaria 6. Salud y seguridad ocupacional

Relacién con componentes medio oo . _.
7. Disponibilidad de recursos (bisticos y abisticos)
ambientales

Patrimonio cultural y paisaje 8. Presencia de vestigios culturales 0 arqueolégicos

Fuente: Ml 2018.

Identificacion de impactos

Para la identificaci6n de impactos sociales, se relacioné cada etapa del Proyecto
con algtin aspecto social, 0 aquellos elementos que podrian ser potencialmente
influenciados y que, de ser influenciados, tendran consecuencias en el entorno
socioecondémico del area de estudio.

EVALUACION DE LOS IMPACTOS SOCIALES DEL PROYECTO

Una vez que se ha identificado el grado en que las etapas del Proyecto afectan las
variables mencionadas anteriormente, se evaltia la importancia de los impactos
potenciales. Esta se evalué tomando en consideracién la magnitud de cambio en
los aspectos sociales mencionados y la vulnerabilidad de la comunidad afectada!.

1B] Esténdar de Evaluaci6n de Impacto de ERM, con base en los requerimientos de las Normas de Desempefio
de la Corporacién Financiera Internacional, define a una comunidad afectada como cualquier comunidad que
sea sujeta a impactos negativos o positives reales o potenciales en sus ambientes social, fisico, econdmico,
cultural o natural. Aunque no hay una definicin precisa de lo que es una comunidad, misma que puede
cambiar de proyecto en proyecto, generalmente se refiere al conjunto de personas o familias que viven en una
localidad especifica y que, muchas veces, comparten usos ¢ intereses comunes, tienen antecedentes histéricos y
culturales similares y muestran diversos grados de cohesion.

21
Tabla 5-2

Vulnerabilidad

En su metodologia, HB Gefine a un individuo o grupo vulnerable como “aquél
que podria experimentar impactos adversos de una manera mas severa que otros
individuos 0 grupos por una condici6n de desventaja”. De esta manera, la
vulnerabilidad es una condici6n pre-existente, independiente de todo proyecto.
Asi, a través de los cambios que promueve, un proyecto puede acentuar 0
disminuir la condicién de vulnerabilidad frente a dichos cambios. Dentro del
Estandar de Evaluacién de Impacto, i! considera tres grados de
vulnerabilidad, tal y como se definen en la tabla a continuaci6n:

Grados de vulnerabilidad
Grad De

Vulnerabilidad minima y, por consiguiente, el individuo o grupo tiene una capacidad
Bajo | elevada de adaptarse a los cambios causados por el Proyecto y de aprovechar las
oportunidades asociadas con éste.

Medio | la capacidad de, al menos en parte, adaptarse al cambio originado por el Proyecto y a
las oportunidades asociadas con éste.

Cierto grado de vulnerabilidad, aunque en pocas areas. El individuo o grupo conservan

Grado profundo de vulnerabilidad que disminuye la capacidad del individuo 0 grupo
Alto de adaptarse a cambios originados por el Proyecto y a las oportunidades asociadas con

éste.

Fuente: ||

La vulnerabilidad no es, necesariamente, homogénea a lo largo del Area de
Influencia del Proyecto. Ciertos impactos pueden interactuar simultaneamente
con poblaciones con diferentes niveles de vulnerabilidad. Por esta raz6n, para la
presente Evaluacion de Impacto Social, el grado de vulnerabilidad con el que se
evaluaran los impactos correspondera al grado mis alto de la comunidad
afectada en cuestion. Para cada receptor (individuo 0 grupo) se ofrece una
calificacién de vulnerabilidad y su justificacion en la discusi6n de cada impacto.

Magnitud

La magnitud de los impactos sociales se refiere al tamafio 0 grado de cambio
causado por el Proyecto y ésta es funcion del valor asignado a los siguientes
pardmetros:

e Extensién;

e Duraci6n;

¢ Escala; y

e Frecuencia.

La extension se refiere al alcance geografico del impacto. Los valores de la
extension pueden ser: local (incluye Area de Influencia Nucleo, Area de
Influencia Directa y Area de Influencia Indirecta), regional, nacional o
internacional. Para definir el valor de la extensiOn se tiene en consideraciOn la

22
Tabla 5-3

proporcién de hogares o comunidades potencialmente afectadas por el cambio
ocasionado por el impacto en cuestion. La Tabla 5-3 describe los criterios para
asignar valores a estos parametros.

La duraci6n se refiere al periodo durante el cual se experimentara un impacto.
Los valores de la duraci6n pueden ser: temporal, de corto plazo, de mediano
plazo, de largo plazo y permanente. La Tabla 5-3 describe los criterios para
asignar valores a estos parametros.

La escala es el grado de cambio del aspecto social en términos de lo identificado
inicialmente en la Linea de Base. Los valores de este parametro pueden ser:
minima, baja, media o alta. La Tabla 5-3 describe los criterios para asignar valores
a estos pardmetros.

La frecuencia se refiere a la periodicidad en que ocurre un impacto. Los valores
para la frecuencia pueden ser: remota, rara, ocasional, habitual o constante.

Parémetros de magnitud y los criterios para asignacion de valores

Parametro Definicién
Local: incluye el Area de Influencia Nucleo, Area de Influencia Directa y Area
de Influencia Indirecta.

Regional: abarca a varios municipios alrededor del Proyecto, adicionales a los

Extension ee 2 '
incluidos en el Area de Influencia.

Nacional: abarca todo el territorio nacional.
Internacional: abarca a mas paises.

Temporal: limitada a las actividades del Proyecto en un periodo inferior a1 ano.
Corto plazo: sucede a lo largo de un periodo de 1 a5 afios.

Duracién Mediano plazo: sucede a lo largo de un periodo de 5 a 20 afios.

Largo plazo: sucede a lo largo de un periodo de 20 a 30 afios.

Permanente: cuando el efecto del impacto permanece por mas de 30 afios.

Minima: nivel de cambio imperceptible en relacién a los valores iniciales de la

linea de base social.

Baja: nivel de cambio ligeramente perceptible en relacion a los valores iniciales
de la linea de base social.

Escala woo . . a. a i
Media: nivel de cambio perceptible en relacion a los valores iniciales de la linea
de base social.

Alta: nivel de cambio considerable en relacién a los valores iniciales de la linea

de base social.

Remota: sucede una vez durante el ciclo de vida del Proyecto.

Rara: sucede en torno a una vez durante el ciclo de vida del Proyecto.

: Ocasional: sucede al menos 1 vez cada 6 meses durante el ciclo de vida del

Frecuencia
Proyecto.

Habitual: sucede al menos 1 vez al mes durante el ciclo de vida del Proyecto.

Constante: sucede semanal o diariamente durante el ciclo de vida del Proyecto.

Fuente:

23
Tabla 5-4

El anilisis de la combinacién de los valores asignados a los parametros descritos anteriormente derivara en la

asignacion de la magnitud del impacto, misma que puede ser: insignificante, pequefia, media o grande para los

impactos negativos.

La siguiente tabla muestra las diferentes posibilidades de asignacion de magnitud de los impactos dependiendo de los

valores de los parametros mencionados.

Matriz de decision de magnitud

Local Temporal Minima Remota Insignificante
Cualquier extension Cualquier duracién Minima Cualquier Frecuencia Insignificante
Local Temporal Baja Remota Insignificante
Rara, Ocasional, Habitual,
Local Temporal Baja Pequefia
Constante
Regional Temporal Baja Cualquier Frecuencia Pequefia
Cualquier extension Corto Plazo, Largo Plazo Baja Cualquier Frecuencia Pequefia
Cualquier extension Permanente Baja Cualquier Frecuencia Pequefia o Media
Cualquier extension Temporal Media Cualquier Frecuencia Pequefia
Cualquier extension Corto Plazo Media Remota, Rara, Ocasional Pequefia o Media
Cualquier extension Mediano y Largo Plazo Media Habitual, Constante Media
Cualquier extension Permanente Media Remota Media
Rara, Ocasional, Habitual, ;
Cualquier extension Permanente Media Media o Grande
Constante
Local Temporal Alta Remota Media
Rara, Ocasional, Habitual,
Local Temporal Alta Grande
Constante
Regional Temporal Alta Cualquier Frecuencia Grande
Corto Plazo, Mediano Plazo, ; ;
Cualquier extension Alta Cualquier Frecuencia Grande
Largo Plazo, Permanente
Sin importar la extension, duraci6n, escala y frecuencia se presentan cualquier tipo de mejoras sobre caracteristicas | Positiva
sociales o valores de las comunidades; las comunidades pueden adaptarse o enfrentar el cambio sin verse afectados.

Fuente:

24
Tabla 5-5

Asignaci6n de la magnitud

En el caso de impactos positivos, generalmente se recomienda que no se asigne
magnitud, a menos de que haya abundantes datos para sustentar una
Positiva caracterizaci6n mas robusta. Normalmente, es suficiente con indicar que el
Proyecto dara como resultado un impacto positivo, sin caracterizar el nivel
exacto del cambio positivo que probablemente sucedera.

El cambio permanece dentro del rango normalmente experimentado por los
Insignificante | actores sociales si no hubiera Proyecto. El grado de cambio es inconmensurable
o indetectable.

Diferencias perceptibles en relacion a las condiciones de la linea de base social.
Pequefia Por lo general, el impacto es local, raro y afecta a una proporcién pequefia de
actores sociales y es de duraci6n corta.

Diferencias claras y evidentes en relacin a las condiciones de la linea de base
social, La tendencia es que el impacto afecta a un area y a un numero de personas

Media sustancial y que su duracién es de largo plazo. La escala suele ser regional y la
frecuencia ocasional.
EI cambio es preponderante sobre las condiciones de la linea de base social.
Grande Afecta a la mayoria del 4rea o de la poblacién en el area de estudio y/o persiste

por muchos aiios o de manera permanente. La extensién suele ser nacional 0
internacional.

Fuente:

Importancia del impacto

Una vez que se ha asignado la magnitud total a cada impacto, es momento de
conocer su importancia. La importancia de los impactos sociales se evalta
tomando en consideracién la vulnerabilidad de los receptores afectados y la
magnitud total asignada a ese impacto. La importancia de los impactos se asigna
a través de una matriz de interaccién que se interpreta de la siguiente manera: en
la medida en que un impacto sea de mayor magnitud y los receptores mas
vulnerables, entonces el impacto adquiere mas importancia. Los impactos mas
significativos o importantes son aquellos para los que se disefiaran medidas de
mitigaci6n. Es decir, para aquellos impactos negativos cuya importancia se asigne
como moderada y mayor. Para los impactos positivos, se disefiaran medidas de
potenciacién.

La Tabla 5-6 muestra las posibles combinaciones que dan lugar a la determinaci6n
de la importancia de los impactos sociales.

25
Tabla 5-6 Designacién de la importancia de los impactos sociales

Impactos Negativos

Bajo Medio Alto

Grado de vulnerabilidad minimo, por| Pocas Areas de vulnerabilidad, aunque| Niveles profundos 0 miiltiples de
consiguiente, con una capacidad elevada| manteniendo una capacidad de, al menos| vulnerabilidad que disminuyen la
de adaptarse a los cambios ocasionados por| parcialmente, adaptarse a los cambios} capacidad de adaptarse a los cambios
el Proyecto. originados por el Proyecto. originados por el Proyecto.

; le EI cambio permanece dentro del rango cominmente experimentado Insignificant Insianificante Insignificante
insignifican nsignificante insignifican insignifican
8 dentro del hogar o de la comunidad. 8 em em

Diferencias perceptibles respecto a las condiciones de la linea de base. La
Pequefia tendencia es que el impacto es local, raro y afecta a una proporcién Insignificante Moderado
pequefia de receptores y es de corta duraci6n.
Claramente hay una diferencia evidente respecto a las condiciones de
linea de base. La tendencia es que el impacto afecta a un area 0 namero
Media ; a P * ; Menor Moderado
de personas substancial y/o es de duracién media. La frecuencia puede
ser ocasional y el impacto potencialmente puede ser de escala regional.
El cambio domina sobre las condiciones de la linea de base. Afecta a la
mayoria del area o de la poblacién en el Area de Influencia y/o persiste a
Grande y ni POP uencia y/o persist Moderado
lo largo de muchos aftos. El impacto puede ser experimentado en un area
regional o nacional.

Impactos Positivos

En el caso de impactos positivos, generalmente se recomienda que no se
asigne ninguna magnitud, a menos de que haya amplia informacién para
Positiva justificar una caracterizacion mas robusta. Normalmente es suficiente con Positivo
indicar que el Proyecto resultara en un impacto positivo, sin caracterizar
el grado exacto de cambio positivo que probablemente sucedera.

2
H
E
3
7
z
&
5
=

Fuente:!

26
5.4

DISENO GENERA

L DEL SISTEMA DE GESTION SOCIAL

Una vez que los impactos han sido evaluados y las medidas de gestién disefiadas,

para implementar

as medidas de potenciaci6n y mitigacién propuestas, se han

disefiado los siguientes planes generales que componen al Sistema de Gestion

Social (SGS) deli. Los principales componentes y sus objetivos se enlistan a

continuaci6n.

1. Programa

le Relacionamiento con la Comunidad y otros Grupos de

de Atencion a Quejas, Agravios y Dudas;
le Inversion Social;

le Salud y Seguridad;

le Reporte y Monitoreo; y

Interés;
2. Mecanismo
3. Programa
4, Programa
5. Programa
6. Programa

le Desmantelamiento.

27
6.1

6.1.1

MARCO REGULATORIO

En este apartado se describe, brevemente, la legislacion vinculada con las
actividades del sector energético, de manera precisa en lo relativo a las energias
renovables, haciendo hincapié sobre algunas disposiciones que regulan los
aspectos sociales de la energia solar y, que resultan aplicables al Proyecto.

ENTIDADES

Dentro del grupo de entidades se hard referencia a las principales autoridades
que rigen el sector de energético y ambiental a nivel federal, incluyendo algunas
anotaciones relativas a las facultades de dichas autoridades. La presente seccion
no tiene como propésito incluir otras autoridades que pudieran intervenir a
futuro en etapas de planeacion u operacion del Proyecto, entre ellas las relativas a
los niveles de gobierno estatal y municipal.

A nivel federal las principales entidades a las cuales se hard referencia son:

¢ Secretaria de Energia (SENER);

¢ Secretaria de Medio Ambiente y Recursos Naturales (GEMARNAT);

¢ Comision Reguladora de Energia (CRE);

¢ Centro Nacional de Control de Energia (CENACE); y

¢ Comision Nacional para el Desarrollo de los Pueblos Indigenas (CDI).

Secretaria de Energia

La Secretaria de Energia (GENER) es la entidad del Estado Mexicano encargada de
controlar, administrar y regular todos los recursos energéticos, los combustibles,
la energia eléctrica y el material radioactivo. De acuerdo con el Articulo 33 de la
Ley Organica de la Administracién Publica Federal (Camara de Diputados, 2009).
La SENER es la entidad competente en la administraci6n de los siguientes
asuntos:

¢ Conducir la politica energética del pais;

¢ Ejercer los derechos de la nacién en materia de petréleo y todos los
carburos de hidrégeno solidos, liquidos y gaseosos; energia nuclear; asi
como respecto del aprovechamiento de los bienes y recursos naturales
que se requieran para generar, conducir, transformar, distribuir y
abastecer energia eléctrica que tenga por objeto la prestaci6n del servicio
publico;

¢ Conducir la actividad de las entidades paraestatales cuyo objeto esté

28
6.1.2

relacionado con la explotaci6n y transformacion de los hidrocarburos y
la generacion de energia eléctrica y nuclear, con apego a la legislacién en
materia ecolégica;

¢ Promover la participacién de los particulares, en los términos de las
disposiciones aplicables, en la generacion y aprovechamiento de energia,
con apego a la legislacion en materia ecolégica;

¢ Llevar a cabo la planeacién energética a mediano y largo plazo, asi como
fijar las directrices econdmicas y sociales para el sector energético
paraestatal;

« Otorgar concesiones, autorizaciones y permisos en materia energética,
conforme a las disposiciones aplicables;

¢ Regular y, en su caso, expedir normas oficiales mexicanas sobre
produccién, comercializacién, compraventa, condiciones de calidad,
suministro de energia y demas aspectos que promuevan la
modernizacion, eficiencia y desarrollo del sector, asi como controlar y
vigilar su debido cumplimiento;

¢ Regular y promover el desarrollo y uso de fuentes de energia alterna a
los hidrocarburos, asi como energias renovables y proponer, en su caso,
los estimulos correspondientes, entre otras.

Asimismo, y de acuerdo con el articulo 11 fracciones VIII y XXVIII de la Ley de la
Industria Eléctrica (LIE), a la SENER le corresponde: 1) llevar a cabo los
procedimientos de consulta y resolver sobre las Evaluaciones de Impacto Social
(EvIS) para proyectos de infraestructura relacionados con la industria eléctrica; y
2) prever la participacién de testigos sociales en los procesos de negociacion
relacionados con la adquisicién, use, goce, servidumbre, ocupaci6n 0 afectacion
superficial de los inmuebles, predios, terrenos, bienes o derechos necesarios para
realizar las actividades de la industria eléctrica, y celebrar convenios de
colaboracién (LIE DOF, 11 de agosto de 2014).

La SENER sera la autoridad encargada de revisar la EvIS para el Proyecto y emitir
las recomendaciones pertinentes (Camara de Diputados, 2009).

Secretaria de Medio Ambiente y Recursos Naturales

La Secretaria de Medio Ambiente y Recursos Naturales (GEMARNAT) es la
dependencia del gobierno federal encargada de impulsar la proteccién,
restauraci6n, conservacién de los ecosistemas, recursos naturales, bienes y

29
servicios ambientales de México, con el fin de propiciar su aprovechamiento y
desarrollo sustentable seguin el articulo 32 Bis fraccién I de la LOAPF (reformada,
13 de mayo de 2015). Y, ademas, evaltia los impactos ambientales originados por
los proyectos que generen energia con una capacidad instalada igual o mayor a3
MW.

Para cumplir con este mandato, la SEMARNAT, sus tres subsecretarias y los
diversos organos desconcentrados y descentralizados que forman parte del sector
ambiental a nivel federal, trabajan en cuatro aspectos prioritarios:

¢ Laconservaci6n y aprovechamiento sustentable de los ecosistemas y su
biodiversidad;

¢ La prevenci6n y control de la contaminaci6n;

¢ La gestion integral de los recursos hidricos; y

¢ El combate al cambio climatico.

Otras acciones importantes que se desarrollan a través de la SEMARNAT son:

¢ La promocién del ordenamiento ecoldgico del territorio que busca
identificar y aprovechar el potencial productivo del territorio nacional,
por medio de acciones que aseguren el respeto y aprovechamiento
sustentable de la biodiversidad y de los ecosistemas;

¢ La modernizacion de los instrumentos y de la gestion ambiental para
lograr una mejor aplicacién y asegurar que las actividades de los
individuos, las empresas y los gobiernos respetan las prioridades
ambientales nacionales y mantengan congruencia con los compromisos
internacionales suscritos por el pais; y

¢ La promocién y fortalecimiento de las acciones de educaci6n,
capacitacion, sensibilizacién e informacién de la sociedad en materia
ambiental y de recursos naturales, para fomentar la generacion de
valores, actitudes, comportamientos y visiones que permitan que todas
las personas sean coparticipes en la mejora del medio ambiente del pais,

y, por ende, de la calidad de vida de los mexicanos.

La SEMARNAT sera la autoridad encargada de evaluar los impactos ambientales
del Proyecto y emitir la correspondiente Autorizacién de Impacto Ambiental
(AIA). Lo anterior, de acuerdo a las disposiciones contenidas en la Ley General
del Equilibrio y la Proteccién al Ambiente (LGEEPA), y su Reglamento en materia
de Evaluacion de Impacto Ambiental (tltimas reformas DOF 13 de mayo de 2016
y 31 de octubre de 2014, respectivamente).

30
6.1.3

Comision Reguladora de Energia

La Comisién Reguladora de Energia (CRE) fue creada mediante el decreto
publicado en el DOF el 4 de octubre de 1993. La CRE se creé como un 6rgano
desconcentrado de la SENER, y funge como un organo técnico y consultivo
responsable de resolver las cuestiones derivadas de la aplicaci6n de las
disposiciones reglamentarias del articulo 27 constitucional en materia de energia
eléctrica. De acuerdo con el articulo 12 de la LIE, la CRE es la autoridad que tiene
dentro de sus atribuciones las siguientes:

¢ Realizar las actividades en materia de regulacion de energia eléctrica;

¢ Otorgar permisos y resolver sobre su modificaci6n, revocaci6n, cesion,
prorroga o terminaci6n;

¢ Determinar las metodologias de calculo, criterios y bases para
determinar y actualizar las contraprestaciones aplicables a los
Generadores Externos y Usuarios de Suministro basico con demanda
controlable cuando vendan su produccién o reducci6n de demanda a un
Suministrador de Servicios Basicos; y

¢ Expedir y aplicar la regulacion tarifaria a la que se sujetara la
transmisi6n, la distribucién, la operacion de los Suministradores de
Servicios Basicos, la operacién del CENACE y los Servicios Conexos no
incluidos en el Mercado Eléctrico Mayorista, asi como las tarifas finales
del Suministro Basico; entre otras.

Especificamente en lo relativo a energias renovables, la CRE cuenta con
atribuciones para:

¢ Otorgar los Certificados de Energia Limpia, asi como verificar su
cumplimiento y emitir los criterios de su eficiencia;

¢ Expedir las normas directivas, metodologias y demas disposiciones de
caracter administrativo que regulen y promuevan la generacion de
energia eléctrica a partir de Energias Limpias; y

¢ Intervenir en los procesos de consulta publica, junto con la SENER y
otras empresas productivas del Estado y los particulares (LIE, articulo
119).

31
6.1.4

6.1.5

Centro Nacional de Control de Energia

El Centro Nacional de Control de Energia (CENACE) fue creado mediante
Decreto Presidencial publicado en el DOF el 28 de agosto de 2014 como un organo
descentralizado de la Administraci6n Publica Federal, sectorizado a la SENER. De
acuerdo a dicho decreto de creacién se sefiala que el objetivo del CENACE es
ejercer el control operativo del Sistema Eléctrico Nacional, la operacion del
mercado eléctrico mayorista y garantizar el acceso libre abierto y no
indebidamente indiscriminado a la Red Nacional de Transmisi6n y a las Redes
Generales de Distribucién, y proponer la ampliacién y modernizacion de la Red y
los elementos de las redes generales de distribucién que correspondan al Mercado
Eléctrico Mayorista (articulo 2 Decreto de Creacién).

El CENACE cuenta con atribuciones para: 1) proponer a la CRE ajustes y
modificaciones a las reglas del mercado; 2) instrumentar lo necesario para evitar
el uso indebido y la transmisi6n de informaci6n privilegiada por parte del
CENACE a los participantes del mercado; 3) venta de servicio de capacitacién y
asesoria e investigaciones relacionadas con sus actividades; 4) manifestar la no
objeci6n sobre la cesién 0 adquisicién de las redes particulares a los transportistas
o los distribuidores; 5) formar asociaciones 0 celebrar contratos con particulares
para que presenten servicios auxiliares a la operacion del mercado eléctrico
mayorista; 6) proponer a la CRE los cobros necesarios por la realizacién de
estudios de caracteristicas especificas de la infraestructura requerida y otros
componentes del proceso de conexi6n, asi como los demas servicios que se
requieran para el funcionamiento eficiente del sistema eléctrico (articulo 3 Decreto
de Creacion).

Comision Nacional para el Desarrollo de los Pueblos Indigenas

La Comisién Nacional para el Desarrollo de los Pueblos Indigenas (CDI) es un
organismo descentralizado de la administraci6n publica federal del Estado
mexicano, creado el 21 de mayo de 2003, con el objetivo de orientar, coordinar,
promover, apoyar, fomentar, dar seguimiento y evaluar los programas, proyectos,
estrategias y acciones publicas para el desarrollo integral y sustentable de los
pueblos y comunidades indigenas de México, de acuerdo con el articulo segundo
de su Ley de creaci6n y segtin lo establecido por el articulo segundo de la
Constitucién de los Estados Unidos Mexicanos (Camara de Diputados, 2015).

La CDI atiende y beneficia a familias indigenas con infraestructura y vivienda
(electricidad, agua potable, alcantarillado, caminos y carreteras); acerca los
servicios de salud a comunidades indigenas; sirve con Casas del Nifio Indigena y
Comedores Comunitarios en las localidades mas alejadas; apoya con proyectos

32
6.2

6.2.1

6.2.2

productivos y ecoturisticos; lleva programas de alimentacién a diferentes
poblaciones; resguarda y promueve el arte y la cultura indigena.

LEGISLACION APLICABLE PARA LAS EVALUACIONES DE IMPACTO
SOCIAL

Ley de la Transicion Energética

Dentro de la legislacion en materia energética, uno de los instrumentos mas
relevantes es la Ley de Transicion Energética la cual reemplazé a la “Ley para el
Aprovechamiento de Energias Renovables y el Financiamiento de la Transici6n
Energética” (2013) y sustituy6 todas sus provisiones. El objetivo de la ley actual es
coordinar las acciones del gobierno para proveer un marco regulatorio sostenible
de la Reforma Energética en México (2014) regulando el uso de energia
sustentable, y la reducci6n de Contaminantes de la Industria Eléctrica,
manteniendo la competitividad de los sectores productivos. La nueva ley esta
disefiada para generar un mercado abierto en la industria eléctrica, donde el
enfoque cambié de un esquema de planeacién a un esquema regulatorio, por
tanto, algunos de sus instrumentos estan disefiados para ser ejecutados por los
privados y regulados por la autoridad. El Tercer Articulo Transitorio, establece
que el minimo de participaci6n de energias limpias (sin distincién de los
diferentes medios para su generacion), en la generacion de electricidad, no puede
ser menor al 25% en 2018, 30% en 2021 y del 35% en 2024.

Asimismo, en el Articulo 87 establece al Consejo Consultivo para la Transici6n
Energética como el 6rgano permanente de consulta y participaci6n ciudadana,
que tiene el objetivo de opinar y asesorar a la Secretaria sobre las acciones

necesarias para el complimiento de las metas en materia de Energias Limpias y
Eficiencia Energética.

Ley de la Industria Eléctrica

La Ley de la Industria Eléctrica (LIE) prevé un capitulo especifico para regular el
“Impacto Social y Desarrollo Sustentable” a través de los articulos 117 al 120. Al
respecto se destaca que los proyectos de infraestructura de los sectores publico y
privado de la industria eléctrica atenderan los principios de sostenibilidad y
respeto de los derechos humanos de las comunidades y pueblos de las regiones
en los que se pretendan desarrollar (articulo 117); y por otro lado, los interesados
en obtener permisos 0 autorizaciones para desarrollar proyectos en la industria
eléctrica deberan presentar a la SENER una Evaluacion de Impacto Social (EvIS)
que debera contener la identificacion, caracterizacién, prediccion y valorizacion
de los impactos sociales que podrian derivarse de sus actividades, asi como las
medidas de mitigacion correspondientes (Articulo 120).

33
El fundamento legal para la formulacion y contenido del presente EvIS se
encuentra en dicho ordenamiento legal.

En el mismo contexto, se hace referencia al reglamente de la Ley de la Industria
Eléctrica, que en su Articulo 87 detalla lo siguiente:

“La Evaluaci6n de Impacto Social deberd presentarse de acuerdo con la guia y el
formato que establezca la Secretaria. La responsabilidad respecto del contenido de la
Evaluacién de Impacto Social corresponderé a los interesados para obtener permisos
y concesiones segtin corresponda. La evaluacion de impacto social contendra la
identificacién de los pueblos y comunidades indigenas que se ubican en el Area de
Influencia directa e indirecta del proyecto. La evaluacién de Impacto Social
contendra la identificacion caracterizacion, prediccion, y valoracién de los impactos
sociales positivos y negativos que podrian derivarse del proyecto. Deberan incluir
las medidas de prevencién y mitigacion, asi como los planes de gestion social,
propuestos por los interesados en desarrollar el proyecto de la industria eléctrica”.

Ademias, el Reglamento de la Ley de la Industria Eléctrica determina que la
Secretaria de Energia emitira las disposiciones administrativas que contendran la
guia y formato para la presentacion de la Evaluacion de Impacto Social, asi como
las metodologias para la definicion del area de influencia y para la identificacion,
caracterizacion, prediccién y valoracion de los impactos sociales de los Proyectos
del sector energético.

En términos mas especificos, la evaluaci6n contenida en este informe se ha

desarrollado conforme a los siguientes objetivos de 7.

¢ Cumplir con la legislaci6n mexicana aplicable en materia de impacto
social;

¢ Identificar y conocer las dinamicas socioeconémicas del area de estudio
que servirdn como retroalimentaci6n para la toma de decisiones;

¢ Gestionar los riesgos e impactos sociales del Proyecto de manera
oportuna y estructurada;

¢ Incluir herramientas visuales de alta calidad que concentre inteligencia
del Proyecto y su contexto social a fin de mejorar la toma de decisiones
(por ejemplo, Sistemas de Informacion Geografica); y

¢ Disefiar un Sistema de Gestion Social con base en mejores practicas y que
funcione como una herramienta en constante actualizacién de gestion de
riesgos sociales, para minimizar los impactos del proyecto en las

34
6.3

localidades del Area de Influencia, asi como dafios en la reputacién,
operacion y financieros.

LINEAMIENTOS PARA LA ELABORACION DE LAS EVIS

La Secretaria de Energia (GENER) tiene como una de sus funciones asegurar que
las actividades ligadas al sector energético contribuyan al desarrollo sostenible de
las comunidades locales en las areas de salud, educaci6n, derechos laborales y
desarrollo econdémico entre otros. La Evaluacién de Impacto Social (EvIS) es la
herramienta provisionada por las leyes de la Reforma Energética para que SENER
logre este propésito a través de la identificacion, prevenci6n y mitigacion de
cualquier riesgo social potencial que las empresas privadas del sector de
hidrocarburos puedan ocasionar, asi como posibles impactos positivos que sean.
susceptibles de potenciar.

La responsabilidad de la calidad del contenido de la Evaluacion de Impacto Social
(EvIS) correspondera al Promovente, y dicho estudio debera presentarse de
acuerdo con las Disposiciones Administrativas de Caracter General sobre la
Evaluacién de Impacto Social en el sector energético, las cuales fueron publicadas
en el DOF y entraron en vigor a partir del 1 de junio de 2018.

Dichas Disposiciones tienen por objeto establecer los elementos de la EvIS que se
deberdan observar para su elaboraci6n y presentaci6n, asi como el procedimiento
que seguira la SENER a través de la Direcci6n General de Impacto Social y
Ocupaci6n Superficial para su resoluci6n y seguimiento. Asimismo, comprende la
metodologia para la definicién del area de influencia y para la identificacion,
caracterizacion, prediccién y valoracion de los impactos sociales de los Proyectos
del sector energético.

La Evaluacion debera presentarse conforme al Formato (D) de las Disposiciones,
el cual debera utilizarse para obtener un permiso o autorizacion para las
siguientes actividades:

¢ Tratamiento y refinacién de petréleo;

¢ Transporte por ducto de hidrocarburos, petroliferos y petroquimicos con
longitud igual o mayor a 100 km;

¢ Exploracion y extraccion de hidrocarburos en area contractual o area de
asignaci6n;

e Generacion de energia eléctrica mediante radiaci6n solar con capacidad
igual o mayor a 200 MW;

¢ Generacion de energia eléctrica mediante central hidraulica con
capacidad igual o mayor a 80 MW;

35
6.3.1

¢ Generacion de energia eléctrica mediante central edlica con capacidad
igual o mayor a 100 MW;

¢ Generacion de energia eléctrica mediante central de cogeneracion y
térmica con capacidad igual o mayor a 300 MW;

¢ Otras actividades de generacion de energia eléctrica mediante energias
limpias con capacidad igual o mayor a 200 MW.

En el caso del Proyecto objeto de estudio en este reporte, se trata de
generacion de energia eléctrica mediante radiacion solar con capacidad
mayor a 200MW.

Comunidades Indigenas

En México, la Constituci6n Politica reconoce a México como una naci6n
multicultural y existen organismos como la Comision Nacional para el Desarrollo
de los Pueblos Indigenas (CDI) que aboga por el reconocimiento de los derechos
colectivos, culturales y de identidad de dichas comunidades.

Adicionalmente, México ratificé en 1990 el Convenio No. 169 sobre Pueblos
Indigenas y Tribales de la Organizacion Internacional del Trabajo (OIT, 2009), el
cual es un instrumento juridico internacional vinculante que trata especificamente
los derechos de los pueblos indigenas y tribales.

Como resultado de estos reconocimientos y esfuerzos, el articulo 21 de las
Disposiciones Administrativas de Caracter General sobre la EvIS, establece que la
Evaluacién debera contener un apartado especifico para la identificacion y
caracterizacion de Comunidades Indigenas en el Area de Influencia del Proyecto.
La identificacién de las Comunidades Indigenas deberd realizarse utilizando los
instrumentos juridicos y las herramientas sociodemograficas y/o socioculturales
emitidas por las autoridades competentes en el orden estatal y federal. (GENER,
2018).

Por este motivo, la SENER debera desarrollar la tarea de mapear e identificar a
nivel nacional a las comunidades indigenas. Una vez que dicho mapeo se haya
realizado, éste se pondra a disposici6n del publico para su consulta. Mientras
tanto, los promoventes de proyectos se pueden basar en la lista de localidades
publicada por la CDI para identificar cualquier localidad indigena que pueda ser
potencialmente afectada por el Proyecto.

Las consultas a realizarse en las comunidades indigenas son responsabilidad de la
SENER. Los promoventes pueden realizar, si asi lo desean, actividades de
consulta y de relacionamiento temprano. Sin embargo, éstas no tendran validez
oficial para la SENER, ya que esta caracterizacién es netamente responsabilidad

36
6.3.2

de la SENER. No obstante, en términos practicos, las actividades de
relacionamiento pueden facilitar el proceso de consulta oficial que realizara la
SENER y, en ese caso, el Promovente puede compartir sus resultados con las
autoridades.

La SENER realizara la consulta en coordinaci6n con la Secretaria de Gobernacion
y la CDI. Lo anterior, sin el perjuicio de que la misma autoridad determine que
deban participar otras dependencias federales, estatales o municipales. La
consulta a comunidades y pueblos indigenas se realizara a través de sus
instituciones representativas y mediante procedimientos apropiados, con el fin de
alcanzar un acuerdo u obtener el consentimiento libre e informado, y observara
los principios rectores de buena fe, libertad, informacion, pertinencia cultural,
transparencia, acomodo y razonabilidad. Asimismo, seguira los estandares
nacionales e internacionales en la materia (GENER, 2018).

Adicionalmente, el estado de Puebla cuenta con una Ley de Derechos, Cultura, y
Desarrollo de los Pueblos y Comunidades Indigenas del Estado de Puebla, la cual
establece el reconocimiento de las mismas como sujeto de derecho publico, la
proteccion y desarrollo de las lenguas indigenas, de sus culturas, usos,
costumbres, recursos y formas de organizaci6n social, y al efectivo acceso a la
jurisdicci6n del Estado; logrando con esto que en los juicios agrarios se tomen en
cuenta sus practicas y costumbres para solucionar sus conflictos. (Congreso del
Estado de Puebla, 2010).

Sin embargo, como se presenta en el Capitulo 9 de la presente EvIS, no existen
comunidades indigenas en el Area de Influencia del Proyecto, por lo que los
requisitos aqui descritos no son aplicables en el marco del Proyecto.

Instrumentos de Desarrollo Urbano y Ordenamiento Territorial

Este apartado tiene como proposito abordar la relacién entre el Proyecto y los
planes o programas de desarrollo urbano y/u ordenamiento territorial, asi como
la vinculacion del Proyecto con Areas Naturales Protegidas (ANP). Lo anterior,
con miras a ser tomados en cuenta al momento de disefiar las medidas de
mitigaci6n y gestion social del Proyecto.

En lo que respecta a los instrumentos de planeacién a nivel local, para el
municipio de Tepeyahualco, se identificé el Plan Municipal de Desarrollo, 2014 -
2018, dentro del cual uno de los ejes rectores, es el desarrollo econémico
sustentable y proteccion del medio ambiente. En él, se plantea la necesidad de
generar una estrategia socio-econémica que vaya de la mano con la
sustentabilidad, en la que se garantice la proteccién y uso eficiente de recursos
para proyectarse en alternativas energéticas de utilizacion (Tepeyahualco, 2014-

37
2018). El Proyecto se inserta favorablemente en este plan de desarrollo del
municipio pues al ser un generador de energia eléctrica sustentable, sera un
colaborador clave para el cumplimiento de este objetivo.

Con fundamento en lo dispuesto en el articulo 26 del Reglamento de la Ley
General del Equilibrio Ecolégico y la Proteccién al Ambiente en Materia de
Ordenamiento Ecolégico (RLGEEPA), la propuesta del Programa de
Ordenamiento Ecolégico esta integrada por la regionalizacion ecologica (que
identifica las areas de atencion prioritaria y las areas de aptitud sectorial) y los
lineamientos y estrategias ecolégicas para la preservacin, protecci6n,
restauracion y el aprovechamiento sustentable de los recursos naturales,
aplicables a esta regionalizacion (DOF, 2014).

De acuerdo al anilisis de la relacion del Proyecto respecto a territorios decretados
como Areas Naturales Protegidas (ANP) a nivel Federal, Estatal y Municipal, se
establece que el Proyecto no cruza ni esta vinculado con alguna superficie de las
ANPs decretadas a la fecha a nivel federal, estatal y/o municipal. La siguiente
figura muestra la ubicacion de ANP con respecto del Proyecto.

38
Figura 6-1 Ubicaci6n de ANP con respecto a la del Proyecto

659,900 674,300 689, 704,300

San Juan det Monte

Simbologia
8 CJroveco
3 AND Estatal
os
fel ANP Federal
Estados

Cofre de Perote o Nauhcampatépetl

UBICACION REGIONAL

Tomkineen
Tuan:

2,155,900

San Dbapio
S77

Tascata
Tasca

cbig ucts

2,144,900

AREAS NATURALES PROTEGIDAS (ANP)
CERCANAS AL PROYECTO

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

TUGAR:

PUEBLA, MEXICO
BTU DE COORDENADAS GLOGRANOOTTI DRS
OROVECCKON: URVERSAL TRANSVERSA OF MERCATOR

zs

Eecnta: 17 50,0087 FECHA: FUN 2018

859,900 874,900 689,900 704,900

Fuente ME, 2018,

39
7.1.1

7.1.2

DESCRIPCION DEL PROYECTO

El Proyecto denominado “Planta Fotovoltaica Alten Puebla 250 MW” (“el
Proyecto”) consiste en una planta de produccién de energia eléctrica a partir de
radiacion solar, ubicada en el municipio de Tepeyahualco, en el estado de Puebla,
México.

El Proyecto se desarrollara en un poligono que estara conformado por un area
total de 1,726 Ha, de las cuales, en una etapa inicial, se arrendaran
aproximadamente 797 Ha para la instalacion de los paneles solares, obras
asociadas y una linea de transmisi6n la cual se conectara al Sistema Eléctrico
Nacional, propiedad de la Comision Federal de Electricidad (CFE). Después del
resultado de los estudios técnicos pertinentes, el Proyecto evaluara si utiliza el
resto de las hectareas totales. Del total del poligono, 927.58 Ha pertenecen a
propiedad privada y 798.42 Ha son ejidos.

El poligono del Proyecto se encuentra ubicado sobre areas de cultivo de temporal
y donde también se desarrollan actividades ganaderas. Sin embargo, no existen
edificaciones en el poligono y la superficie de las parcelas es parcialmente plana.

Objetivo del Proyecto

El objetivo del Proyecto es la bisqueda de nuevas fuentes de energia que
contribuyan a diversificar la actual oferta energética, la cual presenta impactos
negativos importantes sobre el medio ambiente. Ademas, su consumo crece de
forma considerable cada afio, lo que genera que los recursos energéticos no
renovables corran el peligro de agotarse.

Las energias renovables son la principal alternativa energética razonable para
solucionar esta problematica ya que se caracterizan, principalmente, por ser
inagotables y presentar un reducido impacto ambiental. Ademas, contribuyen al
desarrollo local al potenciar los recursos autéctonos de la zona. De esta forma, las
fuentes renovables de energia, como lo es la solar, constituyen una puesta
tecnologica de futuro y se pueden consolidar como una fuente de suministro
energético inagotable. De las distintas aplicaciones de la energia solar
fotovoltaica, los sistemas de conexi6n a red son los que presentan mayores
expectativas de incremento en el mercado fotovoltaico.

Selecci6n del sitio del Proyecto

La selecci6n del predio para realizar el Proyecto se hizo tomando en cuenta, que
se trata de una zona con alta radiacion solar y esta cercano a la red eléctrica de la
CFE a la que busca abastecer, con buena infraestructura de comunicaci6n

40
7.1.3

Tabla 7-1

carretera, una adecuada orientaci6n y una zona de bajo impacto ambiental y
social.

Adicionalmente, se tomaron en cuenta los siguientes criterios de seleccién del
area del Proyecto:

1. No incidencia con Areas Naturales Protegidas u otras areas de
importancia ecolégica.

Compatibilidad con los Ordenamientos ecolégicos aplicables.
Evitar areas con cauces de agua de relevancia.

4, Evitar areas con vegetacion forestal.

SN

De acuerdo al Atlas de Zonas con Energias Limpias (AZEL)2, el sitio del proyecto
se encuentra en una zona de alta calidad solar, con un potencial solar de entre
6,250-6,557 Wh/m2/dia.

Ubicaci6n fisica del Proyecto

El Proyecto se construira en el estado de Puebla, en el municipio de
Tepeyahualco, a una distancia aproximada en linea recta de 90 km al Noreste de
la ciudad de Puebla. El Proyecto se encuentra encuadrado en la carretera Puebla-
Perote, en el entronque con la carretera que llega a Tepeyahualco. En los limites
del poligono, se encuentran tres localidades: San José Alchichica, Zalayeta y
Rancho Zapata.

Las siguientes tablas muestran las coordenadas UTM de los vértices del poligono
envolvente del Proyecto, las areas con los paneles fotovoltaicos, el area de la SEM,
el area de la SEE y los puntos de la LTE.

En una primera aproximacion del Proyecto, podemos definir las siguientes
ubicaciones:

Coordenadas del poligono del Proyecto

ITRF 2008 Zona 14
Véertice x Y Vértice x Y
Poligono 170 ha
1 670740.063 2149386.110 12 669572.552 2152030.596
2 670159.470 2149291.348 13 670091.588 2151674.852
3 670025.827 2149401.186 14 670227.847 2151589.781
4 669925.461 2149471.512 15 670209.094 2151489.575

2 Disponible en: https:// dgel.energia.gob.mx/azel/

41
ITRF 2008 Zona 14

Véertice x Y Vértice x Y

5 669771.180 2149571.366 16 670168.576 2151091.698
6 669480.397 2149854594 17 670193.840 2150545.825
7 669586.166 2150478.074 18 670197.604 2150276.336
8 669664.140 2150974.043 19 670360.876 2149952.322
9 669730.472 2151237.673 20 670514.482 2149717.212
10 669439.599 2151435.845 21 670740.063 2149386.110
aol 669483.573 2151643.401

Poligono 1,726 ha

1 669608.310 2152743.360 57 666800.707 2152821.234
2 669417.512 2151673.099 58 666928.251 2152991.486
3 669313.493 2151718.095 59 666729.785 2153095.156
4 669149.172 2150765.635 60 666748.976 2153177.600
5 669178.227 2150755.165 61 666853.797 2153237.115
6 669052.507 2150188.869 62 667026.792 2153131.887
7 668804.846 2150186.099 63, 667142.905 2153264.180
8 668756.131 2150141.986 64 666833.726 2153466.610
9 668659.324 2150013.103 65 666880.882 2153517.706
10 668461.881 2149910.248 66 667061.890 2153517.828
aol 668577.661 2149831.741 67 667253.161 2153557.747
12 668410.478 2149631.871 68 667301.735 2153651.915
13 668296.393 2149703.318 69 667294.849 2153925.498
14 668228.778 2149752.936 70 667329.811 2154083.263
15 668158.926 2149612.859 71 667611.584 2154169.275
16 668814.406 2149062.978 72 668028.190 2153781.548
17 668196.793 2148147.302 73 668136.700 2153875.974
18 668068.609 2148218.294 74 668222.771 2153924.545
19 667846.958 2148276.636 75 668291.794 2153922.994
20 667532.009 2148347.439 76 668406.103 2153870.596
21 667351.077 2148397.921 77 668531.479 2153901.621
22 667235.292 2148423.196 78 668064.225 2154427.818
23 667236.188 2148461.268 79 667404.677 2155078.041
24 667219.647 2148529.249 80 667418.778 2155145.898
25 667150.053 2148534.657 81 667418.707 2155204.778
26 667144.970 2148606.691 82 667485.370 2155223.891
27 667027.085 2148617.284 83, 667474.448 2155272.200
28 666003.566 2150378.581 84 667501.680 2155297.243
29 665947.521 2150474.528 85 667547.098 2155294.285
30 666148.411 2150491.743 86 667600.222 2155319.907
31 666328.237 2150457.353 87 667418.821 2155528.457
32 666440.730 2150472.361 88. 667097.519 2155370.849
33, 666644.780 2150409.969 89 666902.909 2155562.867
34 666745.611 2150406.278 90 667050.561 2155575.982
35 666922.903 2150453.449 91 668296.722 2156108.889

42
Tabla 7-2

Tabla 7-3

ITRF 2008 Zona 14

Vértice x Y Vertice x Y
36 666964.671 2150511.125 92 670008.112 2153514.562
37 667047.466 2150544.239 93 670027.228 2153483.851
38 667121.815 2150652.892 94 670033.980 2153481.451
39 667230.237 2150761.504 95 669693.375 2153055.773
40 667288.525 2150870.897 96 669646.403. 2152953.833
41 667606.885 2151211.443 97 669638.558, 2152908.919
42 667814.537 2151356.766 98 669608.591 2152743.372
43 667520.348. 2151550.924 99 669608.310 2152743.360
44 666989.562 2151896.617 100 669079.986 2153151.772
45 666703.648. 2152087.454 101 668762.240 2152974.644
46 666273.567 2152373.297 102 668693.629 2152998.053
47 666277.088. 2152464.170 103 668574.317 2152866.923
48 666284.306 2152539.523 104 668862.549 2152537.583
49 666112.801 2152652.182 105 668936.125 2152599.713
50 666023.088. 2152790.378 106 669057.840 2152527.954
51 665850.001 2152910.583 107 669245.097 2152586.223
52 665881.942 2152966.531 108 669345.363 2152671.208
53 666110.246 2152805.737 109 669337.686 2152788.240
54 666254.283, 2152987.838 110 669268.307 2152956.404
55 666426.001 2152835.590 111 669079.986 2153151.772
56 666552.209 2152978.424
Fuente: | 2018, | 2018

Coordenadas de la Subestacion de Elevacion

ITRF 2008 Zona 14

Vértice x Y
1 668397.781 2151048.403
2 668342.362 2150989.511
3 668249.116 2151054.423
4 668306.435 2151114.403
5 668397.781 2151048.403

rent a 2018

Coordenadas de la Subestacion de Maniobras

ITRF 2008 Zona 14

Vértice xX Y
1 668792.588 2150912.618
2 668667.503 2150769.063
3 668426.142 2150936.823
4 668552.165 2151073.795
5 668792.588 2150912.618

Fuente: | 2 2018.

43
Tabla 7-4

Tabla 7-5

Coordenadas de la LTE

ITRF 2008 Zona 14

Véertice

x

Y

Vértice

x

Y

SEM a otra linea de CFE 303 m

SEM a linea de CFE 1,559 m

1 668366.975, 2151016.102 1 668731.556 2150841.030
2 668446.997 2150958.986 2 668860.086 2150751.921
SEE a SEM 98.3 m 3 668653.819 2150525.390
1 668366.975, 2151016.102 4 667770.153 2151174.032
2 668446.997 2150958.986
Fuente os 2018.
Coordenadas del Grea de Paneles
ITRF 2008 Zona 14
Vértice x Y Vertice x Y
Zona de Implante 1
1 668039.221 2155668.888 6 668054.382 2154446.105
2 669809.879 2153385.968 7 667425.225 2155083.225
3 668221.687 2153609.238 8 667630.008 2155327.939
4 668051.290 2153774.572 9 667439.008 2155546.848
5 668571.592 2153891.941 10 668039.221 2155668.888
Zona de Implante 2
1 667969.599 2153555.935 14 668486.362 2152898.067
2 668182.426 2153361.650 15 668865.573 2152508.333
3 668317.873. 2153517.174 16 668941.753 2152570.873
4 668241.340 2153591.049 17 669114.413 2152463.365
5 669933.503, 2153354.834 18 668990.520 2152306.501
6 669694.379 2153058.263 19 668827.975 2152154.142
7 669647.129 2152957.025 20 667168.727 2153416.984
8 669637.310 2152911.308 21 667168.395 2153489.772
9 669587.503. 2152822.765 22 667299.414 2153571.386
10 669567.988. 2152821.346 23 667333.726 2153721.149
11 669170.598. 2153224.760 24 667979.544 2153629.424
12 668727.526 2153123.755 25 667969.599 2153555.935
13 668704.960 2153141.111
Zona de Implante 3
1 667549.425 2153055.843 11 668540.655 2151903.888
2 667309.234 2152766.247 12 667872.635 2151320.793
3 667506.697 2152637.249 13 666886.109 2151964.443
4 667621.803 2152769.491 14 666287.276 2152370.108
5 668082.909 2152454.737 15 666283.424 2152835.335
6 668171.777 2152573.765 16 666539.320 2152835.487
7 668631.780 2152237.869 17 666815.489 2152818.860
8 668585.563, 2152176.171 18 667203.950 2153315.733
9 668629.874 2152143.693 19 667549.425 2153055.843
10 668467.411 2151956.954

Zona de Implante 4

44
1 667930.608 2149829.995 4 667829,228 2150731.013
667932.227 2149807.345 5 668142.390 2150497.244
3 667353.987 2150265.054 6 667930.608 2149829.995
Zona de Implante 5
1 667910.172 2149748.016 4 667346259 2150257.984
2 667033.015, 2149674.784 5 667927.457 2149799.062
3 666985.373, 2149907.027 6 667910.172 2149748.016
Zona de Implante 6
1 668470.109 2149347.288 8 667192.923 2148651.200
2 667959.903 2148602.853 9 667031133 2149659.844
3 667681.008 2148660.237 10 667906.123, 2149738.150
4 667819.256 2148946,.065 11 667905.097 2149724.205
5 667664.061 2148972.108 12 668068.161 2149674.158
6 667568.104 2148664.175 73 668470.109 2149347.288
7 667409.161 2148669.149
Fuente: AE 20:5, 2015.

En un estado mas avanzado del Proyecto, se podra modificar esta localizacion,

siempre dentro del area del poligono del Proyecto.

La siguiente figura muestra la localizacion del Proyecto y sus componentes.

45
Figura 7-1 __ Localizacion y componentes del Proyecto

Simbologia
—— Lineas de Transmisién

Area de Panetes
om fot

Subestacion Eléctrica
[_] tstados

UBICACION REGIONAL

4 0 300600 4,200 1,800 2,400 3,000
la Llave
" Metros

UBICACION DEL PROYECTO

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

LUGAR:

PUEBLA, MEXICO.
TISTEMIN DE COORDENADAS GEOGRATICO: 1TRF 2008
PROFECCIGN: UNIVERSAL TRARSYERSA DE NCRCATOR

FSA 150,000 FFCHA: (UNIO 2038

rent

46
7.1.4

Naturaleza del Proyecto

El Proyecto se compone de generadores solares fotovoltaicos que se encargan de
la produccién de energia eléctrica. Se contaré con un inversor de corriente como
el encargado de transformar la energia eléctrica de continua a alterna.
Adicionalmente, se contempla la instalacién de un transformador para la
elevacion de tensién que permita la conexi6n del sistema generador con el
Sistema Eléctrico Nacional (SEN), asi como lineas de conduccién de energia de un
punto a otro.

El Proyecto estara conformado por los siguientes componentes:

¢ 908,820 médulos fotovoltaicos de 330 Wp cada uno, agrupados en 54
bloques de potencia

e 108 inversores;

© 10,098 seguidores solares;

© 30,294 strings; y

© 1,080 cajas de conexi6n de buses de continua;

¢ Subestacién de maniobras denominada “SE Alten- Puebla Maniobras”
(SEM), que sera cedida a la CFE;

¢ Una linea de transmisién eléctrica aérea (LTE) de 400 kV de longitudes
de 1.9 km; y

¢ Una subestacion eléctrica de elevacién (SEE).

47
Figura 7-2 Distribucion de los paneles solares dentro del poligono del Proyecto

Simbologia
——— Lineas de Transmision
| Area de Paneles

‘Subestacién Electrica

(7) Provecto

| Municipios

UBICACION REGIONAL

DISTRIBUCION DE PANELES EN
EL POLIGONO DEL PROYECTO

LUGAR:
PUEBLA, MEXICO
TISTHIAR DF COGRDENADAS GEOGRAPICD: TAF SDAE
PROVEGCAGN: UNIVERSAL TRANSVENSA DE MERCATOR

864,900 663.400 871,300

rent

48
7.1.5

7.1.6

Tabla 7-6

Dimensiones del Proyecto

El Proyecto tendra un perimetro de 35.2 km y un rea total de 1,726 Ha. El area
donde se instalaran de paneles solares y las subestaciones sera de 1,718.1 Ha. Para
el caso de la LTE, se instalara en un Area total de 7.9 Ha y se consider6é un derecho
de via de 40 m, es decir 20 m de cada lado del eje de las lineas.

Acceso a tierras

Del total de 1726 Ha que se han contemplado para el desarrollo del Proyecto,
aproximadamente 797 Ha seran arrendadas por un plazo de 30 afios. Se
contempla la necesidad de establecer aproximadamente 162 contratos de
arrendamiento con propietarios y ejidatarios, quienes tienen los derechos de
propiedad sobre dichos terrenos. Si, después de este tiempo, se aprobara
mantener operando el Proyecto, los elementos pertinentes sera sustituidos por
unos nuevos y se continuara con la etapa de operacion, agregando un periodo de
tiempo similar al inicial. Este namero podra verse modificado en funcion de la
configuraci6n final de la planta fotovoltaica.

De los 162 contratos, 162 se destinarian a acceso para la instalacién de paneles
solares y subestaciones, y en 3 de éstos mismos, se instalaré la linea de
transmision, la cual tendra como origen la SE Maniobras.

La siguiente tabla enlista los nameros de hectareas que se contemplan arrendar
por el Proyecto, asi como los nimeros de contratos que se requeriran y el tipo de
tenencia para cada componente que conforma el area total.

Lista de tierras en el predio del Proyecto

ea aproximada

(Ha)

Intalacion de .
Parcelado Ejido San José
paneles y 162 1,718.1

. Alchichica / Propiedad Privada
subestaciones

Linea de
-_ 3 Propiedad Privada 79
transmision
Total 162 1,726
Fuente:

El siguiente mapa muestra la localizacién del Proyecto con respecto al ejido
mencionado.

49
Figura 7-3 Distribucion de ejidos dentro del poligono del Proyecto.

662,900 565,900

2,155,900

Simbologia
Subestacidn Eléctrica
(TI) Provecto
Nucleo Agrario
San José Alchichica

UBICACION REGIONAL

a 300 600 3,200 4,800 2,400

Metros

DISTRIBUCION DE NUCLEOS AGRARIOS
EN EL AREA DEL PROYECTO

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

TOGAR?

PUEBLA, MEXICO
STEMA DL CCRUENADAS CLOSET. TI 2K
ROWECCION: UMIVERSAL TRANSWERSA OF MERCATOR
20%

BRCALA 140,000 FeCiec FUNO 2018

662,900

Fuente: a, 2018.

50
7.1.7

Uso actual del suelo y/o cuerpos de agua en el sitio del Proyecto y sus
colindancias

En el poligono del Proyecto se encuentra ubicado sobre areas de cultivo
(principalmente de maiz, frijol, haba, avena) y ganaderia (bovina y ovina). En la
zona aledajia al poligono del Proyecto, sobre los caminos adyacentes, se
encuentran negocios de carroceras, una granja industrial y extraccién de material
para construccién mediante mina a cielo abierto, abasteciendo la fabricacién de
los bloques. Estas actividades no estan desarrolladas en la totalidad del poligono
y algunas de ellas deberan de detenerse una vez que comience el desarrollo del
Proyecto, como lo es la agricultura y la ganaderia.

El uso de suelo, de acuerdo a la serie VI de INEGI (2010) para el area del Proyecto
esta clasificado como vegetacién de agricultura de temporal anual y permanente,
y pastizal halofilo. Sin embargo, de acuerdo al trabajo de campo Ilevado a cabo e
imagenes satelitales recientes de la zona, se determiné la ausencia de vegetacion
forestal en el area del Proyecto, ya que la zona es completamente agricola.

51
Figura 7-4 _ Tipos de uso de suelo en el area del Proyecto

Simbologia

——— Lineas de Transmision

ee

Subestacion Electrica
7 Provecte
Tipo de suelo
Agriculture de riego semipermanente
Agriculture de temporal anual
Aancultura de temporal anual y permanente
GERI Matorrat deséctico rosetsfilo

GN rastizairaicrito

() uevano construide

UBICACION REGIONAL

TIPOS DE USO DE SUELO Y VEGETACION
EN DONDE SE UBICA EL PROYECTO.

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

“SISTEMA DF COOADERRDAS GFOCSATICD: THF DOR

PROYLOCICN: UNIVERSAL IRANSWESA DE SILA UR
ZONA 144

FSCALA. 135,000 FECHA: IUNID 2028

684,900 868.400 671,900

Fuente: MEE 2018.

52
7.2

7.2.1

7.2.2

7.2.3

CARACTERISTICAS PARTICULARES DEL PROYECTO
Generador fotovoltaico

El Proyecto tendra una potencia nominal de 250 MW. El generador fotovoltaico
estard formado por 908,820 médulos fotovoltaicos de 330 Wp cada uno, para
formar un generador fotovoltaico de potencia 299,910,600.00 Wp. Los médulos
estaran agrupados en 54 bloques de potencia: 54 bloques de 5,120 kVA.

Modulos fotovoltaicos

El generador fotovoltaico esta constituido por una agrupacion de médulos
fotovoltaicos conectados en serie y en paralelo para obtener un 6ptimo nivel de
tensiOn y corriente en un rango compatible con las entradas del inversor
seleccionado.

Los médulos fotovoltaicos estan compuestos principalmente de células
fotovoltaicas de silicio policristalino. A través de la exposici6n a la luz solar, los
médulos fotovoltaicos convierten la radiaci6n solar en electricidad de corriente
continua a través de un proceso conocido como “efecto fotovoltaico”. Estos
médulos proporcionan una potencia nominal media de 330 W.

Bloques de potencia

Los bloques de potencia cuentan con los siguientes elementos:

¢ Inversores: son los equipos encargados de transformar la corriente
continua de los médulos en corriente alterna para su conexi6n a la red de
CFE, actuando como una fuente de corriente, realizando el seguimiento
automatico del punto de maxima potencia del generador. El Proyecto
contara con 108 inversores.

e Transformador LV/ MV: cada bloque de potencia utilizara un (1)
transformador de potencia 4,608 kWac 4,910 kV, 660Vac/34.5 kVac. Estos
elevaran la baja tension a 34.5 kV y se interconectaran en una red interna
en media tensi6n. Cada transformador contara con:

o Depésito de aire;

o Filtro;

o Relé de protecci6n DGPT2 de sobrecalentamiento, sobrepresion y
nivel de aceite.

¢ Celdas de proteccién y seccionamiento: Las celdas se conectaran a la
subestaci6n mediante una linea de 34.5 kV situada dentro de los limites

53
7.24

7.2.5

del Proyecto. Las celdas cumplen con la funci6n de unir los bloques de
potencia a los radiales de media tension y, de esta manera, evacuar toda
la potencia generada por el Proyecto.

e Sistemas auxiliares y cuadros de protecci6n: Seran alimentados por un
transformador auxiliar LV/LV. Este sistema es el encargado de alimentar
a los siguientes equipos
o Ventilacién forzada;
o Luminarias;
o Sistema de adquisicién de datos;
o Alimentador de la caja de conexién;
o Otros.

Seguidores solares

Los médulos fotovoltaicos se instalaran sobre estructuras metalicas con
seguimiento solar para maximizar la irradiacion solar y, por lo tanto, la
produccién eléctrica. La estructura tiene un seguimiento sobre un eje horizontal.
El Proyecto contara con 10,098 seguidores solares. Todos los elementos que
componen la estructura de los seguidores (i.e. postes, vigas, barras, etc.) seran de
acero para evitar la corrosi6n durante la vida util del Proyecto (30 afios
aproximadamente).

Instalacion eléctrica

El Proyecto tendra un punto de conexi6n. Dicho punto se unira a la red eléctrica
en barras de 400 kV de la subestaci6n “SE Alten-Puebla Maniobras”. Se inyectaré
a la red una potencia activa de 250 MW como maximo y se alcanzara
dependiendo de las condiciones de irradiacion, temperatura y degradacion de la
potencia pico. La instalaci6n eléctrica estara conformada por los siguientes
componentes:

e Cableado;

e Conectores;

© Cajas de conexién;

« Sistema de puesta a tierra;

e Red de media tensién;

e Red de alta tensi6n;

© Una subestacion de elevacién; y

¢ Una (1) linea de transmisién aérea de 400 kV de longitud aproximada de
1.9 km.

54
7.3 PROGRAMA GENERAL DE TRABAJO
El Proyecto tendra una construcci6n estimada de 14 meses y una vida util de 30 afios. La siguiente figura muestra el plan de trabajo para el Proyecto.

Figura 7-5 Programa de trabajo

PLANNING Sun Peak ao OO
i Trask Name [Durscon [1 | _14 2 ]_3 a] 5 a 7] 8 =] 10 co 3 Ta =
1 PROYECTO FOTOVOLTAICO 296 dias) ¥
2 19 CONSTRUCCION 205 dias f
3 fa inicio construccién dia f
ram] CONSTRUCCION INSTALACION FV 295 dias) !
5 Estudio topografico final 25 dias H
G Pruebas de perforacién terrenos y estudio suelos 30 dias !
a | ‘Adecuacion de accesos 30 dias 1
3 a Wontaje vallado perimetral 40 dias \
o fa ‘Adecuacién del terrena 40 dias! h
70 (a ‘Anclaje y montaje estructura soporte médulos FV 0 dias {
ra | Woritaje de médulos FV 30 dias {
72 a instalacién cuadros eléctricos y cableado médulos FV 90 dias) H
73 Aa Zanjas parimatrales sistema seguridad 30 dias H
1 a Zanjas interores 30 dias| i
1 a Cimentacién CT, CAy casetas 20 dias! t
ie a instalacion CT, CRy casatas © dias! f
7 Ga instalacion linea MT intema 60 dias| t
18 a instalacién lineas BT y SSAA 60 dias| t
13 a Conexionado inversores, cuadros CC yAC 45 diss t
20 aa instalacion sistema de seguridad 60 dias| t
at a instalaci6n estacién meteorologica 60 dias '
| 22 aq instalacion sistema de monsorizacion 60 dias| '
2 fa Conexionado lineas BT y MT ‘30 dias| f
a a Pruebas de conexionado y megado 30 dias '
2 § CONSTRUCCION LINEA DE EVACUACION (MT) 230 dias| '
26 a Estudio topografico final 20 dias| {
| 27 a Montaje electromacanico 180 dias| t
2 Pruebas de conaxionado y megado 30 dias! i
2 |e CONSTRUCCION SUBESTACION ELECTRICA (AT) 238 dias) {
| 30 /am Montaje electromecanico ST elevacion y maniobras CFE, 210 dias| h
instasstructsras necesatias en red CFE para evscuscion 1
Ey Pruebas recepei6n en fabrica (FAT) 15 dias ' +
Pruebas individuales, pruebas conexionado y ensayos 30 dias 1 '
Pruebas en campo: Supervisién personal de la Zona de Transmisién 28 dias i '
Sajio CFE, de equipos y sistemas proteccin y control 1 \
PUESTA EN SERVICIO 1 dia) \ 1
Puesta en servicio 1 dial ' '
Finalizacion del proyecto Odias| | '
Tarea ERE Dwisén oe seer Hit inactive ——— scbelcomienza ————
Hito ° Tareas extemas Resumen inactivo Vicseestisysesss, ‘anid -_
Project: PUEBLA 250 Resumen omy Resumen dal proyecto = NY Tare manual ° Tareas extemas °
Pee Terea resumida [EGER Agrupar por sintosis P20 duracion Hitomi Hilo extemo =
Hito resumido ° Tarea inactva es = informe de resumen manual @ Progreso
Progreso resumido Hito inactive . Resumen manual e Fecha limite *
Paget

rent

55
74

74.1

74.1.1

7.4.1.2

74.2

DESCRIPCION DE LAS ETAPAS DEL PROYECTO

A continuacion, se describen las actividades de las etapas del Proyecto:
preparacion de sitio, construcci6n, operacién y mantenimiento y
desmantelamiento.

Preparacion del sitio

Esta etapa durara aproximadamente 40 dias. Las tareas necesarias para el
acondicionamiento del sitio consistiran en desmontes, despalmes, nivelaciones,
obras provisionales, adecuaci6n de estacionamientos temporales para
maquinaria, entre otros.

Desmonte y despalme

En las areas donde se instalaran obras permanentes (i.e. subestacion de
transformacion, almacén y taller mecanico, edificios de control y caminos de
operacion y mantenimiento de la central generadora) se realizaran trabajos de
desmonte del terreno natural, los cuales se realizaran por medios mecdnicos. En el
sitio no existe vegetacion forestal, por lo que solo sera necesario desbrozar las
plantas de los campos agricolas.

No esta previsto un movimiento elevado de tierras, ya que las estructuras de
soporte de los médulos fotovoltaicos se podran instalar sin necesidad de realizar
trabajos de nivelacion, siempre y cuando los porcentajes de desniveles norte-sur y
este-oeste sean menores a las especificaciones del fabricante. La estructura se
adaptara al perfil del terreno, en la medida de lo posible, para minimizar el
movimiento de terreno natural.

Trazo y nivelacion

En la superficie comprendida para construir el Proyecto, se realizaran mediciones,
levantamientos, trazos planimétricos, altimétricos y las referencias necesarias para
delimitar la zona, la colocacién de estacas, mojoneras, sefiales 0 marcas colocadas
en el terreno que sirven para indicar lineas, ejes, trazos, elevaciones y referencias
de la obra, de acuerdo con el Proyecto.

Etapa de construccién

La etapa de construccién tendra una duraci6n aproximada de 14 meses.

56
7.4.2.1

7.4.2.2

7.4.2.3

Construccion de vallado perimetral

El cerramiento perimetral del Proyecto, tendra una puerta de acceso a la planta,
con material de alambre de malla ortogonal y marco metalico con bisagras. Habra
dos puertas de acceso por planta.

El vallado tendra que cumplir con las regulaciones aplicables y se tendraén en
cuenta las implicaciones ambientales. El vallado, la puerta de acceso y el sistema
de seguridad seran compatibles entre si.

Construccion de zanjas perimetrales e interiores y arquetas

El cable de potencia ira enterrado directamente, sin tubo, excepto en los
cruzamientos, que iran bajo tubo con proteccién de hormigo6n. El cable de
comunicacion y sistema auxiliares ira siempre bajo tubo. Las arquetas necesarias
se ejecutaran en hormig6n prefabricado, con sumidero y deberé cumplir con la
normativa aplicable. En el caso de arquetas con entrada de tubo se considerara el
correcto sellado de los mismos. El cableado ira directamente enterrado en zanjas
de al menos 80 cm? de profundidad, con variaciones de anchura en funcién del
numero de circuitos instalados.

Construccion de drenajes

Se construira una red de drenajes para proteger los viales, las casetas de
inversores y transformadores, y edificaciones, asi como para las Subestaciones de
Maniobras y Elevacion, de acuerdo a normativa de aplicacién y los
requerimientos de la CFE.

Se construira una red de drenajes, que desagiie un caudal de disefio equivalente.
El disefio de los mismos se realizara de acuerdo a los resultados que se obtengan
del estudio hidraulico e hidrologico que esta siendo desarrollado.

El drenaje propuesto discurrira paralelo a los caminos de la planta fotovoltaica.
Las cunetas recogen el caudal de una cierta area que vierte en ellas y este caudal
es conducido a un punto de desagiie o a otra cuneta que finalmente evacua el
caudal fuera de la planta. Estas cunetas se disefiaran asegurando que tienen
secciOn suficiente para los eventos de probabilidad escogida.

3 La profundidad ira acorde con la normativa aplicable.

57
Figura 7-6

Figura 7-7

74.2.4

Se propone como solucién, ademas, una elevacion y proteccién de los bloques

ic)

potencia como se observa en la figura siguiente.

Proteccién de bloques de potencia

INVERTER STATION

CCOMCMETE SA

COMPACTED GRAMKIKAR MATERIAL

Fuente A, 2015.

Adicionalmente, los caminos seran protegidos como se observa en la siguiente
figura.

Proteccion de caminos

Fuente ME, 2018,

Tendido de linea de transmision eléctrica y subestaciones de maniobras

La linea de transmisiOn o linea de evacuacién permitiré inyectar la energia
generada por el Proyecto al sistema eléctrico nacional y estara condicionada a las
especificaciones recomendadas por la Comisi6n Federal de Eléctrica (CFE). La
linea de transmisi6n contaré con estructuras de apoyo, conductores yun sistema
de puesta a tierra, todos estos elementos seran disefiados y construidos

58
74.2.5

7.4.2.6

7.4.2.7

apegandose a las especificaciones dadas por CFE. El derecho de via de esta linea
es de 40 m, es decir 20 metros de cada lado.

Tendido de lineas de lineas de conducci6n area de alta tension

La linea de transmisi6n permitira inyectar la energia generada por el Proyecto a la
red eléctrica de la CFE. La linea de transmisi6n se extendera por un total de
aproximadamente 1.9 km y contaré con estructuras de apoyo, conductores y un
sistema de puesta a tierra, todos estos elementos seran disefiados y construidos
apegandose a las especificaciones dadas por CFE.

Instalacion eléctrica

El Proyecto tendra un punto de conexi6n. Dicho punto se uniré a la red eléctrica
en barras de 400 kV de la subestaci6n “SE Alten-Puebla Maniobras”. Se inyectaré
a la red una potencia activa de 250 MW como maximo y se alcanzara
dependiendo de las condiciones de irradiacion, temperatura y degradacion de la
potencia pico. La instalaci6n eléctrica estara conformada por los siguientes
componentes:

e Cableado;

e Conectores;

© Cajas de conexién;

« Sistema de puesta a tierra;

e Red de media tensién;

e Red de alta tensi6n;

© Una subestacion de elevacién; y

¢ Una (1) linea de transmisi6n aérea de 400 kV de longitud de 1.9 km
(98.3 m de la Se Elevaci6n a la SE Maniobras; 1.56 km de la SE Maniobras
a la linea 400 kV de CFE y 303 m de la SE Maniobras a la otra linea de 400
kV de CFE).

Instalacin de controlador de la planta de energia

El controlador de la planta de energia garantiza el mantenimiento de puntos de
referencia para responder a las necesidades de la planta de energia fotovoltaica y
de la red de utilidad para los operadores de planta y red. Controla la planta con
arreglo a los requisitos del operador de red y, a través de la adaptacion de la
potencia reactiva y activa, contribuye a la estabilizacion de la red eléctrica.

59
74.2.8

74.2.9

7.4.2.10

Instalacion de sistema de seguridad

El sistema de seguridad que se instalara estara destinado para detectar intentos
de intrusion desde el exterior de las inmediaciones del Proyecto y permitir, en
caso de alarma, identificar las causas que la han producido, dando la respuesta
adecuada a cada situacién. El sistema de protecci6n contra incendios se ajustara a
la NOM-002-STPS-2010, en cumplimiento con la Ley Federal sobre Metrologia Y
Normalizacion. También se consideraré un monitoreo y analisis diario de datos
de operaci6n, con la finalidad de detectar tempranamente cualquier problema en
el funcionamiento de la instalacién. Adicionalmente, se contempla un programa
de mantenimiento preventivo en puntos de la instalacion cuyo estado pueda
llegar a ocasionar una pérdida de rendimiento y asi efectuar las medidas
correctivas de manera oportuna.

Instalacion de estacién meteorologica

La estacion meteorolégica estaré lo mas cerca posible a la caseta de control tal y
como se indica en planos. Se instalaran tres estaciones meteorolégicas de la marca
Geénica, modelo Meteodata 3016CM o similar con las especificaciones 0
requisitos definidos en especificacin técnica.

Instalacion de sistema de monitorizacion y control

Por medio del Sistema de Monitorizacion y Control disefiado se podra realizar
una adecuada visi6n global y detallada de la operaci6n del Proyecto,
proporcionando ademas herramientas de deteccién de fallas 0 desvios. Se
monitorizaran entre otros los siguientes elementos:

¢ Entradas DC a inversores (en caso necesario se monitorizaran los strings

por medio de cajas de nivel);

¢ Inversores;

* Seguidores;

* Temperaturas casetas de inversores y transformadores;

¢ Estacién meteorologica y sensores irradiaci6n;

* Contadores de energia y analizadores;

* Subestacién eléctrica; y

* PLCs, dataloggers y PPC.

Todos los datos seran enviados al Centro de Control via fibra 6ptica, donde estara
instalado el software Supervisor y Control And Data Acquisition (SCADA), que
procesara todos los datos recibidos y estaré supervisando de manera continua los
valores reales y calculados del Proyecto, identificando a tiempo real cualquier

60
74.3

744

incidencia que afecte o pudiera afectar a la produccion, y cualquier variacién
entre la produccion prevista y la real.

Etapa de operacién y mantenimiento

La etapa de operaci6n y mantenimiento iniciaré al término de la construccién e
instalacion de paneles. El Proyecto esta disefiado para operar durante una vida
util de 30 afios, con posibilidad de extenderse. La instalaci6n tendra un plan de
mantenimiento preventivo, predictivo y/o correctivo que incluye el control de
corrosi6n, asi como reacondicionamiento de instalaciones segun sea el caso, lo
que garantizara que las instalaciones se mantengan en buenas condiciones de
operacion, pudiendo prolongar el tiempo de vida util del Proyecto.

Durante esta etapa, los paneles se limpiaran segtin las necesidades y condiciones
del Proyecto. La solucién final para la limpieza de los paneles sera definida al
comienzo de la etapa de operaci6én y mantenimiento por y el Operador,
asegurando que el método final propuesto esté autorizado por el fabricante del
médulo y los seguidores solares, y asi evitar el riesgo de dafio a los paneles y
pérdida de garantia de los mismos.

Etapa de desmantelamiento

La vida util del Proyecto se estima sea de 30 afios a partir del fin de la etapa de
construcci6n, con posibilidad de extenderse. Sin embargo, al ser la vida util de los
paneles fotovoltaicos superior a 40 afios, podria plantearse la opcién de seguir
operando. Una vez superada la vida util de los paneles, se pueden tener varias
alternativas para tratar la etapa de desmantelamiento las cuales serian:

* Alternativa principal: sustituir los elementos principales del Proyecto por unos
nuevos y continuar con la explotaci6n de la central durante otro periodo de

tiempo similar, aprovechando las infraestructuras del proyecto inicial, siempre y
cuando la situaci6n econémica lo permita.

¢ Alternativa secundaria: En caso de resultar inviable la continuidad de la
explotacion del Proyecto, se procedera al desmantelamiento de las instalaciones,
dejando el sitio en 6ptimas condiciones para que se pueda utilizar el terreno para
el desarrollo de otro tipo de actividad industrial siempre que fuera posible y asi

continuar con el uso de suelo con que actualmente se cuenta.

En el momento en que se decidiera optar por el desmantelamiento del Proyecto,
se realizara el desarme y desmantelamiento de las estructuras que lo conforman.
Estas actividades se realizaran de forma que se restituyan los terrenos a las

61
7.5

7.5.1

7.5.2

7.5.3

condiciones anteriores a la construcci6n y empleando medidas para minimizar la
afectacion al medio ambiente. Se contempla el reciclaje del material industrial
como vigas, mesas, rejas, estructuras de la linea, cable conductor de la linea de
transmision y otros materiales sujetos a reciclaje.

Las acciones a ejecutar seran las siguientes:

¢ Desmantelamiento de todos los elementos sobre la superficie y los
elementos subterraneos: médulos fotovoltaicos, inversores, cuadros de
agrupacion, estaciones de media tensién, lineas de transmisi6n, etc.;

e Estabilizacion del terreno;

¢ Restauracion de la vegetacion de las zonas ocupadas; y

¢ Supervision de desmantelamiento para asegurar que no haya habido
ningtn tipo de contaminaci6n al suelo.

INFRAESTRUCTURA DE SOPORTE

A continuaci6n, se describe brevemente las obras y actividades provisionales del
Proyecto.

Almacenes y talleres

Para el manejo y almacenamiento de materiales, se cumplira con lo establecido en
la NOM-006-STPS-2014 “Manejo y almacenamiento de materiales-condiciones y
procedimientos de seguridad” la cual establece, entre otras cosas:

¢ Se dispondra de casetas almacén y zonas de acopios y talleres en ntimero y
disposicién variable segin el avance de los trabajos.

¢ Las zonas de acopio de materiales de encofrado y acero de refuerzo se
encontraran delimitadas y sefializadas, evitandose que los acopios interfieran
en las zonas de paso de vehiculos y del personal.

Areas de estacionamiento

También se considera una zona de estacionamiento para maquinaria, con una
capacidad de al menos 15 vehiculos, ubicada en las cercanias del edificio de
control y lo mas cerca posible del vial de acceso a planta que se haya establecido
en cada caso.

Bodegas temporales

Para la etapa de Preparacién del Sitio, se contempla la instalacion de bodegas
temporales para la recepcién y almacenaje de herramientas y materiales de

62
7.5.4

7.5.5

construcci6n, asi como una caseta de vigilancia. De acuerdo con la NOM-006-
STPS-2014 referente a Manejo y Almacenamiento de Materiales y Condiciones de
Seguridad y Salud en el Trabajo, las areas de almacenamiento contaran con: a)
orden y limpieza; b) pisos firmes, nivelados, Ilanos y de resistencia mecanica, con
base en el peso de las estibas que soportaran; c) delimitacién de las zonas de
almacenamiento; d) pasillos de circulacién con anchos en funcion de la técnica
utilizada para la colocacion y extracci6n de los materiales, conforme a el mayor
ancho de la maquinaria o carga que circulen por ellos y la dimension mas amplia
de los materiales, contenedores 0 cajas. Esta etapa contara también con servicios
provisionales de agua potable y servicios sanitarios portatiles suministrados por
empresas especializadas para esta actividad y debidamente registradas.

Se dispondra de un area para almacenar residuos no peligrosos para luego ser
dispuestos en lugares apropiados, trabajo que realizara una empresa local
registrada para estas actividades. Asimismo, se dispondra de un area para
estacionar maquinaria de construccién y un espacio para el almacenamiento de
materiales, herramientas y equipos.

Caminos

La seccién tipo de los caminos internos consiste en una plataforma de minima 3.5
metros de anchura (5 metros en las curvas) ejecutada mediante la excavacién del
terreno y una capa aproximada de 15 cm de zahorra compactada de buena
calidad. En caso necesario se realizara una estabilizaci6n con cal o equivalente,
considerando la aprobacién de la autoridad competente.

La construcci6n de caminos incluira la excavacién del terreno vegetal hasta una
profundidad en la que el terreno tenga las caracteristicas apropiadas para nivelar
y preparar la cimentacién del camino, reemplazarlo con grava y compactarlo de
manera apropiada.

Comedor

La implementacién de comedores cumplira con las normas de seguridad y salud

que establece la normatividad aplicablet. En funci6n del nimero maximo de
operarios o trabajadores que se puedan encontrar en las distintas fases de obra, se
determinaré la superficie y elementos necesarios para las instalaciones. Los

4 NOM-093-SSA1-1994. Disponible en: http://www.salud.gob.mx/unidades/ cdi /nom/093ssa14.htm!

63
7.5.6

7.5.7

comedores estaran dotados con bancos, sillas y mesas; se mantendran en buen
estado de limpieza y conservaci6n.

Edificio de control

El edificio de control dispondra una zona de oficinas del personal, asi como
espacio de almacén y mantenimiento. El disefio del edificio y su cimentaci6n al
terreno se har segiin la legislacion local y nacional aplicable. El tamafio del
edificio y el namero y configuraci6n de las habitaciones y aseos sera funci6n del
numero de personas asignadas al Proyecto. El edificio estara equipado con lo
siguiente:
¢ Sistema de control y monitorizacién;
¢ Sala de oficina y reuniones;
e Instalaciones de saneamiento;
e Vestuarios;
¢ Aseos conforme a la legislacion aplicable y suficiente para el namero de
empleados asignados al Proyecto;
¢ Equipo anti-incendios; y
¢ Edificio de almacén donde se tendran equipos eléctricos, de
instrumentaci6n y control.

Ademis;, se estudiara la posibilidad de disponer de un edificio de control en la
subestacién de elevacion donde se tendran las siguientes salas:

e Sala de control;

e Sala de baterias;

¢ Sala de celdas; y

¢ Sala para Trazo de SSAA y grupo electrégeno.

Instalaciones médicas

Dentro del sitio del Proyecto se contara con un consultorio médico, una
ambulancia, y botiquines de primeros auxilios, donde se coordinaran las
funciones y actividades preventivas de seguridad y salud. Los locales
provisionales de salubridad estaran formados por casetas modulares
prefabricadas y normalizadas. El ntimero de casetas, para cada una de las
instalaciones de salubridad, sera variable en el transcurso de la obra,
dependiendo de la afluencia de trabajadores en cada momento de la misma.

64
7.5.8

7.5.9

7.5.10

7.6

7.6.1

7.6.1.1

Oficinas

Se dispondra de oficina de obra, formada por casetas prefabricadas. La oficina de
obra estara dotada de despacho para el Jefe de Obra, despachos para ayudantes
del Jefe de Obra y para el Encargado de Obra, sala de juntas y aseos. Dispondra
asimismo de las mesas de oficina y sillas de oficina necesarias, aire
acondicionado, conexién telefénica y conexién a Internet, teléfono fijo y los
ordenadores e impresoras necesarios.

Zonas de acopio

Durante las actividades de descarga y acopio de elementos grandes, se hara uso
de eslingas de seguridad, con capacidad de carga suficiente para el esfuerzo a
realizar yse colgaran. Las cargas en suspension, se guiaran mediante sogas
instaladas en los extremos y se mantendran a una altura maxima de 1.8 metros.
Los prefabricados de gran tamafio o volumen se acopiaran en un solo nivel, en
terreno firme, seco y horizontal, acufiados para evitar cualquier tipo de
desplazamiento o vuelco. Esta zona se encontrara acotada y sefializada.

Zonas de trabajo y circulacion

Se refiere a las zonas de paso de maquinaria y personal, las cuales estaran
fisicamente separadas en todo momento mediante las protecciones que se
determinen en los planes de ambientales y sociales.

GESTION DE RECURSOS HUMANOS, MATERIALES Y RESIDUOS

Agua

Etapa de preparacion del sitio

Durante la etapa de preparaci6n de sitio, el agua se utilizara para el riego de las
carreteras de acceso a las instalaciones que no se encuentren asfaltadas, asi como
para otros usos de la obra y para las instalaciones sanitarias del personal del
Proyecto. Para el riego de caminos, se estima un consumo aproximado de 10 m3
por dia. No obstante, la frecuencia del riego sera evaluada de acuerdo al trafico en
cada uno de los caminos y las condiciones ambientales. El agua necesaria para la
etapa de construccion y para la humectacion y riego de caminos no asfaltados
sera agua tratada, provista por camiones cisterna.

Para uso sanitario, el agua sera suministrada a través de varios tanques de agua
tratada para uso exclusivamente sanitario, que serén recargados frecuentemente a
través de camiones cisterna, contratados a alguna empresa suministradora local.

65
7.6.1.2

7.6.1.3

7.6.1.4

Etapa de construccién

El agua necesaria para la etapa de construccion y para la humectacion y riego de
caminos no asfaltados sera agua tratada, provista por camiones cisterna. Para el
riego de caminos, se estima un consumo aproximado de 90 m3 por dia. No
obstante, la frecuencia del riego sera evaluada de acuerdo al trafico en cada uno
de los caminos y las condiciones ambientales. Se estima una duracién de seis
meses de obras de movimiento de tierra durante la etapa de construcci6n, por lo
que el consumo total de agua procedente de camiones cisternas se estima en unos
16,200 m3 (2,700 m3/mes aproximadamente). Finalmente, para el consumo
humano se mantendra un stock de agua potable envasada en garrafones,
almacenados en algun lugar cubierto y protegido del sol.

Etapa de operacién y mantenimiento

Durante la etapa de operacién y mantenimiento, los requerimientos de agua son
fundamentalmente para consumo humano y limpieza de los paneles solares. El
agua sera utilizada para la limpieza y mantenimiento de las instalaciones
fotovoltaicas en operacién, asi como para instalaciones sanitarias del personal.
Para el agua sanitaria y de consumo humano se habilitara un estanque de
almacenamiento en altura que surtira de agua a presi6n a la red, mediante un
sistema del tipo Hidropack que proveeré de agua sanitaria al personal. Se estima
un consumo de aproximadamente 3.8 m3/dia. El agua de consumo sera
abastecida por un suministrador local en garrafas. La limpieza de los paneles que
conforman el Proyecto, junto con la frecuencia del lavado de los paneles puede
variar dependiendo de las circunstancias climatologicas, y especialmente de las
Iluvias, de forma que se minimice al maximo el consumo de agua para esta tarea.
Ademias, toda el agua utilizada para actividades de limpieza sera agua tratada.

Etapa de desmantelamiento

En estos momentos, no se ha definido la cantidad de agua a ser usada durante la
etapa de desmantelamiento. Sin embargo, en la misma linea de uso de agua de las
etapas anteriores, el agua se utilizara para el riego de las carreteras de acceso a las
instalaciones que no se encuentren asfaltadas, asi como para las instalaciones
sanitarias del personal de demolici6n del Proyecto, si fuera el caso. En el area del
Proyecto se dispondra de varios tanques de agua para uso exclusivamente de los
sanitarios para los trabajadores, que seran recargados frecuentemente a través de
camiones cisterna con agua tratada, por una empresa proveedora local. En una
fase mas avanzada del Proyecto, cercana a la etapa desmantelamiento, el
Contratista definira las cantidades y fuentes de agua a ser usadas.

66
7.6.2

7.6.3

7.6.4

7.6.5

Alojamiento de personal

No se estima la necesidad de contar con un campamento debido a que la
contrataci6n de los trabajadores seré local y habitaran en las localidades mas
cercanas al sitio del Proyecto, de modo que podran regresar a sus viviendas al
concluir las jornadas laborales. Unicamente se contrataraén autobuses para
desplazar a los trabajadores al centro de trabajo.

Aseos

Los aseos contaran con un (1) inodoro quimico por cada 25 trabajadores. Se
dispondra de lo necesario para el aseo de manos. En el caso de haber una mujer
en ese grupo de 25 trabajadores el contratista contara con (2) inodoros, uno para
hombres y otro para mujeres.

Emisiones

Durante la etapa de preparaci6n del sitio y construccién, las emisiones
provendran principalmente de los vehiculos y maquinaria pesada empleada para
realizar las nivelaciones, rellenos y movimientos de tierra. En menor medida
habra suspensi6n de polvos a la atmésfera por el transito de vehiculos y
maquinaria en los caminos de acceso temporal, que no estaran asfaltados. Habra
emisiones de CO2, CO, NOx, SOx y otras emisiones tipicas de vehiculos y
maquinaria pesada.

Durante la etapa de operaci6n no habra emisiones a la atmésfera por maquinaria,
mas que por los vehiculos del personal que supervise el Proyecto. Sin embargo,
estos casos serian raros y tendran emisiones puntuales.

En todo momento, las emisiones en todas las etapas del Proyecto se mantendran
por debajo de los niveles maximos permisibles de emisi6n de hidrocarburos,
monoxido de carbono, etc., de acuerdo a lo establecido en la NOM-041-
SEMARNAT-2006 y NOM-045-SEMARNAT-2006. Las emisiones de ruido por la
maquinaria y equipos de la construcci6n, se ajustaran a los requerimientos de la
NOM-081-SEMARNAT-94.

Energia

Probablemente durante la etapa de construccién la energia sera suministrada
mediante generadores diésel. Se estima que se necesitara dos generadores diésel
de 120 kVA.

67
7.6.6

7.6.7

HEE exigird al contratista encargado de la obra civil (atin por determinar) que
se cerciore de que la empresa encargada del abastecimiento de combustibles esté
homologada y cumpla con los requerimientos demandados por la normatividad
mexicana. Adicionalmente, tendra que adecuar los caminos para la etapa de
operacién y mantenimiento.

Maquinaria

Se estima que la maquinaria requerida para las etapas de preparacién de sitio y
construcci6n sera la siguiente:

e Motoniveladoras;

¢ Excavadoras y Excavadoras mixtas;

e Grtas;

e Mini Bobcat;

e Hincadoras;

¢ Compactadores; y

e Cami6n Grta / Cesta.

Durante la etapa de operacién y mantenimiento, el uso de maquinaria disminuira
considerablemente, y Gnicamente se requerira para actividades de vigilancia,
mantenimiento y supervisi6n. El equipo o maquinaria a utilizar sera el siguiente:

¢ 1cami6n gria/cesta;

¢ Icamién gria;

¢ 1compactadora;

¢ 3-4 equipos de megado;
¢ 3-4 polimetro Testers; e
e Hicandora

Personal

Durante la etapa de preparacién del Sitio, se estima la contratacién de 20 personas
de manera indirecta por el Contratista del Proyecto.

Durante la etapa de Construccién, se estima la contratacion de 350 trabajadores
indirectos, alcanzando 900 trabajadores durante el pico.

Durante la etapa de operacién y mantenimiento, MS a stima que el Operador,
contard con al menos tres empleados encargados de las actividades de
mantenimiento y monitoreo del Proyecto. Esta cifra podra variar en funcion de
los requerimientos de la etapa de operacién y mantenimiento. Ademis, se estima
que el Proyecto contara con personal de vigilancia, verificando la entrada del

68
7.6.8

7.6.8.1

personal que ingresa, la integridad del cercado perimetral y el estado general de
las instalaciones. No se contempla que el personal de vigilancia vaya a contar con
armas de ningtin para desempefar sus actividades.

Durante la etapa de desmantelamiento, HB stima que el Contratista contara
con al menos 50 trabajadores encargados de las actividades para el correcto
desmantelamiento del Proyecto. Esta cifra podra variar en funcién de los
requerimientos de la etapa de desmantelamiento.

Residuos

Durante todas las etapas del Proyecto habra areas de almacenamiento temporal
de los residuos; éstos seran de tres tipos: (a) residuos sélidos urbanos.- éstos se
separaran de acuerdo a su naturaleza organica 0 inorganica; (b) residuos de
manejo especial.- éstos seran sujetos de reciclaje y se separarén en madera,
residuos de construccién, contenedor plasticos y cart6n; y (c) residuos peligrosos.-
que incluiran, entre otros, estopas y material impregnado de aceites 0
combustible, sustancias para limpieza, aceites y grases entre otros. Los mismos se
separaran de acuerdo a su naturaleza (manejo especial, s6lidos urbanos 0
peligrosos). En el caso de los residuos peligrosos, se mantendran correctamente
etiquetados y separados de acuerdo a las NOM-052-SEMARNAT-2005 y NOM-
054-SEMARNAT-1993. No se almacenaran residuos peligrosos durante mas de
seis meses y se dispondrén por medio de empresas autorizadas para tal fin.

Residuos solidos

Durante las etapas de preparacion de sitio y construcci6n, el Proyecto generara
residuos sdlidos como envases de agua, refrescos, envolturas de comida, etc. Los
residuos sélidos urbanos se separaran en la medida de lo posible en contenedores
segtin su caracteristica de tipo organico o inorganico. Los residuos seran
almacenados y posteriormente transportados a un relleno sanitario, atin por
definir.

Tomando en cuenta que la fuerza laboral durante la etapa de operacién
disminuira considerablemente, de igual manera lo harén los residuos sélidos
generados por cada trabajador. Se prevé que se generen residuos sélidos,
resultado de las actividades de mantenimiento y limpieza de los paneles, el cual
sera minimo.

Todos los residuos generados en cualquier etapa del Proyecto seran colocados de
forma temporal en contenedores de basura y separados segtin sea basura
organica e inorganica. Los contenedores estaran en un area designada y seran

69
7.6.8.2

7.6.8.3

llevados por el servicio de limpia del municipio o bien por medio de una empresa
privada autorizada, segtin sea el caso.

Residuos de manejo especial

Durante las etapas de preparacion de sitio y construcci6n, se prevé la generacion
de residuos no peligrosos de manejo especial como son cascajo, sobrantes de
asfalto, botes, madera, desperdicios de acero, entre otros. Estos serén depositados
en un sitio autorizado cercano al Proyecto previa autorizaci6n correspondiente.

Durante la etapa de operacién, los residuos de manejo especial seran piezas
metialicas y plasticas deterioradas, provenientes del mantenimiento a los paneles.
La cantidad de estos residuos dependera de la vida util de éstos y se espera que se
reduzca al maximo la cantidad gracias al mantenimiento preventivo de los
paneles solares. Los paneles que requieran ser sustituidos por alguna falla, se
almacenaran temporalmente en un almacén habilitado para ello, dentro del sitio
del Proyecto y se gestionaran de acuerdo a lo estipulado en el Plan de Reciclaje de

Paneles de

Nota referente a residuos electrénicos y eléctricos: De acuerdo a la Ley General
para la Prevencion y Gestién Integral de Residuos (LGPGIR), los residuos
eléctricos y electrénicos estén considerados como residuos de Manejo Especial
(Art. 19). La norma Oficial Mexicana NOM-161-SEMARNAT-2011, establece los
criterios para clasificar a los Residuos de Manejo Especial y determinar cudles
estén sujetos a un plan de manejo. De esta manera, los residuos de paneles
fotovoltaicos no son considerados como residuos peligrosos, sino como residuos
de manejo especial, y por tanto pueden ser almacenados en bodegas comunes. Asi
pues, los paneles a desechar serdn transportados hacia la zona de
almacenamiento establecida en la bodega de residuos no peligrosos, el cual
contard con un contenedor con capacidad para su almacenamiento temporal, y
posterior recogida por una empresa autorizada.

Residuos peligrosos

Durante la etapa de operacién y mantenimiento, se generaran residuos peligrosos
derivados del mantenimiento preventivo a la maquinaria y a las estructuras de
soporte (i.e. seguidores). El mantenimiento se tratara de hacer fuera del predio, en
talleres especializados que cuenten con las autorizaciones correspondientes, para
evitar contaminaci6n. No obstante, en caso de tenerse que hacer en el predio el
contratista entregard la metodologia para llevar a cabo dicha acci6n.
Adicionalmente cabe destacar que se podrian generar pequefias cantidades de
residuos peligrosos como son: envases de materias quimicas peligrosas, restos de

70
7.6.8.4

7.7

suelo o absorbente contaminado con aceite y gasolina procedente de potenciales
derrames o fugas, restos de baterias 0 de pilas, estopas 0 trapos con aceites,
grasas, solventes o lubricantes. En el caso que se generen, todo residuo se colocara
en el area de residuos peligrosos habilitada, la cual también tendra superficie
impermeable, estara techada y se encontrara separada de otras areas de residuos.
Su gestion se realizara por empresas autorizadas y cumpliendo con la legislacién
aplicable.

Residuos liquidos

Durante la etapa de preparaci6n del sitio y construcci6n, se generaran aguas
residuales sanitarias por los sanitarios portatiles, las cuales seran dispuestas por
una empresa autorizada para dicho fin y que sera la misma empresa que provea
los sanitarios portatiles.

Durante la etapa de operacién y mantenimiento, el agua empleada para la
limpieza de los paneles se evaporara en mayor medida; y dado que tnicamente
limpiara a los paneles de polvo y suciedad, no se considera que las aguas
resultantes de esto sean residuales industriales. No habra aguas residuales
durante la etapa de operaci6n y mantenimiento.

RUTAS DE TRANSPORTE

Durante la etapa de construcci6n, esta previsto un alto flujo de materiales e
insumos, se estima que algunos provengan de proveedores locales, 0 cercanos al
sitio del Proyecto. Para los paneles solares y demas componentes especificos del
Proyecto, se ha considerado una ruta de transporte terrestre, desde el punto de
entrega de éstos, el cual sera probablemente el Puerto de Veracruz. La ruta a
seguir sera definida por el Contratista del Proyecto en una etapa mas avanzada,
sin embargo, de manera preliminar se estima que se seguiré la carretera Veracruz-

Alamo, después se siguen las indicaciones hacia la carretera 180 y posteriormente
a la carretera 140 Veracruz-Xalapa/Xalapa-Boca del Rio. A continuacién, se toma
la carretera 140D para luego seguir la carretera Puebla-Xalapa/ México 140. La
ruta de transporte sugerida se muestra en la siguiente figura.

Ruta de transporte a utilizar por el Proyecto

679,900

719,900

719,900

759,900

758,900

799,900

La

Golfo de
México

Sperf>Puerto de Veracruz

2,489,900

2,159,900

Simbologia

= Ruta de Transporte

(J Proyecto

Estados

UBICACION REGIONAL

Hascita
Tasca

chig Pucblo

Chedebs

Tecyrnatiales 8°? _cetamlea

RUTA DE TRANSPORTE

fruswra FOTOVOLTAICA ALTEN PUEBLA 250 MW

LUGAR:
PUEBLA, MEXICO

TSTUMA DE COGRDTNADAS GLOGHANOOT DRS
PROVECCION: UNIVERSAL TRANSWERSA OF MERCATOR

FEC FONO 201M

SCALA 1:900,000,

679,900

72
AREA DE INFLUENCIA DEL PROYECTO

En junio de 2018, el Diario Oficial de la Federacion publicé las Disposiciones
Administrativas de Caracter General sobre la Evaluaci6n de Impacto Social en el
Sector Energético, las cuales presentan los lineamientos para definir el Area de
Influencia de un proyecto (Secretaria de Energia, 2018).

En el Articulo 2 de las Disposiciones Administrativas de Caracter General sobre
las Evaluacion de Impacto Social en el Sector Energético, el Area de Influencia se
define como “el espacio fisico que probablemente sera impactado por el desarrollo del
proyecto del sector energético durante todas sus etapas, incluso en el mediano y largo
plazo” (Secretaria de Energia, 2018).

Adicionalmente, el Articulo 14 de las Disposiciones establece que:

“La Evaluacion deberé contener un apartado donde se delimite e identifique el
Area de Influencia del Proyecto, que deberd estar conformada por el Area Niicleo,
el Area de Influencia Directa y el Area de Influencia Indirecta.”

Para la delimitacion del Area de Influencia Nucleo, la SENER establece que:

“El Area Niicleo Es el espacio fisico en el que se pretende construir la
infraestructura del Proyecto y donde se desarrollaran las actividades y procesos
que lo componen; incluye una zona de amortiguamiento en donde las actividades
del Proyecto podrian impactar de manera diferenciada a las personas que viven en
los asentamientos existentes.”

Articulo 15: “El Area Niicleo incluye una zona de amortiguamiento en donde las
actividades del Proyecto podrian impactar de manera diferenciada a las
personas que viven en los asentamientos existentes.

I. La zona de amortiguamiento esta conformada por un radio de 500
metros alrededor del poligono del Area Niicleo.

II. La zona de amortiguamiento de actividades de transporte de
hidrocarburos y transmision y distribucién de energia eléctrica es
de 100 metros a cado lado de la franja donde se desarrolla el
Proyecto”

Para la definicién del Area de Influencia Directa, el Articulo 16 de las
Disposiciones establece que:

73
“El Area de Influencia Directa es el espacio fisico circundante o contiguo al Area
de Influencia Niicleo en el que se ubican los elementos socioecondmicos y
socioculturales que podrian ser impactados directamente por las obras y actividades
que se realizan durante las diferentes etapas del Proyecto.

Articulo 16: — Para delimitar el Area de Influencia Directa del Proyecto, el Promovente
debera emplear una combinacién de criterios cuantitativos y cualitativos.
De manera enunciativa, mds no limitativa se indican dichos criterios:

I. Unidades territoriales y/o administrativas.

II. Niicleos agrarios y propiedad privada.

III. | Asentamientos humanos y/o localidades.

IV.  Afectacién a derechos individuales y/o colectivos.

V. Patrimonio cultural tangible o intangible.

VI. Patrones de trafico vial.

VII. Rutas de migracion y/o movilidad.

VIII. Actividad econémica y adquisicion de bienes y servicios.

IX. Normas Oficiales Mexicanas vinculadas al Proyecto.

X. — Sistemas ambientales y estudios ambientales.

XI. Ordenamientos territoriales existentes.

XII. Caracteristicas del Proyecto.

XIII. Cambios en el escenario ambiental y paisajistico.” (Secretaria de
Energia, 2018).

Para la definicién del Area de Influencia Indirecta, la SENER establece que:

“El Area de Influencia Indirecta es el espacio fisico circundante o contiguo al Area
de Influencia Directa en el que se ubican los elementos socioeconémicos y
socioculturales que podrian ser impactados indirectamente por las obras y
actividades que se realizan durante las diferentes etapas del Proyecto.

Articulo 17: Para delimitar el Area de Influencia Indirecta del Proyecto, el
Promovente deberé emplear una combinaci6n de criterios cuantitativos y
cualitativos. De manera enunciativa, mds no limitativa se indican dichos
criterios:

L Unidades territoriales y/o administrativas;

II. Patrimonio cultural tangible o intangible;

III. Actividad econ6mica y adquisicion de bienes y servicios;
IV. Sistemas ambientales y estudios ambientales;

V. Ordenamientos territoriales existentes;

VI. Caracteristicas del Proyecto; y

74
VII. Cambios en el escenario ambiental y paisajistico.” (Secretaria de
Energia, 2018).

Con base en los Disposiciones mencionadas, a continuaci6n, se presentan las
generalidades y mapas descriptivos de las diferentes Areas de Influencia
identificadas para el Proyecto.

75
8.1

Tabla 8-1

DEFINICION DEL AREA DE INFLUENCIA NUCLEO

De acuerdo con las Disposiciones para el formato D para definir el Area de
Influencia Nucleo del Proyecto, se deberd identificar y delimitar el espacio fisico
en el que se pretende construir la infraestructura del Proyecto y donde se
desarrollan las actividades y procesos que lo componen; incluye una zona de
amortiguamiento en donde las actividades del Proyecto podrian impactar de
manera diferenciada a las personas que viven en los asentamientos existentes.

La zona de amortiguamiento de Proyectos no lineales esta conformada por un
radio de 500 metros alrededor del poligono conformado por el Area Nucleo y la
zona de amortiguamiento de Proyectos lineales es de 100 metros a cada lado de la
franja donde se ubica el Area Nticleo.)

Para definir el Area Nucleo del Proyecto, se tomé en cuenta el siguiente criterio:

¢ Localidades que se localizan dentro de una distancia de 500 metros a
partir del perimetro del poligono establecido para el Proyecto.

La LTE de 1.9 km se ubicara dentro del poligono del Proyecto, conectandose a la
red eléctrica de la CFE mas cercana. Por lo tanto, la zona de amortiguamiento de

100 metros a cado lado de la LTE ya esta incluida como parte del criterio anterior.

La tabla a continuacién muestra las localidades identificadas como parte del Area
Nucleo del Proyecto.

Localidades del Area de Influencia Nticleo

Localidad Clave geoestadistica
San José Alchichica 21-170-0015
Rancho Zapata 21-170-0047
San Antonio Alchichica (La Cofradia) 21-170-0013

Fuente: Ml, 20718,

En la Figura 8-1 se puede apreciar la ubicaci6n de las localidades
correspondientes al Area Nucleo con respecto del poligono del Proyecto.

Figura 8-1

Area Niicleo del Proyecto

Fuente ME, 2018,

San Antonio Alchichica (La Cofradia)

iy

San lose Alchichica

Rancho Zapata

Simbologia
@ Area de influencia nacleo

—— Lineas de Transmision

Area de Paneles

Subestacion Eléctrica

[J Proyecto

etpig' Puebla

a reece” cotabse~ Seren

© 200400 800 1,200 1,600 2,000

Metros

AREA DE INFLUENCIA NUCLEO

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

TUGAR:

PUEBLA, MEXICO
‘SETEMA DE COORDENADAS GEOGRATICO: TAF 2008
PROVECCION: UNIVERSAL TRANS VERSA DE MERCATOR

SCALA 1:35,000 FECHA: JUNIO 2018

8.2 DEFINICION DEL AREA DE INFLUENCIA DIRECTA

De acuerdo con las Disposiciones para el formato D, se deberan describir
los elementos utilizados para la delimitacién del Area de Influencia Directa
como se indica en la Tabla 8-2.

Tabla 8-2 Definicion del Area de Influencia Directa

¢Considerado para la

Descripcién detallada del elemento

Elemento delimitacion del Area De en caso de que haya sido
Influencia Directa? (Si/No) considerado
Unidades territoriales si Se identificé el estado y municipio
i .
y/o administrativas. en que se inserta el Proyecto.
Se toman en cuanto para la
Nucleos agrarios y N implementaci6n del Proyecto en
jo
propiedad privada. general, sobre en todo en cuanto a la
ubicacién del Proyecto.
Localidades que se encuentran en un
Asentamientos humanos si espacio fisico circundante o contiguo
i ; ;
y/o localidades. al Area Nucleo establecida para el
Proyecto
Afectacion a derechos El Proyecto no impacta en los
individuales y/o No derechos individuales y/o colectivos
. de las personas
colectivos.
Patrimonio cultural N Se consider6 para la identificacion
io : :
tangible o intangible. de impactos sociales.
Localidades que se ubican sobre
caminos a utilizar como rutas de
Patrones de trafico vial. Si transporte del Proyecto, los cuales
seran acondicionados para el
Proyecto y/o cerca del Proyecto.
a Localidades de donde pudiera
Rutas de migracién y/o . A
Si provenir fuerza laboral para trabajar
movilidad. en el Proyecto.
Actividad econémica y Localidades de donde pudieran
adquisicién de bienes y Si provenir bienes y servicios a utilizar
. por el Proyecto.
servicios.
Normas Oficiales Son consideradas para la
. . implementacién del Proyecto en
Mexicanas vinculadas al No general. Se mencionan a lo largo del
Proyecto. Capitulo 7.
Sistemas ambientales y ; Localidades adyacentes a algin
estudios ambientales, Si cuerpo de agua cercano al Proyecto
Ordenamientos N Se consideran como parte de la
jo ee
territoriales existentes. ubicacin del Proyecto.
: Localidades cercanas al poligono del
Caracteristicas del pore
Si Proyecto 0 el paso de la Linea de
Proyecto. Transmision
Cambios en el escenario N Se consider6 para la identificacion
0 : :
ambiental y paisajistico. de impactos sociales.

Tabla 8-3

¢Considerado para la ipcion detallada del elemento

Elemento delimitacion del Area De en caso de que haya s

Influencia Directa? (Si/No) considerado
Otros (Especificar). N/A N/A

Tomando en cuenta los criterios anteriores, y los impactos que el Proyecto podria
generar, se identificaron los siguientes cuatro criterios para la delimitacion del
Area de Influencia Directa:

¢ D1: Localidades que se encuentran en un espacio fisico circundante o
contiguo al Area Nucleo establecida para el Proyecto;

¢ D2: Localidades de donde pudiera provenir fuerza laboral para trabajar
en el Proyecto;

¢ D3: Localidades adyacentes a algtin cuerpo de agua cercano al Proyecto;
y

e D4: Localidades que se ubican sobre caminos a utilizar como rutas de
transporte del Proyecto, los cuales seran acondicionados para el Proyecto
y/o cerca del Proyecto.

La tabla a continuacién muestra las localidades que componen cada tipo de Area
de Influencia Directa:

Area de Influencia Directa del Proyecto
THB

D1 Localidades que se encuentran en

Descripcion Localidades

un espacio fisico circundante 0
. . . San José Alchichica ( 21-170-0015)
contiguo al Area Nucleo

establecida para el Proyecto;

Puebla:

* Itzoteno (San Miguel) (21-170-0007);

* Guadalupe Sarabia (21-170-0006);

* Juan Sarabia Pizarro (21-170-0017);

« Zalayeta [Alchichica y Bordo (30-128-0019)];
 Chichicuautla (21-170-0004);

* Techachalco (21-170-0047);

; ; * San Antonio Buenavista (El Tecolote) (21-
Localidades de donde pudiera 170-0014);

D2 provenir fuerza laboral para * Quechulac (Santa Cruz) (21-067-0012)
trabajar en el Proyecto.

Veracruz:
* San Antonio Limén Totalco (30-128-0011);
Perote (30-128-0001);

Los Molinos (San José) (30-128-0012);

San Antonio Tenextepec (30-128-0016);

* Francisco I. Madero (30-128-0005);

© Guadalupe Victoria (30-128-0008);

79
bs Localidades adyacentes a algiin
cuerpo de agua cercano al Proyecto

San José Alchichica (21-170-0015)

Localidades que se ubican sobre

caminos a utilizar como rutas de

transporte del Proyecto, los cuales
Da seran acondicionados para el

Proyecto y/o se encuentran cerca

del Proyecto

# San José Alchichica (21-170-0015)
© Rancho Zapata (21-170-0047).

Fuente:' 2018.

La Figura 8-2 muestra la distribucion de
Influencia Directa del Proyecto.

as localidades que conforman el Area de

80

Figura 8-2

Area de Influencia Directa del Proyecto

72,165,900

2,156,400

e
Tepeyahuaico

&.

Ee ig
San‘Ant6nid Alehichica (La Cofradia)

Itroteno (San Miguel)

an

—

ELLimén Totalco

Rantho Zapata

»

San Josealchichicl,

=./
.

Zt
qlagunade Aichidikca,

Chichicuautla

San Antonio Buenavista (El Tecolote)

671,400

Perote

Guadalupe Victoria
é
Frandisco |. Madero

’

San Antonio Tenextepec

Quechulag (Santa Cruz)

24

aa

Simbologia

— Carretera Federal
| Proyecto

Area de influencia directa
Di

02

D3

eee08@

UBICACION REGIONAL

ines)
o e
tipo ;
Palas oiap
* | <
apes |
fnade oe J
eta Puebla mee
ee eesti tuba oe Serains

AREA DE INFLUENCIA DIRECTA

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

TUGAR:

PUEBLA, MEXICO
'SETEMA DE COORDENADAS GEOGRATICO: TAF 2008
PROVECCION: UNIVERSAL TRANS VERSA DE MERCATOR

SCALA 1:110,000 FECHA: JUNIO 2018

81

8.3

Tabla 8-4

DEFINICION DEL AREA DE INFLUENCIA INDIRECTA

De acuerdo con las Disposiciones para el formato D, se deberan describir
los elementos utilizados para la delimitacién del Area de Influencia
Indirecta como se indica en la Tabla 8-4.

Definicion del Area de Influencia Indirecta
{Considerado para la

delimitacion del Area De Descripcién detallada del elemento

Elemento en caso de que haya sido

Influencia Indirecta?

(Si/No)

considerado

. pe Se identificé el estado y municipio
Unidades territoriales y P

Jo administrativas Si en que se inserta el Proyecto, asi

y i como su cabecera municipal.

Patrimonio cultural N Se consideré para la identificaci6n
0

tangible o intangible. de impactos sociales.

Localidades adyacentes a las
carreteras principales que se usaran
Patrones de trafico vial. Si durante la etapa de construccién y
que se asume no se acondicionaran
para uso del Proyecto.

Actividad econémica y Localidades de donde pudiera
adquisicion de bienes y si provenir fuerza laboral para trabajar
servicios. en el Proyecto

Se consideraron como parte de la

Sistemas ambientales y

estudios ambientales No ubicacién del Proyecto y como parte
. del AID.
Ordenamientos N Se consideran como parte de la
jo

territoriales existentes ubicacién del Proyecto.

Localidades adyacentes a las
carreteras principales que se usaran
No durante la etapa de construccién y
que se asume no se acondicionaran
para uso del Proyecto.

Caracteristicas del
Proyecto.

Cambios en el escenario Se consider6 para la identificacion
ambiental y paisajistico. de impactos sociales.

N/A N/A

Las localidades incluidas en el Area de Influencia Indirecta se dividen en dos
categorias:
¢ It: Cabecera del municipio donde se ubica el Proyecto;

¢ 12: Localidades adyacentes a las carreteras principales que se usaran
durante la etapa de construcci6n y que se asume no se acondicionarén
para uso del Proyecto.

82
Tabla 8-5

Area de Influencia Indirecta del Proyecto

Des

ip
Cabecera del municipio donde se

Localidad

La cabecera municipal de Tepeyahualco.

fl
ubica el Proyecto.
Localidades adyacentes a las Veracruz:
carreteras principales que se * El Parador (30-128-0041);
an di i d © Cerro de Juarez (30-132-0059);
usaran durante la etapa de «El Fresno (30-177-0027);
construccién, mismas que! ¢ Linderos (30-093-0004);
p asume que no se acondicionaran | * Piedra de Agua (30-093-0006);
© Banderilla (30-026-0001);

Rinconada (30-065-0046);
Tamarindo (30-134-0033);
Chichicaxtle (30-134-0012);
Paso de Varas (30-134-0025);
Playa Oriente (30-016-0009).

La Figura 8-3 muestra la ubicacion de las localidades que conforman el Area de

Influencia Indirecta del Proyecto.

83

Figura 8-3

Area de Influencia Indirecta del Proyecto

2,165,900

H

662,900 677, 400 679,900 688,400

2,165,900

Guadalupe Victoria

Francisco. Madero

San Antonio.Limén Totalco

A y
~ aif B= / : :
i {San Antonio Tenextepec

2,156,400

itzoteno (San Miguel)

2,146,900

Chichicuautla

Quechulac(Santa Cruz)
San Antonio Buenavista (EI Tecolote)

A

662,900 671,400 679,900 688,400

Simbologia
— Carretera Federal

CT Pevecto

Area de influencia directa

@ = 1/03/04
@ v2
O oa
UBICACION REGIONAL
Hupndunant a,
Taso

Taxed

Tala ‘

lebiy Puebla ee

i sinachatco Conde
Tremaine” ‘Sendchs

AREA DE INFLUENCIA DIRECTA

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

TUGAR:
PUEBLA, MEXICO
'GETEMA DE COORDENADAS GEOG RAFICO:TTRF 2008
PROVECCION: UNIVERSAL TRANSVERSA DE MERCATOR
eri
Escata: 1110000 FECHA: UNIO 2018

84

COMUNIDADES Y PUEBLOS INDIGENAS

De acuerdo con el Formato D de las Disposiciones de Caracter General para EvIS,
se debera caracterizar a las comunidades indigenas que se ubiquen en el Area de
Influencia del Proyecto cuando:

¢ El Area Nucleo y/oel Area de Influencia Directa del Proyecto se ubican
en un Municipio Indigena o un Municipio con Presencia Indigena y se
ubican en una de las 25 Regiones Indigenas de México;

¢ Enel Area Nticleo y/oel Area de Influencia Directa del Proyecto existe
al menos 1 localidad que aparezca en el Catalogo de la Lenguas
Indigenas Nacionales: Variantes Lingiiisticas de México con sus
Autodenominaciones y Referencias Geoestadisticas del Instituto
Nacional de Lenguas Indigenas, y de conformidad con el Censo de
Poblacién y Vivienda (vigente) y dicha localidad tiene hablantes de
lengua indigena;

© Cuando el Area Nticleo y/oel Area de Influencia Directa del Proyecto se
ubican en un Municipio Indigena (Secretaria de Energia, 2018).

A fines de corroborar el cumplimiento o no de los criterios anteriores, se
realizaron las siguientes actividades:

1. Se identificaron las localidades con presencia de poblacién indigena en el
Area de Influencia del Proyecto de conformidad con el Catalogo de
Localidades Indigenas 2010 de la Comision Nacional para el Desarrollo
de los Pueblos Indigenas (CDI, 2010).

2. Se identificaron aquellas localidades donde se habla alguna lengua
indigena en el Area de Influencia del Proyecto de conformidad con el
Catalogo de Lenguas Indigenas Nacionales del Instituto Nacional de
Lenguas Indigenas (INALI, 2010).

3. Se hizo una identificacion de comunidades indigenas en el Area de
Influencia del Proyecto de conformidad con instrumentos oficiales
estatales, catalogos, padrones y/o registros publicados en diarios
oficiales estatales.

A continuaci6n, se presentan las tablas que resumen los criterios mencionados en
relacién a presencia de comunidades 0 poblacién indigena en el Area de
Influencia del Proyecto.

85
Tabla 9-1 Localidades con presencia de poblacion indigena
Tipo De Localidad
De 40% Y Mas=1;

De Menos De 40%

Tipo De Municpio Indigena=1;
Localidad ip 2 B

(ID y nombre)

Municipio Poblacién Total de la Poblacién Indigena de la

Localidad localidad

Area De Influencia Con Presencia Indigena=2;

(ID y nombre)

Con Poblacién Indigena Dispersa=3
De Interés=3

Area 1- Tepeyahualco (170) 1.-San Antonio Alchichica (La Cofradia) (0013) N/A N/A 22 0
Ndcleo 2.- Tepeyahualco (170) 2.-San José Alchichica (0015) N/A N/A 2,527 0
3. Tepeyahualco (170) 3.- Rancho Zapata (0047) N/A N/A 5 0
1.-Guadalupe Victoria (067) 1.-Quechulac (Santa Cruz) (0012) N/A N/A 1,787 0
2-Guadalupe Victoria (067) 2.-Guadalupe Victoria (San Francisco) (0058) N/A N/A 19 0
3,-Tepeyahualco (170) 3.-Chichicuautla (0004) 2 3 1,846 4
4.-Tepeyahualco (170) 4-Guadalupe Sarabia (0006) 2 3 1519 9
5.-Tepeyahualco (170) 5.-Itzoteno (San Miguel) (0007) N/A N/A 1,347 0
6.-Tepeyahualco (170) 6.-San Antonio Buenavista (El Tecolote) (0014) N/A N/A 56 0
Area de Influencia _ | _7.-Tepeyahualco (170) 7.-Juan Sarabia Pizarro (San Nicolas) (0017) 2 3 536 5
Directa 8.-Tepeyahualco (170) 8.-Techachalco (0020) 2 3 927 2
9.- Perote (128) 9.-Perote (0001) 3 3 37,516 407
10.- Perote (128) 10.-Francisco I. Madero (0005) 2 3 2,237 33
11. Perote (128) 11.-San Antonio Limén (Totalco) 34(0011) 2 3 4,172 10
12.- Perote (128) 12.-Los Molinos (San José) (0012) 2 3 3,215 9
13.-Perote (128) 13.-San Antonio Tenextepec (0016) 2 3 4,368 34
14.-Perote (128) 14.-Zalayeta (Alchichica y el Bordo) (0019) 2 N/A 575 0
1- Tepeyahualco (170) 1.- Tepeyahualco (Cabecera Municipal (0001) 2 N/A 1,406 35
2.- La Antigua (016) 2. Playa Oriente (0009) 2 3 492 3
3,-Banderilla (026) 3.- Banderilla (0001) 3 3 19,649 246
4.- Emiliano Zapata (065) 4. Rinconada (0046) 2 3 8,173 55
5. Jilotepec (093) 5. Linderos (0004) 2 3 600 18
Area de Influencia _ | 6. Jilotepec (093) 6.- Piedra de Agua (0006) 2 3 786 7
Indirecta 7.- Perote (128) 7.- El Parador (0041) N/A N/A M1 0
8.- Las Vigas de Ramirez (132)_| 8.- Cerro de Juarez. (0059) N/A N/A 50 0
9.~ Puente Nacional (134) 9. Chichicaxtle (0012) 2 3 1,910 9
10.- Puente Nacional (134) 10.- Paso de Varras (0025) N/A N/A 367 0
11- Puente Nacional (134) 11-Tamarindo (0033) 2 3 844 10
12. Tlacolulan (177) 12.-El Fresno (0027) 2 3 969 8
NOTA. El Catélogo de Localidades Indigenas de la Comisién Nacional para el Desarrollo de los Pueblos Indigenas (CDI) publicado en 2010 se puede consultar en el siguiente enlace virtual: http:/Avww.cdi.gob.mx/index.php2option=com_content&id=2578)

86
Tabla 9-2 Localidades donde se habla alguna lengua indigena

Municipio Localidad Aparece En El Catalogo
Area De Influencia utodenominacién de la variante lingiiist Nombre en espafiol
(ID y nombre) (ID y nombre)

1.- Tepeyahualco (170) 1.San Antonio Alchichica (La Cofradia) (0013) N/A N/A
Area Nuicleo 2.- Tepeyahualco (170) 2.-San José Alchichica (0015) N/A N/A
3. Tepeyahualco (170) 3.- Rancho Zapata (0047) NO N/A N/A
1-Guadalupe Victoria (067) 1.-Quechulac (Santa Cruz) (0012) NO N/A N/A
2.-Guadalupe Victoria (067) 2.-Guadalupe Victoria (San Francisco) (0058) NO N/A N/A
3.-Tepeyahualco (170) 3.-Chichicuautla (0004) NO N/A N/A
4.-Tepeyahualco (170) 4-Guadalupe Sarabia (0006) NO N/A N/A
5,-Tepeyahualco (170) 5.-Itzoteno (San Miguel) (0007) NO N/A N/A
6.-Tepeyahualco (170) 6.-San Antonio Buenavista (El Tecolote) (0014) NO N/A N/A
Area de Influencia __ | 7.-Tepeyahualco (170) 7.-Juan Sarabia Pizarro (San Nicolas) (0017) NO N/A N/A
Directa 8,-Tepeyahualco (170) 8.-Techachalco (0020) NO N/A N/A
9.- Perote (128) 9.-Perote (0001) NO N/A N/A
10.- Perote (128) 10.-Francisco I. Madero (0005) NO N/A N/A
11. Perote (128) 11.-San Antonio Limén (Totalco) 34(0011) NO N/A N/A
12.- Perote (128) 12.-Los Molinos (San José) (0012) NO N/A N/A
13.-Perote (128) 13.-San Antonio Tenextepec (0016) NO N/A N/A
14.-Perote (128) 14.-Zalayeta (Alchichica y el Bordo) (0019) NO N/A N/A
1.- Tepeyahualco (170) 1.- Tepeyahualco (Cabecera Municipal) (0001) NO N/A N/A
2.- La Antigua (016) 2. Playa Oriente (0009) NO N/A N/A
3.-Banderilla (026) 3. Banderilla (0001) NO N/A N/A
4.- Emiliano Zapata (065) 4. Rinconada (0046) NO N/A N/A
5. Jilotepec (093) 5. Linderos (0004) NO N/A N/A

Area de Influencia __|_ 6. Jilotepec (093) 6.- Piedra de Agua (0006) SI laakanaachiwiin [la:kana:tficiwi:n] <totonaco del sureste>
Indirecta 7.- Perote (128) 7. El Parador (0041) NO N/A N/A
8.- Las Vigas de Ramirez (132) _| 8.- Cerro de Juarez (0059) NO N/A N/A
9.~ Puente Nacional (134) 9. Chichicaxtle (0012) NO N/A N/A
10.- Puente Nacional (134) 10.- Paso de Varras (0025) NO N/A N/A
11.- Puente Nacional (134) 11.-Tamarindo (0033) NO N/A N/A
12. Tlacolulan (177) 12.-El Fresno (0027) NO N/A N/A

NOTA. El Catélogo de Lenguas Indigenas Nacionales: Variantes Lingilisticas de México con sus Autodenominaciones y Referencias Geoestadisticas, publicado en el Diario Oficial de la Federacion el lunes 14 de enero de 2008 se puede consultar en la siguiente liga
electrénica: http:/fownw.inali.gob.mx/pdf/CLIN_completo.pdf

87
Tabla 9-3

Regiones indigenas en el Area de Influencia del Proyecto

Area de Influencia Del Proyecto Nombre De La(S) Regién(Es) Indigena(S)

Area Nucleo N/A

‘ N/A
Area de Influencia Directa

. N/A
Area de Influencia Indirecta

Nota. El Catdlogo De Regiones Indigenas De México De La Comisién Nacional Para El Desarrollo De Los
Pueblos Indigenas (CDI) y del Programa de Las Naciones Unidas para el Desarrollo (PNUD), Publicado
en 2006 Se puede consultar en la siguiente liga electrénica:
Http://Wuw.Cdi.Gob.Mx/Regiones/Regiones_Indigenas_Cdi.Pdf

FUENTE: |, 2018; CDI, 2006.

En cuanto a la identificacion de comunidades indigenas en el Area de Influencia
del Proyecto, de conformidad con instrumentos oficiales estatales, no existe un
cédigo, padr6n o registro identificado para el estado de Puebla, donde se
encontrara el Proyecto y que pudiera contener alguna identificaci6n adicional a la
ya desarrollada.

En conclusion, el Proyecto no impactara directa o indirectamente a
comunidades indigenas puesto que:

a) No hay poblacién en el las Areas de Influencia Nucleo y Directa que hable
alguna lengua indigena;

b) No hay localidades con 40% o mas de presencia indigena en las Areas de
Influencia Ntcleo y Directa;

c) No habra infraestructura del Proyecto que se instale en territorios
indigenas que comprometa su identidad; y

d) El Proyecto no se ubica dentro de una region indigena, por lo que no hay
localidades indigenas en la cercania que puedan verse afectadas por sus
actividades.

El siguiente mapa muestra que la ubicacién del Proyecto se encuentra a 18.37 km
de distancia de la region indigena mas cercana.

88

Figura 9-1

Regiones cercanas al sitio del Proyecto

639,300

2,179,500

2,159,900

2,139,900

659,900 679,300 699,900

2,139,900

659,900 679,900 499,900

Simbologia

(J Prvecte
[_] tstados

Regiones indigenas

Sierra Norte de Puebla y Totonacapan

UBICACION REGIONAL

Tac
Tad
big Pucbis

40 Tecgmncbils

REGIONES INDIGENAS

PLANTA FOTOVOLTAICA ALTEN PUEBLA 250 MW

LUGAR:
PUEBLA, MEXICO
STOMA DE COORULNADAS GLOGRANOOT DRS
PROVECCION: UNIVERSAL TRANSWERSA OF MERCATOR

EScnLa: 195,000 FEC FONO 201M

89
10

10.1

10.1.1

CARACTERIZACION SOCIAL DEL AREA DE INFLUENCIA

CARACTERIZACION DEL AREA DE INFLUENCIA NUCLEO

En esta seccion se caracteriza a las localidades del Area de Influencia Nucleo del
Proyecto en términos de aspectos demograficos, sociales, de salud, educativos,
econémicos y culturales. La informaci6n presentada en esta secciOn es resultado
de andlisis de datos recolectados por fuentes primarias y secundarias, descritas en
la seccién 5 de este documento.

El Area de Influencia Nucleo del Proyecto esté conformada por el predio del
Proyecto y por tres localidades que se encuentran en un radio menor a 500 metros
del mismo:

e San José Alchichica (21-170-0015);
e San Antonio Alchichica (La Cofradia) (21-170-0013); y
e Rancho Zapata (21-170-0047).

Indicadores demograficos

A continuacion, se presentan datos demograficos del Area de Influencia Nucleo
del Proyecto como: poblacién total, distribucién por género, distribucién por
grupos etarios y datos referentes a migraci6n, los cuales se compararon con las
cifras a nivel municipal, de Tepeyahualco y estatal de Puebla.

A pesar de que se considerara a Rancho Zapata como una localidad dentro del
Area de Influencia Nucleo, ésta no se caracterizara pues no cuenta con datos
publicos disponibles debido a su bajo nimero de poblacién.

90
10.1.1.1

Tabla 10-1

10.1.1.2

Poblacién total

De acuerdo con datos del INEGI, en el afio 2010, la poblacion total de las tres
localidades que conforman el Area de Influencia Nucleo era de 2,554 habitantes,
los cuales se distribuyeron territorialmente de la siguiente manera:

Poblacion total de las localidades del Area de Influencia Niicleo

Localidad Clave geoestadi

San José Alchichica 21-170-0015 2,527
San Antonio Alchichica (La Cofradia) 21-170-0013 22
Rancho Zapata 21-170-0047 5
Total 2,554

Fuente: INEGI, 2010.
Distribucién por género

En cuanto a la distribuci6n por género, en la Grafica 10-1 puede apreciarse que en
las localidades del Area de Influencia Nticleo con informacién disponible, la
poblacién femenina y masculina es equitativa con porcentajes alrededor del 50%.
La localidad de San José Alchichica cuenta con una ligera mayoria femenina y
comparado a nivel municipal y estatal, los porcentajes son similares.

91
Grafica 10-1

10.1.1.3

Grafica 10-2

Distribuci6n por género en el AN

53%
52%
51%
49%
= % Hombres
48%
% Mujeres
47%
46%
5%
San Antonio Alchichica San José Alchichica Total del Municipio Total de la Entidad
(La Cofradia)

Fuente: INEGI, 2010; A, 2018.
Distribucion por grupos etarios

En la Grafica 10-2, se analiza la distribuci6n de la poblacion del Area de
Influencia Nucleo con relaci6n a los grupos etarios. Se puede observar que el
grupo predominante en las localidades de Area de Influencia Nucleo, asi como a
nivel municipal y estatal, es la poblacion de 15 a 64 afios, seguido por el grupo de
poblacién de 0 a 14 afios con porcentajes arriba del 25% y en tltimo lugar, la
poblacién de 65 afios y mas, con porcentajes menores al 15%.

Distribuci6n de la poblacion por grupos etarios en el AN

7s
an
0%
m% 0a Matos
on
mS 15.464 atos
0%
me % Mayor a 65
anos
as
10%
on
San Antonio Akhichica San José Achichica Total del Municipio Total de la Entidad
{La Cotsadia)

Fuentes: INEGI, 2010; 2018.

92
10.1.1.4

Patrones de migracién

En la Grafica 10-3 se puede apreciar que los patrones de migracién en el Area de
Influencia Nucleo se comportan de la siguiente manera: en ambas localidades, la
mayoria de la poblaci6n es nacida en la entidad, al igual que a nivel municipal y
estatal. Sin embargo, también existe un porcentaje importante de poblacion
migrante. En San José Alchichica, el 31% de la poblacién es proveniente de otras
comunidades, y con base en entrevistas a poblaci6n local, se confirmé que la
mayoria de esta poblacion llega en busca de empleo.

93
Grafica 10-3 Patrones de migracion en el Area de Influencia Niicleo

10.1.2

10.1.2.1

100%
on
som
mm
on
Oe
ox
10%
' = ||
‘San Antonio Alchichica (La San José Akhichica Total del Municipio Total de la Entidad
Cofradia)
8% Poblacion nacida en la entidad ‘= % Poblacion nacida on otra entidad

Fuentes: INEGI, 2010; 2018.

Indicadores sociales

A continuaci6n, se presenta un anilisis de los indicadores sociales de las
localidades del Area de Influencia Nucleo, tales como acceso a servicios, acceso a
medios de comunicaci6n, caracteristicas de las viviendas, educaci6n y salud,
comparados con cifras a nivel municipal y estatal.

Acceso a servicios ptiblicos

En lo referente al acceso a servicios ptblicos, que comprende agua potable,
drenaje, excusado y electricidad, la localidad de San José Alchichica cuenta con
una cobertura alta de todos ellos, con porcentajes arriba del 80%. En La Cofradia,
hay una amplia cobertura de electricidad y excusado, sin embargo, la cobertura
de agua y drenaje es menor al 40% del total de las viviendas. Esta informacién se
puede apreciar en la Grafica 10-4.

94
Grafica 10-4 Acceso a servicios en el Area de Influencia Niicleo

10.1.2.2

100%
-%
a
70% | = SViviendas con
agua
a |
= BViviendas con
deenaje
0% |
= SViviendas con
wx | excusado
= SViviendas con
wo | electricidad
aoe |
10% |
om
San Antonio Alchichica (La San Joot Alchichica Total det Municipio Total de ta Entidad
Contrada)

Fuentes: INEGI, 2010; = 2018

Acceso a medios de comunicacion

El acceso a medios de comunicacién, presenta porcentajes muy variables. Tanto
en las localidades del AN, como a nivel municipal y estatal, los medios de
comunicaci6n con mayor cobertura son la radio y la televisién, con porcentajes
por arriba del 90%. El siguiente medio mas utilizado en todos los casos es el
teléfono celular, y en ultimo lugar estan la computadora y el acceso a Internet.

Esto impacta directamente en el nivel de informacién que tienen las comunidades

y, por lo tanto, en su nivel de participacion y conocimiento en temas de interés
social.

95
Grafica 10-5 Acceso a medios de comunicacion en el AN

10.1.2.3

Tabla 10-2

100%

ws
os
os
ns
. Pi ft

San Antonio Akhichica (La Sax Jos Alchichica Total dol Munscipso Total de ba Entiat
Cotradia)
s % Viviendas con acceso a radio 10 Viviendas con acceso a TV
2 % Viviendas con acceso a computadoca 12 Vivienstas con acceso a teléfono celular

8% Viviendas con acceso a Internet

Fuentes: INEGI, 2010; Ail, 2018

Caracteristicas de las viviendas

Al no estar disponibles datos sobre el material de las viviendas a nivel localidad,
se utilizaran los datos del municipio en el cual se desarrollara el Proyecto, en este
caso, del municipio de Tepeyahualco en el estado de Puebla, México. De acuerdo
con informacion del Instituto Nacional para el Federalismo y el Desarrollo
Municipal (INAFED), las viviendas del Area de Influencia Nucleo, presentan las
caracteristicas descritas a continuacién.

El material mas utilizado en el municipio para la construcci6n de pisos es el
cemento. La mayoria de las viviendas cuenta con techo de losa de concreto (54%)
o lamina metalica, de asbesto o de palma (36.5%). Y, por ultimo, la mayoria de las
viviendas cuenta con paredes de tabique o ladrillo (90.4%) lo que indica que hay
un alto porcentaje de viviendas con materiales duraderos y por lo tanto con
condiciones mas seguras para sus habitantes.

Materiales de construccion de las viviendas del AN

Piso de tierra 261 6.9%
Piso de cemento o firme 3,309 87.0%
Piso de madera, mosaico u otro material 226 5.9%
Piso de material no especificado 9 0.2%

96
10.1.2.4

Numero de viviendas _Porcentaje de viviendas

Material del techo de las viviendas sae rare
en esta condicién en esta condicién

Techo de material de desecho 0 lamina de

, 325 8.1%
carton
Techo de lamina metalica, lamina de 1,463 36.5%
asbesto, palma, paja, madera o tejamanil
Techo de teja o terrado con vigueria 56 14%
Techo de losa de concreto 0 viguetas con 2163 54.0%
bovedilla
Techo de material no especificado 2 0.0%

Numero de viviendas _Porcentaje de viviendas

Material del Paredes de las viviendas

en esta condicién en esta condicién
Pared de material de desecho o lamina de

, 33 0.8%
carton
Pared de embarro o bajareque, lamina de

at " . 191 4.8%

asbesto 0 metilica, carrizo, bambti o palma
Pared de madera 0 adobe 159 4.0%
Pared de tabique, ladrillo, block, piedra, 3,627 00.4%
cantera, cemento 0 concreto
Pared de material no especificado 0 0.0%

Fuentes: Instituto Nacional para el Federalismo y el Desarrollo Municipal (INAFED), 2010

Niveles educativos

Con respecto al nivel de educacién con el que cuenta la poblacion en el Area de
Influencia Nucleo del Proyecto, el porcentaje mas alto de poblacién en ambas
localidades cuenta con secundaria completa, a diferencia de las cifras a nivel
municipal donde el porcentaje mas alto de poblacién con 15 afios y mas cuenta
con primaria completa anicamente. También se encuentran por encima de las
cifras a nivel estatal.

El grado promedio de escolaridad en el estado de Puebla, es de ocho grados
cursados, mientras que en el municipio de Tepeyahualco es de 6 grados escolares.
Por otro lado, en la localidad de San José Alchichica cuentan con un promedio de
7.95 grados cursados y en La Cofradia con 10 grados escolares cursados, esto
debido a su bajo namero de poblacién.

97
Grafica 10-6 Niveles educativos en el Area de Influencia Niicleo

10.1.2.5

135% Rn

130%

125%

fmm % Poblacion de 15 afios y

g mas analfabeta

20%
6 mm %Poblacion de 15 aftos y

més con primaria
15% completa
4 mm %Poblacion de 15 aftos y
10% més con secundaria
completa
5% Grado promedio de
escolaridad
0% 0

San Antonio San José Total del Total de la
Alchichica(La___Allchichica Municipio Entidad
Cofradia)

Fuentes: INEGI, 2010; Ml, 2018

Acceso a servicios de salud

El acceso a servicios de salud en el Area de Influencia Ntcleo presenté los
siguientes valores:

En las localidades del AN, mas del 50% de la poblacién cuenta con
derechohabiencia’ a algtin servicio de salud, que en su mayoria es el Seguro
Popular, seguido del IMSS. A nivel municipal y estatal el comportamiento es
similar, aunque también hay un pequefio porcentaje de poblaci6n con acceso al
ISSSTE. La informacion completa se puede apreciar en la Grafica 10-7.

5Drechohabiencia se define como el “Derecho de las personas a recibir servicios médicos en instituciones
de salud publicas o privadas, como resultado de una prestacion laboral por ser pensionado 0 jubilado, por
inscribirse o adquirir un seguro médico o por ser familiar designado beneficiario”. -INEGI

98
Grdfica 10-7 Acceso a servicios de salud en el Area de Influencia Niicleo

10.1.3

10.1.3.1

100%

90%

80%

70%
0%
50%
40%
30%
2% 4

10%

0%

San Antonio Alchichica (La San José Alchichica Total del Municipio Total de la Entidad
Cofradia)
= % Poblacién con derechohabiencia IMSS = %ISSSTE = %Seguro Popular

Fuentes: INEGI, 2010; il, 2018

Indicadores econémicos

En este apartado se analizan los principales indicadores economicos del Area de
Influencia Nucleo, iniciando con las principales actividades econdmicas, asi como
los datos referentes a la poblacién econdmicamente activa, inactiva, ocupada,
desocupada y finalmente el andlisis de ingresos de la poblacién.

Principales actividades econémicas

De acuerdo a datos de la Secretaria de Economia y el INEGI, en el municipio de
Tepeyahualco las principales actividades econdmicas son agropecuarias, de
industrias manufactureras, comercios pequefios, fabricacién de equipos de
transporte y servicios.

Con base en las observaciones en campo, las principales actividades que se
desarrollan en la zona donde se localiza el Proyecto son actividades de
agricultura, ganaderia, negocios de carrocerias y fabricacion de metal, una fabrica
de cal, granjas industriales, comercios de abarrotes y restaurantes.

99
Figura 10-1 Negocio de venta de carrocerias en el AN del Proyecto

Fuente ME, 2018,

10.1.3.2 Poblacién Econémicamente Activa

Poblacion econémicamente activa (PEA): Esta categoria incluye a la poblacién
total que participa en actividades econémicas, para fines estadisticos, se
contabiliza en la PEA a todas las personas mayores de una cierta edad (12 afios y
més) que tienen empleo o que, no teniéndolo, estan buscandolo 0 a la espera de
alguno, en esta categoria, en La Cofradia, la PEA representa el 45.5% y en San José
Alchichica el 33.5%. A nivel municipal y estatal, los porcentajes son muy
similares, alrededor del 35%.

Poblaci6n Inactiva: Hace alusién a las personas pensionadas 0 jubiladas,
estudiantes, personas dedicadas al hogar, o que tienen alguna limitacion fisica 0
mental permanente que le impide trabajar. En este caso, en la localidad de La
Cofradia representa el 27.3% y en San José Alchichica el 41.4%, mientras que, a
nivel municipal y estatal, el porcentaje es alrededor de 36%.

Poblacion ocupada: Corresponde a aquellas personas mayores de 12 afios que
ejercen alguna actividad en la produccién de bienes y servicios, la cual es
remunerada. La mayor cantidad de personas en esta situaci6n se encuentra en la
localidad de La Cofradia, por encima del promedio municipal y estatal, donde la
cifra es de 45.5%, mientras que en San José Alchichica es de 31.4%.

Poblacion desocupada: se refiere a las personas mayores de 12 afios que no
participan en actividades productivas remuneradas, por ejemplo, estudiantes,
amas de casa, pensionados, jubilados, etc. En ninguna de las dos localidades

100
Grafica 10-8

10.1.3.3

Tabla 10-3

alcanza el 5%, a nivel municipal representa el 1.7% y a nivel estatal, el 1.4%.
Todos los datos se pueden apreciar en la siguiente Grafica 10-8.

Indicadores laborales en el AN

50%

‘San Antonio Alchichica (La ‘San José Alchichica Total del Municipio Total dela Entidad
Cofradia)

1% Poblacion econémicamente activa 1 % Poblacién no econémicamente activa m% Poblaciin ccupada m % Poblacién desocupada

Fuentes: INEGI, 2010; 2018.
Marginacion, ingresos y pobreza

Marginacion: Para desarrollar este apartado, se utilizaron los datos
proporcionados por el Consejo Nacional de Poblacién (CONAPO) en relacién al
indice y grado de marginacién, la cual es una medida-resumen que permite
diferenciar localidades del pais segtn el impacto de las carencias que padece la
poblacién como resultado de la falta de acceso a la educacién, la residencia en
viviendas inadecuadas y la carencia de bienes. Este fendmeno se expresa en la
desigual distribucién del progreso, en la estructura productiva y en la exclusion

de diversos grupos sociales, tanto del proceso, como de los beneficios del
desarrollo (CONAPO, 2010).

Respecto a esta tematica, a pesar de que el grado de marginacion en el estado de
Puebla es alto, en el municipio de Tepeyahualco es Medio lo que supone mejores
condiciones de vida en dicho municipio.

San Antonio Alchichica (La Cofradia) 1.33 Muy bajo
San José Alchichica -0.87 Medio
Tepeyahualco (Nivel municipal) 0.22 Medio

101

Indice de Marginacién Grado de marginacion

Nombre de la localidad

Puebla (Nivel estatal) 0.71 Alto

Fuente: CONAPO, 2010; AL, 2018

El indice de marginaci6n, publicado por el Consejo Nacional de Poblacién
(CONAPO), considera diversos aspectos de vulnerabilidad y condiciones de
exclusi6n social para determinar el indice de vulnerabilidad. La Tabla 10-4
muestra los criterios usados por CONAPO para determinar el indice de
marginacion de las localidades, municipios y estados de la Republica Mexicana.

102
Tabla 10-4.

Elementos considerados para determinar indice de marginacién

Concepto

Fenémeno
estructural multiple
que valora
dimensiones,
formas e
intensidades de
exclusion en el
proceso de
desarrollo y disfrute
de sus beneficios

Analfabetismo

La escolaridad repercute en la generacion de
oportunidades, ya que una poblacién con

Educacion Poblacion sin primaria _| bajos niveles de educacién tiene menos
completa oportunidades de empleo y, por lo tanto, de
movilidad social.
Viviendas particulares Un alto nivel de hacinamiento y la falta de
sin drenaje ni excusado acceso a estos servicios limitan las actividades
Viviendas particulares domésticas y pueden tener consecuencias
sin energia eléctrica sobre la salud de los habitantes del hogar:
Viviendas particulares ¢ La falta de drenaje y agua entubada y la
sin agua entubada presencia de pisos de tierra tiene
Viviendas particulares implicaciones sobre la higiene ya que
con algiin nivel de propicia la transmision de enfermedades,
hacinamiento principalmente gastrointestinales y
Vivienda respiratorias.

Viviendas particulares
con piso de tierra

¢ La falta de electricidad implica que los
hogares no tienen acceso a tecnologias
tanto para la comunicacién como para la
preparaci6n y conservaci6n de alimentos.

¢ Elhacinamiento tiene implicaciones sobre
la privacidad de las personas y su
capacidad de realizar actividades que
contribuyan a su desarrollo como
educativas y de esparcimiento.

Distribucién de la

Localidades con menos

Ta residencia en localidades pequefias, las
cuales en muchos casos se encuentran
dispersas y aisladas, puede asociarse a la falta

poblacion de 5,000 habitantes eon di
de acceso a servicios basicos, médicos y
educativos.
Poblacion ocupada que ; ; :
Ingresos ‘ | El nivel de ingresos refleja la capacidad de
. percibe hasta 2 salarios ee
monetarios adquisicin de las personas.

minimos

Intensidad global
de la marginaci6n
socioeconémica

Fuente: (Consejo Nacional de Poblacion, 2010).

103

En lo referente a los ingresos de la poblacion del Area de Influencia Nucleo, se
considera a la poblaci6n que tiene como nivel maximo de ingreso dos salarios
minimos, considerando que en el afio 2010 el salario minimo era de $55 pesos
6

mexicanos”, esto es un indicador de las carencias en el aspecto econdmico que
sufre una parte de la poblacion. El 75.85% de la poblaci6n del municipio de

Tepeyahualco tiene un ingreso maximo de dos salarios minimos.

Pobreza e ingresos: Por otra parte, de acuerdo con datos del Consejo Nacional de
Evaluacion de la Politica de Desarrollo Social (CONEVAL), para el mismo afio
(2010), en el municipio de Tepeyahualco, el 83.7% de los habitantes del municipio
se encontraba en condici6n de pobreza, es decir 12,531 habitantes. En cuanto a los
ingresos, el 1.7% de la poblacion (1,993 habitantes) era considerada como
vulnerable por ingresos, mientras que el 85.3% (12,782 habitantes) cuenta con
ingresos inferiores a la linea de bienestar y 52.8% (7,901 habitantes) tiene ingresos
inferiores a la linea de bienestar minimo.

De acuerdo con el CONEVAL, la linea de bienestar minimo, equivale al valor de
la canasta alimentaria por persona al mes; y la linea de bienestar, equivale al valor
total de la canasta alimentaria y de la canasta no alimentaria por persona al mes.
Hasta abril de 2018, la canasta basica alimentaria tuvo un valor de $1,053.08 pesos
mexicanos en el ambito rural y de $1,482.54 pesos mexicanos en los espacios
urbanos. En lo referente a la canasta no alimentaria, el costo se incrementa a
1,918.90 pesos mexicanos en el espacio rural y de $2,969.41 pesos para espacios
urbanos.

Tabla10-5 Condiciones de pobreza e ingresos en el municipio de Tepeyahualco
Municipio Porcentaje de poblacién en pobreza Namero de personas

83.7% 12,531

Vulnerable por ingreso Numero de

Tepeyahualco

Poblacién con ingreso inf

minimo

© Al dia de hoy, el salario minimo es de $88.36 Pesos Mexicanos. (SAT, 2018).

104
10.1.4

10.1.4.1

10.1.4.2

10.1.4.3

Indicadores culturales

En este apartado se analizaran las caracteristicas culturales del Area de Influencia
Nucleo, al ser muy pequefias las localidades, en este caso el andlisis sera llevado a
cabo a nivel municipal para identificar los principales monumentos historicos
existentes en el espacio local, asi como las festividades que forman parte del
patrimonio intangible del municipio de Tepeyahualco, donde se encuentra
ubicado el Proyecto. La significancia de este andlisis radica en que estos aspectos
dan lugar a caracteristicas culturales y geograficas tnicas que distinguen a cada
uno de los municipios de México.

Patrimonio cultural tangible

Uno de los sitios hist6ricos mds importantes del municipio es la Zona
Arqueolégica de Cantona, la cual se localiza aproximadamente a 15 km del
poligono del Proyecto. Este vestigio arqueolégico, que ademas cuenta con un
museo de sitio, se ha convertido en uno de los principales atractivos turisticos no
slo del municipio, sino del estado de Puebla.

Otro sitio de interés turistico en la zona del Proyecto es la Laguna de Alchichica,
la cual se localiza a menos de 500 metros del poligono. Forma parte de una serie
de seis axalapascos (también Ilamados lagos-crater) que se encuentran en esta
regién, aunque la Laguna de Alchichica es la mas importante y con mayor flujo
de visitantes.

Patrimonio cultural intangible

Como parte del patrimonio intangible del municipio de Tepeyahualco destaca la
celebracién de San Pedro Apéstol la cual se lleva a cabo el dia 29 de junio de cada
afio ya la cual asisten peregrinos de la Sierra Norte de Puebla.

Ademis, las celebraciones por motivo de Semana Santa, atraen a un alto nimero
de visitantes a la Laguna de Alchichica afio con afio.

Religion

En el Area de Influencia Nucleo, la religion de la poblacion fue analizada de
acuerdo a cuatro variables, las cuales se describen a continuaci6n:

A) Personas con religién cat6lica: La religion catolica es la mas practicada en el
Area de Influencia Nucleo del Proyecto. En la localidad de La Cofradia, 95% de la

105
poblacién es catélica, mientras que en San José Alchichica un 68%, como lo
demuestra la Grafica 10-9.

B) Poblaci6n no cat6lica: esta categoria incluye a personas con religiones
Protestantes Histéricas, Pentecostales, Neopentecostales, Iglesia del Dios Vivo,
Columna y Apoyo de la Verdad, la Luz del Mundo, cristianas, evangélicas y
biblicas diferentes de las evangélicas. En la localidad de San José Alchichica, hay

un porcentaje importante de poblacién no catdlica que representa el 68% del total
de la poblacion.

C) Otras religiones: Esta categoria incluye a poblacién con religiones de origen
oriental, judaico, islamico, New Age, escuelas esotéricas, raices étnicas,
espiritualistas, ortodoxos, otros movimientos religiosos y cultos populares.
Ninguna localidad dentro del AN practica alguna de estas religiones.

D) Poblacion sin religion: Esta categoria incluye a habitantes sin adscripcién

religiosa, incluido el ateismo, en esta categoria se encuentra el 5 % de la poblacién
de La Cofradia.

Los datos completos de religion pueden apreciarse a continuaci6n en la Grafica
10-9.

Grafica 10-9 Religi6n en el Area de Influencia Niicleo

100%
9%

0% _

San Antonio
Alchichica (La
Cofradia)

San José Alchichica

= % Catolica

Total del Municipio _ Total de la Entidad

= % Cristiana no catolica

Fuente: INEGI, 2010, 2018.

106
10.2

10.2.1

10.2.1.1

Tabla 10-6

CARACTERIZACION DEL AREA DE INFLUENCIA DIRECTA

En esta seccion se caracteriza a las localidades del Area de Influencia Directa del
Proyecto en términos de aspectos demograficos, sociales, de salud, educativos,
econémicos y culturales. La informacién presentada en esta secci6n es resultado
de andlisis de datos recolectados por fuentes primarias y secundarias, descritas en
la seccién 5 de este documento.

El Area de Influencia Directa (AID) del Proyecto esta dividida por tres criterios
diferentes en que el Proyecto podria impactar directamente o tener alguna
injerencia con la poblaci6n de esas localidades. A continuaci6n, se enlistan los
criterios considerados y las localidades que conforman cada uno de éstos.

Para la caracterizacién del AID, se consideraran a todas las localidades por igual,
sin distincion de tipo de influencia y asi facilitar su andlisis. Aquellas localidades
que ya hayan sigo consideradas como parte del Area Nuicleo, ya no se volveran a
caracterizar, sin embargo, se siguen tomando en cuenta.

Indicadores demograficos

A continuacion, se analizan los datos demograficos del Area de Influencia Directa
del Proyecto como son: poblaci6n total, distribucién por género, distribucién por
grupos etarios y datos referentes a migracion. Las localidades se dividieron por
entidad a la que pertenecen, de Puebla 0 Veracruz.

Poblacién total
La Tabla 10-6 incluye a todas las localidades consideradas dentro del AID en

general, la entidad a la que pertenecen, su clave geo-estadistica, y su poblacion
total, segan datos del INEGI en 2010.

Poblacion total de las localidades del Area de Influencia Directa

Entidad
Puebla | Tepeyahualco Itzoteno (San Miguel) 70-0007 1,347
Puebla | Tepeyahualco Guadalupe Sarabia 21-170-0006 1,519
Puebla |. ,eyahualco Juan Sarabia Pizarro (San | 21-170-0017
Pey Nicolas Pizarro) 536

Puebla Zalayeta (Alchichica y 30-128-0019

Tepeyahualco Bordo) 575
Puebla | Tepeyahualco Chichicuautla 21-170-0004 1,846
Puebla__| Tepeyahualco Techachalco 21-170-0047 927
Puebla San Antonio Buenavista 21-170-0014

Tepeyahualco 56

(El Tecolote)

107
10.2.1.2

10.2.1.3

Entidad

Puebla | Guadalupe Victoria | Quechulac (Santa Cruz) 21-067-0012 1, 787
Veracruz | Perote San Antonio Limén 30-128-0011 4172
Totalco ’
Veracruz | Perote Perote 30-128-0001 35,165
Veracruz | Perote Los Molinos (San José) 30-128-0012 3,215
Veracruz | Perote San Antonio Tenextepec 30-128-0016; 4,368
Veracruz | Perote Francisco I. Madero 30-128-0005 2,237
Veracruz | Perote Guadalupe Victoria 30-128-0008 1,028

Fuentes: INEGI, 2010; 2078.
Distribucion por género

En cuanto a la distribuci6n por género, en la Grafica 10-10 puede apreciarse que,
en las localidades del Area de Influencia Directa, la poblacién femenina y
masculina es en su mayoria equitativa con porcentajes alrededor del 50%, con
excepcion de las localidades de Guadalupe Victoria donde hay una mayoria
femenina de mas del 60% de su poblacién, Quechulac (52%) y Los Molinos (52%).

ica 10-10 Distribucién por género en el AID

O%
50%
40%
W%
20%
10%
0% = Se

e 2 2 § F F #/e F F & #F FE

fF E PF £¢ £\F § £ § EG

aek 2 63 z & - —@ € 2 ¢

B be yp of ge f 8 res 8 &

2 22 Z Ez fF F zB 5 2 3 5

a ~e e ¢ 53 3 § &€ = & F

& #8 5 § ¢ a @ F &

- § zz § E aoe

BZ By F

Zz ~ &

5 iS

Puebla Veracruz

= % Hombres % Mujeres

Fuente: INEGI, 2010; Ail, 2018

Distribucion por grupos etarios

En las localidades que conforman el AID del Proyecto, el grupo de edad donde se
concentra el mayor numero de poblacion es entre 15 y 64 afios, con porcentajes

108
Grafica 10-11

10.2.1.4

alrededor del 60% de la poblaci6n, seguida por la poblacién de 0 a 14 afios de
edad y, por tltimo, la poblacién de 65 afios y mas, con porcentajes por debajo de
20%. La informacion completa se puede apreciar en la Grafica 10-11.

Distribucién de la poblacién por grupos etarios en el AID

an
we
oe
0%
wo a
0%
ss
ws
ns
ar oF Tie cr aT
eg p Ff. g/7 j 2 & F
EF oF E 7 z BF § - F 7
z 5 > z 2 5 L
> a 2 5 H FS
f go: E £
¢ Fo 3 5
Puebla Veracruz
eS0aliatos #% 1S abtatos © % Mayorad afos

Fuente: INEGI, 2010; Ml, 2018

Patrones de migracién

En el AID del Proyecto, los patrones migratorios se comportaron de la siguiente
manera: de todas las comunidades que la conforman, tanto en Puebla como en
Veracruz, mas del 80% de su poblacion es local. En Guadalupe Victoria, por
ejemplo, el 100% de su poblacién es nacida en la entidad. La localidad con el
porcentaje mas alto de personas que vienen de otras entidades es Zalayeta
(Alchichica y El Bordo) con un 25.6% de poblacion migrante. Los datos se pueden
apreciar en la Grafica 10-12.

109
Grafica 10-12 Patrones de migracion en el AID

10.2.2

10.2.2.1

 P 2 EF EF Fog|g Ff fF p
3 & = = z € — z =
Ea = Fs — 5 ir g = € z 4
& = 2 a 5 = = g Ea ia
® z Hi q B = * = 2 =
zoe 2 ¢ £ & 3 2 & E
a : me e E
ae . = z 3 E
Fok eoe¢ ¢ § Bo: E
¢ 2 & 3% & 2 8 =
g ¢ x = <
= 8 s 8 2 £
= q: 5 3 5
= ad 2 3 €
2 7 32 = =
2 2 & =
Ss x *
Puebla Veracruz
@% Poliacion narida en la entidad: ie & Poblacién nacida en otra entidad:

Fuente: INEGI, 2010; | 2018.

Indicadores sociales

A continuaci6n, se presenta un anilisis de los indicadores relativos a los servicios
sociales a los cuales tiene acceso la poblacion de las localidades del Area de
Influencia Directa como son: acceso al agua entubada, electricidad, drenaje,
excusado, acceso a medios de comunicaci6n, caracteristicas de las viviendas y
acceso a servicios de educacién y salud.

Acceso a servicios ptiblicos

En lo referente al acceso a servicios, en general hay una cobertura amplia de
servicios como la electricidad, el agua y el excusado, tal como se observa en la
Grafica 10-13 pues presenta porcentajes alrededor del 80% en la mayoria de los
casos. El servicio con menor cobertura en las localidades del Area de Influencia
Directa es el de drenaje con porcentajes por debajo del 80%, siendo San Juan
Sarabia la localidad con la menor cobertura (24%).

110
Grafica 10-13 Acceso a servicios ptiblicos en el AID

10.2.2.2

20%

10 ee ood
0%

> o fF fF 7 2 £ © oD

g Pe PF § = = 2 & F 8

BF - @ > a > & ¢

emp F Fe 2 £ 2 3

e £23 2 2 @ z = 2 2 2 8S

@ Bs BB g& 8 2 ce 2& & & @

8 Be & & z Bg F # g fF

9 ~e - ¢ <2 # £$ = & F&F

& fF ~ & po 4G

= g
Puebla Veracruz
= % Poblacion con derechohabiencia m= %IMSS: = SISSSTE = %Seguro Popular

Fuente: INEGI, 2010; A, 2018.

Acceso a medios de comunicacion

El acceso a medios de comunicaci6n en el AID, presenta porcentajes muy
variables, siendo la television y el radio los de mayor difusi6n. En tercer lugar,
esta el teléfono celular y con menor cobertura el Internet y la computadora, donde
en la mayoria de los casos no tienen acceso a ellos. Perote es la localidad con
mayor cobertura de todos los medios de comunicacién por ser una de las
localidades con mayor numero de poblaci6n. El resto de los porcentajes puede
verse en la Grafica 10-14.

Grafica 10-14 Acceso a medios de comunicaci6n en el AID

Ta

oa

a

mS

on.

rd

os 4

™

x 4 H

ue oI ol al a
5 A = A y
p $ § 4 i
EB 2 ; 4 Fa &
E z g g &
3 a °F 2 = $
E ef Ge Z F
5 ? o¢ 5 ia
Ee . ge Ey is
i g

Protia
w% Viviendes ean acssa a casio se Viviendas con aceeaoa TV 5 Wrvencas eon acceso a cecnpatadars
Bk Vivienasacan acconna iitona ecllar mth Vivienctts con aceon a inlet

Fuente: INEGI, 2010; i, 2018.

111
10.2.2.3

Tabla 10-7

Caracteristicas de las viviendas

Al no estar disponibles datos por localidad, se utilizaran los datos de los
municipios para caracterizar las viviendas que forman parte del Area de
Influencia Directa del Proyecto. En este caso, se compararon los datos del
municipio de Tepeyahualco, en el estado de Puebla, y de Perote, en el estado de
Veracruz. De acuerdo con informacién del Instituto Nacional para el Federalismo
y el Desarrollo Municipal (INAFED), se identificaron las siguientes caracteristicas:

Piso: En el municipio de Tepeyahualco, el 87% de las viviendas cuenta con piso
de cemento o firme y el 6.9% con piso de tierra, mientras que, en el municipio de
Perote, corresponde al 72.9% de las viviendas, y otro 22% cuenta con piso de
madera 0 mosaico.

Techos: En el caso del material de los techos, el mas utilizado en las viviendas de
ambos municipios es la losa de concreto 0 viguetas con bovedilla con el 54% de
las viviendas en Tepeyahualco y 62.7% de las viviendas en Perote.

Paredes: Finalmente, las viviendas que cuentan con paredes de tabique, ladrillo,
block, piedra, cantera, cemento o concreto representan el 90.4% de las viviendas
en Tepeyahualco y el 97% de las viviendas en Perote. Los porcentajes completos
pueden apreciarse en Tabla 10-7.

Materiales de construccion de las viviendas en Tepeyahualco, Puebla
Namero de viviendas en
esta condici6n

Material del piso de las viviendas

Piso de tierra 261 6.9%
Piso de cemento o firme 3,309 87.0%
Piso de madera, mosaico u otro 26 5.9%
material

Piso de material no especificado 9 0.2%

Material del techo de las Namero de viviendas en

viviendas esta condicion
Techo de material de desecho 0

lamina de carton 325 8.1%
Techo de lamina metéllica, lamina

de asbesto, palma, paja, madera o 1,463 36.5%
tejamanil

Techo de tea 0 terrado con x lm
vigueria

Techo de Tosa de concreto 0 2163 sh0%
viguetas con bovedilla

Techo de material no especificado 2 0.0%

Material del Paredes de las Namero de viviendas en Porcentaje de vi

viviendas esta condici6n esta condicién

112
Tabla 10-8

Pared de material de desecho 0

lamina de carton 38 0.8%
Pared de embarro o bajareque,

lamina de asbesto o metilica, 191 48%
carrizo, bambti o palma

Pared de madera 0 adobe 159 4.0%
Pared de tabique, ladrillo, block, 3,627 90.4%
piedra, cantera, cemento 0 concreto

Pared de material no especificado 0 0.0%

Material del

Materiales de construccion de las viviendas en Perote, Veracruz

Material del techo de las

viviendas
Techo de material de desecho 0

Piso de tierra 730

Piso de cemento o firme 11,362

Piso de madera, mosaico u otro 3,455 22.2%
material

Piso de material no especificado 41 0.3%

Namero de viviendas en
esta condici6n

Porcentaje de vivi
esta cond:

lamina de carton 1,405 9.4%
Techo de lamina metalica, lamina

de asbesto, palma, paja, madera o 4,004 26.8%
tejamanil

Techo de teja 0 terrado con 6 0.4%
viguerfa

Techo de losa de concreto 0 9,359 627%
viguetas con bovedilla

Techo de material no especificado 91 0.6%

Material del Paredes de las Namero de viviendas en Porcentaje de viviendas en
viviendas esta condicién esta condicién

Pared de material de desecho o 0 0.0%
lamina de cartén
Pared de embarro o bajareque,
lamina de asbesto 59 0.4%
o metilica, carrizo, bambt o palma
Pared de madera 0 adobe 283 1.9%
Pared de tabique, ladrillo, block, 14,496 97.1%
piedra, cantera, cemento 0 concreto
Pared de material no especificado 85 0.6%

Fuente: INEGI, 2010.

En general, ambos municipios cuentan con porcentajes altos de viviendas con
viviendas con materiales de construccién duraderos y resistentes.

113
10.2.2.4

Niveles educativos

Enel Area de Influencia Directa, los indicadores de educacién, presentaron
porcentajes bajos en las 14 localidades que conforman el Area de Influencia, como
se indica en la Grafica 10-15.

Analfabetismo: Existen porcentajes alrededor del 10% de poblaci6n con 15 afios y
mas de edad analfabeta en la mayoria de las localidades, y algunas de ellas con
un porcentaje mas bajo. La localidad con el porcentaje mas alto de poblacion
analfabeta es San Antonio Tenextepec con 15%.

Grado maximo primaria completa: En algunas localidades, el porcentaje de la
poblacién de 15 afios y mas que tiene como grado maximo de estudios la primaria
completa, es el mas alto como es el caso de San Antonio Buenavista con el 36% de
su poblacién, o Zalayeta e Itzoteno con el 19%.

Grado maximo de educaci6n secundaria completa: La poblacion de 15 afios y
mas con secundaria completa presenta valores bajos, por debajo del 20%, siendo
Techachalco la localidad con el porcentaje mas alto con 30% de su poblacion.

Grado Promedio de escolaridad: La localidad con el grado promedio de
escolaridad mas alto es Perote con lo equivalente a 8 grados cursados, seguido de
los Molinos con 7 grados cursados. El resto de las localidades cuentan con entre 6
y 5 grados cursados promedio.

Los datos aqui analizados, indican el bajo nivel educativo en las localidades del
Area de Influencia Directa, por lo cual el acceso a la educacién, se convierte en
una de las principales carencias de la zona, donde ademas se pudo confirmar en
la visita a campo que carece la oferta de educacién media y superior por lo que es
poca la cantidad de gente que tiene acceso a estos niveles educativos. En Perote se
encuentra la tinica universidad de la zona, y el resto en localidades mas alejadas.
Los datos completos pueden apreciarse en la Grafica 10-15.

114
Grafica 10-15 Niveles educativos en el AID

10.2.2.5

40%
35%
30%
B%
20%
15%
10%

5%

0%

Grado Promedio de Escolaridad

eiqeieg adngepensy

(sof weg) sourfoyy 807]

(zns3 eyueg) se{nysong
sodayxouay, ouojuy weg
Pp Aeonponpry) eokepez

Ey
Bs Eq
gE 2
“3

ry 2

8 3

zg

Puebla Veracruz
mmm % Poblacion de 15 aftos y més analfabeta smn %Poblacion de 15 afos y més con primaria completa

semi %Poblacién de 15 aftos y mas con secundaria completa —*=Grado promedio de escolaridad

Fuente: INEGI, 2010; A, 2018.

Acceso a servicios de salud

Enel Area de Influencia Directa del Proyecto, el acceso a servicios de salud es
variado. En las localidades que corresponden al estado de Puebla, la cobertura es
amplia y hay porcentajes altos de derechohabientes como es el caso de las
localidades de Guadalupe Victoria y Guadalupe Sarabia donde alcanzan casi el
80%. El resto de las localidades se encuentran alrededor del 50% de
derechohabientes.

En cuanto a las localidades que pertenecen al estado de Veracruz, el porcentaje
mas alto de derechohabientes es del 60%, que corresponde a la localidad de Los
Molinos. El resto de las localidades se encuentran con porcentajes por debajo de la
media.

Durante el trabajo de campo y entrevistas aleatorias a miembros comunitarios, se
pudo confirmar que todas las localidades cuentan con algtin centro de salud o
clinica local, sin embargo, en algunos casos, no hay doctores disponibles todos los
dias de la semana o hay desabasto de medicamentos.

115
Grafica 10-16 Acceso a servicios de salud en el AID

10.2.3

10.2.3.1

19) c gy N
£ g 8 &
23 3 £3 Fo€ gs
ze o B & ge
aA a g og &F
<s g @ 2 3 ¢ Fa
i * & e 3 i i
z & a 6 € «
g ¢ B 2

La

g

Puebla Veracruz
8% Poblacién con derechohabiencia «sm %IMSS._ «= # %ISSSTE — 6 Seguro Popular

Fuente: INEGI, 2010; a ois.
Indicadores econémicos

En este apartado se analizan los principales indicadores economicos del Area de
Influencia Directa, se contemplan las principales actividades econémicas, asi
como los datos referentes a la poblaci6n econémicamente activa, inactiva,
ocupada, desocupada y finalmente el andlisis de ingresos, grado de marginaci6n e
indicadores de pobreza de la poblacién.

Principales actividades econémicas

Enel Area de Influencia Directa del Proyecto, al igual que en el Area Ntcleo, las
principales actividades econdmicas son agropecuarias, de industrias
manufactureras, comercios pequefios, fabricacién de equipos de transporte y
servicios. Con base en informacion recabada del trabajo de campo, en la localidad
de San Antonio Tenextepec se encuentra ubicada una fabrica de cal que se ha
convertido en una de las principales fuentes de empleo de la zona.

Perote es la localidad mas desarrollada y grande de la zona y cuenta con una gran
variedad de comercios, servicios de restaurantes, hoteles, tiendas de autoservicio,
vulcanizadoras, etc. También se caracteriza por un alto flujo de camiones de carga
y transporte que pasan por la zona y consumen productos y servicios locales

116
10.2.3.2

Grafica 10-17

10.2.3.3

Tabla 10-9

Poblacién Econémicamente Activa

En cuanto a la poblacion econémicamente activa en el Area de Influencia Directa
del Proyecto, los porcentajes de poblacion no econémicamente activa son los mas
altos en la mayoria de los casos. La localidad con el porcentaje mas alto de
poblacion en esta condicién es San Antonio Buenavista (El Tecolote), en Puebla y
la que cuenta con el porcentaje mas bajo es San Antonio Limén (Totalco) en
Veracruz. El andlisis completo se puede apreciar en la Grafica 10-17.

Poblacién econémicamente activa en el AID

D

adnjepensy

%

eqervs adnqepensy

(a0%yy ws) ovapozy]

(213 eng) ey

Puebla

Poblaciéin ecanémicamente activa

om eypey ay,

mowed

oaapeyy 7] o2spuesy

aodayxoua] omopey wes

© % Poblacién no econémicamente activa
8% Poblaciin desocupada

(opiod [2 A eompmpyy )eradrqez

% Poblacion ocupad.
Fuente: INEGI, 2010; _ 2018.

Marginacion, ingresos y pobreza

A continuaci6n, se muestran los grados de marginaci6n de las localidades que
conforman el Area de Influencia Directa del Proyecto. Todas ellas cuentan con un
grado de marginacion alto, con excepcidn de Perote que se encuentra en un grado
medio. El grado de marginacién de una localidad esta relacionado directamente

con falta de acceso a la educacién,
carencia de bienes.

Indice y grado de marginacion

a residencia en viviendas inadecuadas y la

Quechulac (Santa Cruz) -0.63 Alto
Guadalupe Victoria (San Francisco) -0.76 Alto
Chichicuautla -0.68 Alto
Guadalupe Sarabia 031 Alto
Ttzoteno (San Miguel) 0.45 Alto
San Antonio Buenavista (El Tecolote) 0.55 Alto

117

Tabla 10-10

10.2.4

10.2.4.1

Nombre de la localidad

Juan Sarabia Pizarro (San Nicolas) -0.78 Alto
Techachalco 0.55 Alto
Perote -0.96 Medio
Francisco I. Madero -0.64 Alto
San Antonio Limé6n (Totalco) -0.56 Alto
Los Molinos (San José) -0.88 Alto
San Antonio Tenextepec -0.24 Alto
Zalayeta (Alchichica y el bordo) -0.63 Alto

Fuente: CONAPO, 2010; i, 2018

Pobreza e ingresos: Al no contar con datos a nivel localidad, se analizaron los
datos de pobreza e ingresos a nivel municipal, al igual que en el AN. De acuerdo
con datos del Consejo Nacional de Evaluacién de la Politica de Desarrollo Social
(CONEVAL), en 2010, las condiciones de pobreza en el municipio de
Tepeyahualco fueron las siguientes:

Condiciones de pobreza e ingresos en el municipio de Tepeyahualco

Municipio _Porcentaje de poblacién en pobreza Numero de personas

83.7% 12,531

Vulnerable por ingreso Numero de personas

Poblacién con ingreso inferior a la linea de bienestar Numero de personas

85.3% 12,782

Poblacién con ingreso inferior a la linea de bienestar

Tepeyahualco

minimo Numero de personas

528% 7,901

Indicadores culturales

El andlisis de caracteristicas culturales en el Area de Influencia Directa se haré a
nivel municipal y sera complementado con informacién recabada en campo de
algunas de las localidades.

Patrimonio cultural tangible
Tepeyahualco

Como se menciona anteriormente, en el municipio de Tepeyahualco se encuentra
la ciudad de Cantona, vestigio arqueolégico del México antiguo y un sitio de
interés turistico en el estado de Puebla.

118
10.2.4.2

10.2.4.3

También se encuentran distintas lagunas de interés turistico como lo es la Laguna
de Alchichica, Quechulac, Atexcac, entre otras.

Perote

En el municipio de Perote, entre los principales atractivos culturales se encuentra
la Parroquia de San Miguel, la Fortaleza de San Carlos, construida en el S. XVIII,
la Hacienda San José de los Molinos y varios cascos de hacienda que datan de
inicios del siglo XX.

Patrimonio cultural intangible

Las principales celebraciones que se llevan a cabo a nivel municipal son las
siguientes:

Tepeyahualco

En el municipio de Tepeyahualco, el dia 29 de junio, se celebra a San Pedro
Apéostol y asisten peregrinos de la Sierra Norte de Puebla.

Durante el trabajo de campo se identific6 que, en la localidad de Guadalupe
Sarabia, se celebra durante el mes de mayo la fiesta patronal de San Isidro
Labrador.

Perote

En Perote, el 3 de mayo se celebra la fiesta religiosa en honor de la Santa Cruz, en
el Monte Caja de Agua, con diversos actos religiosos.

El 20 de junio se conmemora el aniversario de la fundacién de Perote, en 1525.
Este evento lo conforma una exposici6n agricola, ganadera, industrial y artesanal,
ademas de corridas de toros y bailes populares.

También, el 29 de septiembre se celebra una fiesta religiosa en honor del santo
patrono, San Miguel, donde se desarrollan eventos culturales con la participacion
de danzantes de la region, eventos deportivos y desfiles.

Religion

Enel Area de Influencia Directa, las creencias religiosas son las siguientes: en
todas las localidades la mayoria de la poblacion, es catélica, siendo la localidad
con el porcentaje mas bajo (89%) Guadalupe Victoria, donde hay un porcentaje de

119
11% de poblacion cristiana no catodlica. El resto de las religiones no cuentan con
presencia de creyentes en ninguna de las localidades.

Grafica 10-18 Religion en las localidades del AID

100%

HU

p eP oF F F # zy OF y
E Eg f EF Bldg Gd E
F Ff £€ £ ¢ i og $
= * F £ & B&B > A
A Foe? ? Fo: f z
z eg @ § $f z
rq - 3 3s & <
5 e § z z
Fy Bg £ F
El ry 2 ~ &
H - &§ =
Puebla Veena
Cotten ‘Ota mligionss 0% Sin Rati

Fuente: INEGI, 2010; A, 2018.

10.3 CARACTERIZACION DEL AREA DE INFLUENCIA INDIRECTA

En esta seccion se caracteriza a las localidades del Area de Influencia Indirecta del
Proyecto, la cual se dividira en dos partes para facilitar el andlisis segan su
influencia, debido a que los datos del AII 1 y AII 2 no son comparables:

¢ It: Cabecera del municipio donde se ubica el Proyecto;

¢ 12: Localidades adyacentes a las carreteras principales que se usarén
durante la etapa de construcci6n y que se asume no se acondicionarén
para uso del Proyecto.

10.3.1 Area de Influencia Indirecta 1

Para caracterizar el Area de Influencia Indirecta 1, se hard una descripcion general
de la Cabecera Municipal de Tepeyahualco, por ser la localidad donde el Proyecto
tendra que tener inherencia con el tramite de permisos y tramites necesarios, asi
como relacién con grupos de interés y actores clave. A continuaci6n, se analizan
los rasgos sociodemograficos y socioeconémicos.

120
10.3.1.1

10.3.1.1.1

10.3.1.1.2

Indicadores demograficos
Poblacién total

Segtin datos del INEGI, en 2010, la cabecera municipal del municipio de
Tepeyahualco tenia una poblacién total de 1,406 habitantes. Esto significa que la
cabecera municipal representa el 8.58% de la poblacion total del municipio.

Distribucién por género

La cabecera municipal de Tepeyahualco tiene una proporci6n equitativa por
género, inicamente con un 5.8% mas de hombres que de mujeres como se puede
observar en la Grafica 10-19.

Grafica 10-19 Distribuci6n por género en el AII1

10.3.1.1.3

60%

50%

40%

30%

20%

Tepeyahualco

m% Hombres m % Mujeres

Fuente: INEGI, 2010; = 2018.

Distribuci6n por grupos etarios

En cuanto a la distribuci6n por grupos etarios, en la cabecera municipal de
Tepeyahualco y a nivel municipal en general, el grupo de poblacién de 15 a 64
afios representa el porcentaje mas alto. Le sigue la poblacion de 0 a 14 afios y, por
ultimo, el grupo de 65 afios y mas con porcentajes por debajo del 10%.

121
Gréfica 10-20 Distribuci6n por grupos etarios en el AII1
70%

60%

50%

40%

30%

20%

10%

0%
Total del Municipio Tepeyahualco

m%Oaldaios m%15a64afos ms % Mayora65aios

Fuente: INEGI, 2010; 7 2018.

10.3.1.1.4 Patrones de migracién

En la Grafica 10-21 se pueden apreciar los patrones de migraci6n que existe a
nivel municipal en comparaci6n con la cabecera municipal. Estos patrones son
muy similares entre ambos, ya que el mayor porcentaje de poblacién es nacida en
la entidad y el porcentaje de poblacién migrante ronda alrededor del 10%.

Grafica 10-21 Patrones migratorios en el AIT 1

100%
90%
80%
70%
%
50%
40%

0%

Total del Municipio Tepeyahualco

= % Poblacion nacida en la entidad = % Poblacién nacida en otra entidad

Fuentes: INEGI, 2010; i, 2018.

122
10.3.1.2

10.3.1.2.1

10.3.1.2.2

10.3.1.2.3

Indicadores sociales

A continuaci6n, se presenta un andlisis de los indicadores sociales de la cabecera
municipal de Tepeyahualco como acceso a servicios, grado de marginaci6n,
acceso a medios de comunicacién, caracteristicas de las viviendas, educacion y
salud.

Acceso a servicios

Considerando que se censaron 501 viviendas, de acuerdo al INEGI en 2010, el
68% de ellas cuentan con servicio de agua, 34% con servicio de drenaje, 67% con
excusado y 68% con electricidad. Esto significa que, de manera general, mas de la
mitad de la poblacién cuenta con servicios basicos, exceptuando el drenaje.

De acuerdo al Consejo Nacional de Poblacion (CONAPO) la cabecera municipal
de Tepeyahualco fue registrada en el afio 2010 con un grado de marginacién alto.

Acceso a medios de comunicacién

En cuanto al acceso a medios de comunicaci6n, se tomé en consideracién que en
la ciudad de Tepehuayalco hay 353 viviendas particulares habitadas. De este
total, se registraron 75.35% viviendas con acceso a radio, 92.92% viviendas con
acceso a television, 9.63% viviendas con acceso a computadora y 3.12% viviendas
con acceso a Internet. Dichas cifras reflejan un déficit en cuanto al acceso a
Internet y a computadoras, sin embargo, es importante considerar que la
informacion fue tomada del tltimo censo realizado por el INEGI, en el afio 2010.

Niveles educativos

Los niveles educativos en la cabecera municipal fueron registrados de la siguiente
manera:

Analfabetismo: En la cabecera municipal de Tepeyahualco, el 8% de la poblaci6n
mayor a 15 afios es analfabeta, ligeramente por debajo del porcentaje a nivel
municipal que es de 10%.

Grados de escolaridad: La poblaci6n de 15 afios y mas que tiene como grado
maximo de estudios la primaria completa, representa un porcentaje de 12%. La
poblacién que tiene como grado maximo de educacién la secundaria completa
representa un 14% y de igual manera, la poblaci6n de 18 afios y mas con
educaci6n pos-basica representa un 14% de la poblacion total. El grado promedio
de escolaridad de la localidad es de 6.97.

123
En la Grafica 10-22 se observa una comparativa entre los grados de escolaridad a
nivel municipal y a nivel local.

Grafica 10-22 Grados de escolaridad en el AII1

Total del Municipio Tepeyahualco

Grado Promedio de Escolaridad

mums “sPoblacién de 15 anos y més con primaria completa
(@mme %Poblacién de 15 afios y mas con secundaria completa
mmm % Poblacion de 18 afios y mas con educacién pos-basica
—*—Grado promedio de escolaridad

Fuentes: INEGI, 2010; 2018.

10.3.1.2.4 Acceso a servicios de salud
Para evaluar el acceso a servicios de salud se recogié la siguiente informacion:

En la cabecera municipal de Tepeyahualco, el 60% de la poblaci6n es
derechohabiente, de la cual el 35% cuenta con seguro popular, 30% es atendida
por los servicios del IMSS y en menor proporcién el ISSSTE cubre un 4% de
dichos servicios.

Como se observa en la Grafica 10-23, los servicios médicos son cubiertos de
manera similar a nivel municipal. Sin embargo, el porcentaje de poblacién con
derechohabiencia es 6% mayor en la cabecera municipal.

124
Grafica 10-23 Acceso a servicios médicos en el AII 1

10.3.1.3

100%
90%
80%
70%
60%
50%
40%
30%
20%
10%

0%

Total del Municipio Tepeyahualco

l= % Poblacién con derechohabiencia m%IMSS m%ISSSTE m %Seguro Popular

Fuentes: INEGI, 2010; Ail, 2018.

Indicadores econémicos

Se identific6 que en la cabecera municipal de Tepeyahualco, hay un 30.9% de
Poblacién Econémicamente Activa (PEA), un 45.4% de Poblacién Inactiva, 29.5%
de Poblaci6n Ocupada y una Poblacién Desocupada de 1.4%. En estas cifras se
puede observar que la mayor parte de la poblaci6n se encuentra inactiva, lo cual
suele traducirse en una de las principales demandas entre la poblacién local que
es la oferta de empleo.

Con respecto a condiciones de pobreza e ingresos, éste andlisis se mencion6 en el
AN y AID.

125
10.3.2

10.3.2.1

10.3.2.1.1

Tabla 10-11

10.3.2.1.2

Area de Influencia Indirecta 2

Para caracterizar el Area de Influencia Indirecta 2 (AII2), se tomaron en cuenta las
localidades adyacentes a las carreteras principales que se usaran durante la etapa
de construcci6n y que se asume no se acondicionaran para uso del Proyecto.
Todas estas localidades se encuentran en el estado de Veracruz y su anilisis se
presenta a continuacién.

Indicadores demograficos

Poblacién total

Las localidades que forman parte del AII 2 del Proyecto cuentan con los
siguientes datos sobre namero de localidad y poblacién total:

Poblacion total de las localidades del AII 2

Localidad
Veracruz Perote El Parador 30-128-0041 WwW
Veracruz Las Vigas de Cerro de Juarez 30-132-0059
Ramirez 50

Veracruz Tlacolulan El Fresno 30-17-0027 969
Veracruz Jilotepec Linderos 30-093-0004 600
Veracruz Jilotepec Piedra de Agua 30-093-0006 786
Veracruz Banderilla Banderilla 30-026-0001 19,649
Veracruz Emiliano Zapata Rinconada 30-065-0046 8,173.
Veracruz | Puente Nacional Tamarindo 330-134-0033 844
Veracruz Puente Nacional Chichicaxtle 30-134-0012 1,910
Veracruz Puente Nacional Paso de Varas 30-134-0025 367
Veracruz La Antigua Playa Oriente 30-016-0009 492

Fuentes: INEGI, 2010 2018.

Distribucién por género

En cuanto a la distribuci6n por género, en las localidades del AII 2, la poblacién

femenina y masculina es equitativa con porcentajes alrededor del 50%. En las
localidades de Tamarindo y Banderilla, el nimero de mujeres es ligeramente
superior al de hombres con un 53.7% y 53.1% respectivamente, mientras que en
las localidades de Cerro de Juarez se presenta el mismo porcentaje de mujeres y

7 BI Parador, es una localidad que se encuentra dentro del AII 2, sin embargo, por tener un bajo nivel de
poblacién, no cuenta con datos puiblicos disponibles en INEGI para poder incluir en el andlisis

126
hombres con 50%. El comportamiento a estatal es también equitativo con 48.4%
de poblacién masculina y 51.6% de poblacién femenina.

Grafica 10-24 Distribuci6n por género en el AII 2
0%

ee S88 $86 8
FR e ee RB
|

oo? a,

Fuente: INEGI, 2010; || 2018.

10.3.2.1.3 Distribuci6n por grupos etarios

En el andlisis de grupos etarios del AII 2, se puede observar que el grupo
predominante en las localidades del AII 2, asi como a nivel estatal, es la poblacién
de 15 a 64 afios, seguido por el grupo de poblacion de 0 a 14 afios y en ultimo
lugar, la poblacion de 65 afios y mas.

Grafica 10-25 Distribuci6n de la poblaci6n por grupos etarios en el AII 2
80%
70%

@%0alfatos m%I5aé6Lafos = % MayoraéSafos

Fuente: INEGI, 2010; | 2018.

127
10.3.2.1.4

Grafica 10-26

10.3.2.2

10.3.2.2.1

Patrones de migracién

En el AI 2, se puede observar que el mayor porcentaje de la poblacién de las
localidades es nacida en la entidad, al igual que a nivel estatal. En las localidades
de El Fresno y Cerro de Juarez, el 100% de sus habitantes es nacido en la entidad,
mientras que en el resto de las localidades el porcentaje es similar, por arriba del
90%.

Patrones migratorios en el AII 2

LEAL

4
4444 %% 4 %
i a
* ¢ & * 4 &%
% &
® % Poblacion nacida en la entidad ® % Poblacion nacida en otra entidad

Fuente: INEGI, 21, 2018.

Indicadores sociales

A continuaci6n, se presenta un andlisis de los indicadores sociales de las
localidades del AII 2; acceso a servicios, acceso a medios de comunicaci6n,
caracteristicas de las viviendas, educacién y salud, comparados con cifras a nivel
municipal y estatal.

Acceso a servicios

En lo referente al acceso a servicios publicos, el servicio con menor cobertura en la
mayoria de las localidades del AII 2 es el de drenaje. A través de las entrevistas
hechas durante el trabajo de campo, la poblacién afirm6 que es deficiente este
servicio y en algunos casos, sigue utilizando fosa séptica. Le sigue el acceso al
agua potable, donde en la mayoria de los casos, e incluso a nivel estatal, la
cobertura se encuentra por debajo del 75%. Los servicios con cobertura mas
amplia son la electricidad y el excusado.

128
Grafica 10-27 Acceso a servicios piiblicos en el AII2

re
i
o
on
eee eo
ale i

< 4 S$ 3 9 9

+e 4% % 4 Y % 7

% % % * © ee EY ‘. \

‘ 4% 4 * 8

A Viviendasconagua = SViviendascondrenaje «© %Viviendasconexcusado —_ # %\Viviendas con electriciciad

Fuente: INEGI, 2010;' Zz 2018.

10.3.2.2.2 Acceso a medios de comunicaci6n

El acceso a medios de comunicaci6n presenta porcentajes muy variables, siendo la
television y el radio los de mayor difusi6n, tanto en las localidades del ATI 2,
como en el estado de Veracruz. A nivel estatal, el tercer medio mas utilizado es el
celular. La computadora y el Internet ocupan la cobertura mas baja en los tres
niveles, donde en algunos casos es minimo el porcentaje de acceso a éstos, como

es el caso de Linderos. El resto de los porcentajes puede analizarse en la Grafica
10-28.

Grafica 10-28 Acceso a medios de comunicacion en el AII 2

aes
- ul
a . ie
‘3 % 4 tA RS
‘ , * §& \ , ¥ ‘,
4 4 ‘ ‘
&% Viviendas con acceso a radio ®% Viviendas con acceso a TV
18% Viviendas con acceso a computadora 18% Viviendas con acceso a teléfono cetular
5: Vives con aceso a Intra

Fuente: INEGI, 2010; A, 2018.

129
10.3.2.2.3

Niveles educativos

En el AII 2, los indicadores de educaci6n presentaron porcentajes bajos en las 11
localidades, como se indica en la Grafica 10-29.

Analfabetismo: El Fresno es la localidad dentro del AII 2 con el porcentaje mas
alto de poblacién analfabeta, con un valor de 12%, incluso por encima del
porcentaje a nivel estatal que es de 8%.

Grado maximo primaria completa: La poblacion de 15 afios y mas que tiene
como grado maximo de estudios la primaria completa, presenta porcentajes de
13% a nivel municipal y estatal, mientras que la localidad de Paso de Varas
presenta el porcentaje mas alto a nivel local con 22%

Grado maximo de educaci6én secundaria completa: La localidad de Chichicaxtle
presenta valores por encima del porcentaje estatal de 13%, con un 18% de
poblacién de 15 afios y mas con secundaria completa.

Educaci6n Posbasica: La poblacion de Banderilla cuenta con el porcentaje de
poblacién con 18 afios y mas con educaci6n posbasica con un 27%, en contraste
con los porcentajes a nivel municipal (15%) y estatal (20%).

Grado Promedio de escolaridad: El grado promedio de escolaridad en el estado
de Veracruz es de 7.67 grados; mientras que la localidad de Banderilla cuenta con
el promedio mas alto, que es de 9.07.

En general, las localidades que conforman el AII 2, cuentan con un nivel de acceso
a la educacion bajo, sin embargo, esta condici6n no tendra un impacto negativo
adicional por la llegada del Proyecto.

130
Grafica 10-29 Acceso a educacion en las localidades del AII 2

10.3.2.2.4

Pry 0

ms

158

Grado Promediode Escolaridad

fmm “Poblacion de 15.anos y mas analtabeta seme SPoblacion de 15 anos y mis con primaria completa

come ‘SPobiacton de 15.aftos-y mas con secundaria completa —e=Crado promedio de escolaridad

Fuente: INEGI, 2010; = 2018.

Acceso a servicios de salud
El acceso a servicios de salud en el AII 2 presento los siguientes valores:

Poblacion sin acceso a la salud: La localidad con el mayor porcentaje de
poblacién derechohabiente a algtin servicio de salud es Tamarindo con 70% de su
poblacién, incluso superior que el nivel estatal donde es de 53%.

De la poblacién derechohabiente, la mayor cantidad de poblacion de las
localidades, es atendida por los servicios del IMSS, con excepcién de la localidad
de Piedra de Agua donde el servicio con mayor cobertura es el Seguro Popular.
La segunda instituci6n con mas derechohabientes es el Seguro Popular, y
finalmente el ISSSTE, la cual en todas las localidades la cobertura es menor al
10%. Los datos completos pueden apreciarse en la Grafica 10-30.

131
Grafica 10-30 Acceso a servicios de salud en el AII 2

10.3.2.3

10.3.2.3.1

100%
9%
=
7%
ae
DS
ws
10%
oe | dd me ct thik.
3 q ¢ & & 9 4 %¢ & 4
%, 4% % : % ey % 4 , % %
> & &* &§ & & % . & & &
2 % %, % % % %. % 7 % %, %
% ¢ e 3 % % *, b %
% % G. & % a “o
A % * % ee
2 = %
“J
= % Poblacion con derechohabiencia = SIMSS © SISSSTE @ SSeguro Popular

Fuente: INEGI, 2010; = 2018.

Indicadores econémicos

Poblacién econdmicamente activa

Poblacion econémicamente activa (PEA): En esta categoria, las localidades tienen
un porcentaje alrededor del total del estado de Veracruz (38%), siendo Paso de
Varas y Banderillas las que mayor porcentaje de PEA tienen, ambas con 42.5%.

Poblacion Inactiva: En este rubro los porcentajes de poblacién en las localidades
de Tamarindo, Chichicaxtle, Piedra de Agua y Linderos son superiores a los datos
del PEA. A nivel estatal tanto la Poblacién Inactiva y la PEA son similares con un
porcentaje alrededor de 38%.

Poblaci6n ocupada: Un porcentaje similar de las poblaciones locales se encuentra
en esta situaci6n, en un rango de 32% y 42%, perteneciendo este ultimo porcentaje
a Paso de Varas mientras que, a nivel estatal, hay un porcentaje de 36.6%.

Poblacion desocupada: Este rubro es el mas bajo en los tres niveles de anilisis
con porcentajes alrededor de 1% y 2%, mientras que, en localidades como Playa
Oriente y Linderos, no se cuenta con Poblacién Desocupada. Todos los datos
referentes a los indicadores laborales pueden ser consultados en la Grafica 10-31.

132
Grafica 10-31 Poblacién econémicamente activa en el AII 2

= % Poblacién econémicamente activa @ % Poblacién econémicamente inactiva

= % Poblacion ocupada % Poblacion desocupada

Fuentes: INEGI, 2010; Ail, 2018.

10.3.2.3.2 Marginacion, ingresos y pobreza

La Tabla 10-12 muestra el grado de marginaci6én con que cuentan las localidades
que conforman el AII 2 del Proyecto. La mayoria de estas localidades cuenta con
un grado de marginacién bajo. Rinconada cuenta con un grado de marginacién
medio, mientras que las localidades de Cerro de Juarez, El Fresno, Linderos y
Paso de Varas cuentan con un grado de marginacion Alto. Sin embargo, éstas
localidades no seran afectadas directamente por el Proyecto por encontrarse
ubicadas sobre pasos carreterosexistentes a utilizar por el Proyecto.

Tabla 10-12 Grados de marginacion en el AII 2

Nombre de

El Parador * *
Cerro de Juarez -0.70 Alto
El Fresno 0.48 Alto
Linderos -0.80 Alto
Piedra de Agua -1.10 Bajo
Banderilla “1.23 Bajo
Rinconada 0.93 Medio
Tamarindo “111 Bajo
Chichicaxtle “1.17 Bajo
Paso de Varas 0.74 Alto
Playa Oriente -1.20 Bajo

Fuente: CONAPO, 2010; i, 2018.

133
Pobreza e ingresos: Al no haber datos a nivel localidad de indices de pobreza, el
andlisis se Ilevé a cabo a nivel estatal. De acuerdo con datos del CONEVAL, en
2010 a nivel estatal en Veracruz, el 57.6% de los habitantes del estado se
encontraba en condici6n de pobreza. En cuanto a los ingresos, el 4.5% de la
poblacién (349,700 habitantes) era considerada como vulnerable por ingresos,
mientras que el 62.1% (4,797.7 habitantes) cuenta con ingresos inferiores a la linea
de bienestar y 27.8% (2, 145.5 habitantes) tiene ingresos inferiores a la linea de
bienestar minimo.

134
11

IDENTIFICACION DE ACTORES DE INTERES

La identificacién de los actores y grupos de interés es de suma importancia, pues
sienta las bases que permiten disefiar las estrategias de relacionamiento con cada
uno con el fin de lograr la mayor participaci6n y aceptaciOn social del Proyecto.
En la medida en que dicha participacion y aceptaci6n sea mayor, los impactos y
riesgos sociales podran ser minimizados en mayor proporcion. Esta seccién de la
EvIS se enfoca en la identificacion y mapeo de los grupos de interés identificados
para el Proyecto.

De acuerdo con las Disposiciones sobre Evaluacion de Impacto Social de la
SENER publicadas en junio de 2018, los actores de interés afectados “son los
individuos, comunidades, grupos, organizaciones, autoridades tradicionales e
instituciones y cualquier otro que pueda tener un interés y/o ser afectado por el Proyecto
del sector energético que se pueda desarrollar” (SENER, 2018).

Los objetivos de esta seccion de la EvIS son:

¢ Identificar los grupos de interés en el Area de Influencia del Proyecto y
definir sus caracteristicas;

¢ Analizar las posiciones, grado de influencia, preocupaciones e intereses
de estos grupos respecto al desarrollo del Proyecto;

¢ Proponer una priorizacion de los actores sociales clave; y

¢ Definir una estrategia de relacionamiento con cada uno de los actores
identificados.

Figura 11-1 Objetivos del andlisis de actores de interés

Fuente ME, 2018,

Con base en informacién obtenida a través de fuentes primarias durante 3 dias de
trabajo de campo por dos consultores sociales del equipo dei, y apoyada con

135
Figura 11-2

11.1

informacion secundaria, se procedié a desarrollar un andlisis de actores sociales
clave para el Proyecto de acuerdo a su respectiva influencia e interés en el
Proyecto. También se logré identificar y jerarquizar a los grupos de interés de
acuerdo a su posici6n, ya sea favorable, neutral 0 en contra del Proyecto, como se
aprecia en la siguiente figura.

Anilisis de posicion de actores de interés

*La posicién del actor social con respecto al Proyecto es en contra

En contra

*La posicién del actor social con respecto al Proyecto es neutral
Neutral

*La posicién del actor social con respecto al Proyecto es a favor

A favor

Fuente: Ml, 2018.

Con los datos obtenidos de este andlisis, se desarrolla un mapeo de grupos de
interés de acuerdo con su postura, interés y capacidad de influenciar positiva 0
negativamente sobre el desarrollo del Proyecto.

IDENTIFICACION Y DESCRIPCION DE ACTORES DE INTERES

A continuaci6n, se desarrollara la identificacion y descripcion de cada uno de los
actores clave presentes en el Area de Influencia del Proyecto.

Una parte fundamental del proceso de identificacion, mapeo y andlisis de grupos
de interés radica en que éste debe de ser un ejercicio dinamico y permanente a lo
largo de la ejecucion de cualquier proyecto, ya que permite un mayor nivel de
comprensi6n sobre el contexto socioeconémico y territorial que garantiza la
efectividad y adaptacién de las estrategias de relacionamiento en el contexto
social.

La siguiente Tabla 11-1 indica los actores y grupos de interés identificados, una
breve descripcién de quiénes se consideran dentro de dicho grupo, asi como la

136
postura de cada uno con relaci6n al Proyecto (por ejemplo: en contra, neutral 0 a
favor).

137
Tabla 11-1 Actores de interés

Actores y grupos
de interés

Descripcién

Se incluyen las representaciones de gobierno a nivel federal como la Secretaria de Medio Ambiente y
Recursos Naturales (S6EMARNAT), la Secretaria de Desarrollo Social (SEDESOL), la Secretaria de
Desarrollo Agrario, Territorial y Urbano (SEDATU), Instituto Nacional de Antropologia e Historia

Posicion
Potencial con
Respecto al

Proyecto

empresas vecinas

econémicas, cerca al poligono del Proyecto

Gobierno Federal] 744) y las propias del sector energético como lo son la Secretaria de Energia (SENER) y la propia A Favor
Comisi6n Federal de Electricidad (CFE).
. El nivel estatal de gobierno incluye las equivalentes de las instituciones federales como la Secretaria de
Gobierno Estatal : ‘ ° ‘A Favor
Desarrollo Social, Economia, De Medio Ambiente, Desarrollo Urbano, entre otras, del estado de Puebla.
Nivel gubernamental que incluye direcciones del municipio de Tepeyahualco tales como: Direccion de
oni Desarrollo Rural, Desarrollo Social, Direccién de Ecologia, entre otras, las cuales tendran contacto
ve vemno \ directo y constante con el Proyecto, ya que son las dependencias de gobierno més préximas al sitio del__| A Favor
‘unicipa Proyecto, asi como a las comunidades, ademas de ser las encargadas de otorgar permisos inmediatos
como derechos de via y uso de suelo.
Poblacion de las .
° Habitantes de las localidades que conforman el Area de Influencia del Proyecto (i.e. Nticleo, Directa e
localidades del ; * Neutral
° __ | Indirecta) y rancherias aledaftas.
Area de Influencia
Fjidatarios y
propietarios Duefios y arrendatarios de las tierras en donde se desarrollaré el Proyecto. A Favor
privados
Posibles
trabajadores del _| Se refiere a los colaboradores del Proyecto en sus distintas fases de desarrollo. A Favor
Proyecto
Subcontratistas
Y | Se refiere a posibles proveedores de insumos y servicios durante el ciclo de vida del Proyecto. A Favor
proveedores
Comercios . . . . oo. .
: Se refiere a aquellos comercios o industrias de cualquier tipo que desarrollan sus actividades
/negocios 0 A Favor

Fuente: Ml 2018.

138

Con base en los actores clave y grupos de interés identificados, el andlisis de
informaci6n publica disponible y las entrevistas llevadas a cabo con informantes
clave durante el trabajo de campo, se identificaron los potenciales intereses y
preocupaciones de cada grupo de interés. La Tabla 11-2 a continuaci6n, resume
estos hallazgos.

139
Tabla 11-2

Principales intereses y preocupaciones por grupo de interés

Grupo de interés

Posicion potencial

Intereses Potenciales

Preocupaciones potenciales*

Gobierno Federal

Potencialmente a favor

Promocién y desarrollo de energias renovables en el marco del Plan Nacional de Desarrollo.
Aprovechar los recursos energéticos del pais de una forma sustentable, con eficiencia econémica
y beneficio social.

Que el Proyecto cumpla con disposiciones oficiales en materia ambiental y de riesgos.

Impulsar nuevas formas de generacién de energias.

Generar mayor competitividad en el sector energético.

Atraer mayor inversién y modernizar el sector energético.

Gobierno Estatal

Potencialmente a favor

Impulsar las energias renovables para generar inversion en los municipios.
Generacién de empleos en el estado.

Ingresos para los municipios por permisos e impuestos.

Impulsar el desarrollo tecnologico del estado.

Estrategias de potenciacién de beneficios derivados del Proyecto.

Que el Proyecto comparta experiencias sobre tecnologias y mejores practicas.

Cambios en la Ley de la Industria Eléctrica que
aumenten el costo a inversionistas por la necesidad
de utilizar anicamente lineas provistas por la CFE
debido a los altos costos de interconexi6n, lo cual ha
provocado que se desincentiven este tipo de
inversiones.

Gobierno Municipal

Potencialmente a favor

Atraccién de inversién al municipio.

Ingresos al municipio por permisos e impuestos.

Generacién de energia limpia en su municipio.

Protecci6n y uso eficiente de recursos naturales.

Valorizacién justa de las tierras y claridad en los contratos de arrendamiento y/o compra.
Que la empresa brinde informaci6n oportuna al ayuntamiento acerca del Proyecto
Socializar el proyecto con la comunidad de manera clara y participativa.

Que los nuevos proyectos que Ileguen al municipio sean socialmente responsables.
Manejo adecuado de residuos derivados de la fase de construccién.

* No tener informaci6n clara sobre el Proyecto y la
empresa.

¢ Falta de informacién sobre los mecanismos de
contratacién del personal.

* Que el desarrollo del Proyecto no se refleje en
beneficios para la comunidad del municipio.

* Que no se haga un manejo adecuado de los residuos
durante la fase de construcci6n.

Poblacion de las Localidades del Area de
Influencia

Neutral

* Generacion de empleos para la poblacién del municipio.

© Generar informacién clara sobre el Proyecto.
« Desarrollo de estrategias de potenciacion de beneficios derivados del Proyecto.

© Que el Proyecto ayude a reducir las emisiones contaminantes en la zona.

* Que los empleos sean ofrecidos a personas de otras
localidades 0 que vengan de lejos.

* Que no exista un acercamiento de la empresa con la
poblacién local.

* Cambio en las actividades econémicas en la zona (a
qué se dedicaran los agricultores que renten sus
tierras).

* Mal manejo de recursos econémicos que Ileve a un
retroceso en el desarrollo de las comunidades.

* Mal manejo de residuos derivados de la etapa de
Preparacién del Sitio y Construccion del Proyecto.

* Encaso de utilizarse, que se haga un mal manejo
del agua potable de la zona.

Ejidatarios y propietarios privados

Potencialmente a favor

Reuniones de informacién previas a la firma de contratos

Pago justo por el arrendamiento de tierras.

Aumento proporcional del precio de las tierras, con el paso de los afios.

Claridad en los términos de los contratos.

Contar con boletas de los pagos que reciban.

Contar con algiin tipo de seguro 0 compensacién por falta de pago (en caso de que ocurriera)
Recibir informaci6n constante por parte dell sobre el desarrollo del Proyecto.
Relacién directa y constante con representantes de la empresa para generar mas confianza.
Apoyo legal (abogados, notarios) para orientar y resolver dudas de las partes involucradas
durante la firma de contratos.

Que el Proyecto pueda apoyar con la generacién de energia eléctrica para el consumo de las
comunidades cercanas 0 para disminuir su costo.

Generar conocimiento para crear nuevas alternativas de empleo, diferentes a la agricultura.

© Que el Proyecto no se realice y sélo se generen falsas
expectativas como ya ha pasado con otras empresas
que han Ilegado a la zona.

« Temor a que los contratos sean muy largos y con el
paso del tiempo pierdan autonomia sobre ellas.

¢ Falta de claridad en algunos puntos de los contratos.

* Caminos, callejones y pasos de servidumbre deben
estar libres para el paso de cualquier habitante.

¢ Cual serd la situacién de las tierras una vez
terminado el Proyecto o los contratos de
arrendamiento.

* Desinformacién sobre fechas y periodo de inicio del
Proyecto.

140

Grupo de interés

Posicion potencial

Intereses Potenciales

* Generacién de inversién social para las comunidades mas cercanas al poligono del Proyecto, y
no sélo para aquellos que cuentan con contratos de arrendamiento.

« Proponer que se haga un contrato de prueba los primeros afios de operacion del Proyecto, y
después se renueve, y asi se genere confianza con las practicas de la empresa.

* Generar conocimiento sobre cémo funcionara el Proyecto.

* Apoyo a las generaciones jévenes que no tienen empleo a generar nuevos conocimientos que los
ayude a emplearse.

Preocupaciones potenciales*

« Rumores sobre impactos negativos por la presencia
de paneles solares cercanos a sus viviendas
(radiacién, cambio en el clima, etc.).

* Desconfianza en contratos por malas experiencias
con empresas de otros giros y gobierno.

© Salarios competitivos.
* Condiciones de trabajo seguras.

* Que se dé prioridad a poblacién de otros estados.

* Generacién de empleos y de mano de obra local.

Posibles trabajadores del Proyecto A favor * Que se dé prioridad a la poblacién cercana al Proyecto. * Desconocimiento de los procesos de contrataci6n.
* Que existan sistemas de atencién a quejas y sugerencias al interior del Proyecto. + Temporalidad baja de los empleos.
* Posibilidad de capacitacién para poder trabajar en otros proyectos similares.
7 , a ; * Que no existan las condiciones para que el Proyecto
* Condiciones favorables que permitan la ejecucién del Proyecto que garanticen el consumo de 8 th Para q y
se lleve a cabo.
; sus bienes 0 servicios. vee
Subcontratistas y proveedores A favor sve . - * Implicaciones del alza de costos (derechos de
* Que haya més flujo econémico y consumo de servicios en la zona. ne oe
transmisi6n) en la realizaci6n del Proyecto.
* Incremento de la derrama econémica en la zona. _ a
. oe © Que las actividades del Proyecto interfieran con las
; ; ; * Increment de flujo de personas y consumo de servicios locales. a
Comercios /negocios/ empresas vecinas Neutral actividades econ6micas de la zona.

Fuente: MM, 2017, con base en informacion primaria y secundaria.

*Nota: Las preocupaciones expuestas o capturadas se han atendido en el diseito de las medidas de manejo de los impactos identificados y de los compromisos en las acciones de interacci6n con los grupos de interés.

141

11.2

Figura 11-3

MAPEO DE GRUPOS DE INTERES

En este apartado se desarrolla el andlisis de cada Grupo de Interés con la
finalidad de identificar sus posturas potenciales hacia el Proyecto, asi como su
capacidad de influencia.

Para ello, se empleé una matriz como la que se muestra en la Figura 11-3. Dicha
matriz presenta dos ejes que permiten localizar a los diferentes grupos de interés
en un mapa de priorizaci6n:

¢ El eje horizontal evalta la capacidad de cada grupo de interés para
influenciar o afectar la reputaci6n del Proyecto. Los valores se ubican de
bajo a alto y de izquierda a derecha.

¢ Enel eje vertical se ubica la posicion de los grupos de interés con
respecto al Proyecto, y los valores son: a favor, neutral y en contra.

El cruce de ambos ejes proporciona el nivel de prioridad que ese grupo de interés
representa para el Proyecto. Por ejemplo, si un grupo tiene alta capacidad de
influencia y se pronuncia en contra del Proyecto, entonces ese grupo representa
un riesgo para el desarrollo del Proyecto y en este sentido, se debe desarrollar una
estrategia de relacionamiento con ese grupo de mayor significancia y de manera
prioritaria que con un grupo de “prioridad baja”, lo cual no implica descuidar o
no atender las necesidades y preocupaciones de los otros grupos de interés.

Matriz de priorizacién de grupos de interés

Influencia

Posicion
Muradiu

Oposicin

Neutral

Fuente ME, 2018,

142
Figura 11-4

En la siguiente Figura 11-4 se encuentra el mapeo desarrollado a partir de los
actores clave identificados, el cual sirve para jerarquizar y priorizar los grupos de
interés.

De esta forma se observa que los actores con una disposici6n negativa hacia el
proyecto y un nivel alto de influencia se encontrarian en la parte superior derecha
del grafico (rojo) mientras que los que tienen disposicién positiva y bajo poder de
influencia se posicionarian en la parte inferior izquierda (verde). Es decir, la
posicion del actor o grupo dentro del grafico proporcionara el nivel de prioridad
que ese grupo representa para el Proyecto.

Por ejemplo, si un grupo tiene alta capacidad de influencia y se pronuncia en
contra del Proyecto, entonces ese grupo representa un riesgo para el Proyecto y
en este sentido, una estrategia de relacionamiento con ese grupo es mas
significante que con un grupo de “prioridad baja”.

La Figura 11-4 muestra que todos los Grupos de Interés identificados tienen una
postura a favor del Proyecto, 0 en su caso, neutral. Si no se atendieran las
preocupaciones de aquellos con una influencia alta, podria volverse posiciones
potencialmente en contra.

Posici6n e influencia de actores de interés

Influencia
Media

A favor

Fuente:iMll, 2018,

143
Una vez identificados y mapeados los grupos de interés del Area de Influencia
del Proyecto, se presenta un anilisis de cada uno de los grupos de interés, de
acuerdo a los niveles de prioridad asignados en el mapa anterior.

144
11.3

Tabla 11-3

ANALISIS DE LA INFLUENCIA DE LOS GRUPOS DE INTERES

En la Tabla 11-3 se presenta un andlisis detallado de cada uno de los grupos de interés ubicados en el mapa de priorizaci6n de tal manera que se pueden identificar sus preocupaciones e intereses y de

esta forma conocer los requerimientos de cada grupo.

Adicionalmente, se ha disefiado la estrategia general de interaccion y/o participacion de Actores Clave y grupos de interés identificados. La siguiente Tabla 11-3 resume las acciones que seran

realizadas para cada grupo de interés. Una gestion efectiva de comunicacién con grupos de interés minimizara los riesgos por desinformaci6n al mismo tiempo que abriré canales bi-direccionales de
comunicaci6n cuyo objetivo sera establecer relaciones solidas durante el ciclo de vida del Proyecto. Esto no significa, sin embargo, que dichos intereses y preocupaciones seran atendidos en su totalidad,

aunque si fueron tomados en cuenta para el disefio de las medidas de mitigacién que se presentan posteriormente en esta EvIS.

Descripcién y propuestas de interaccion con los grupos de interés

rupo de interés

Gobierno Federal

Anilisis de intereses, preocupaciones

En el marco de la Reforma Energética se han abierto las oportunidades para la diversificacion
energética. En ese sentido, dentro del marco del Programa Nacional de Infraestructura 2014-
2018 (Secretaria de Gobernacién, 2014) se esperan inversiones millonarias en proyectos de
energias renovables. Las energias renovables han sido presentadas por instancias del gobierno
federal como una oportunidad de desarrollo y consolidacin.

Al respecto la Secretaria de Energia (GENER) a través de su organo descentralizado, la
Comisién Reguladora de Energia (CRE), ha aprobado alrededor de 37 proyectos de este tipo a
nivel nacional (a marzo de 2015) y, asimismo, la SEMARNAT ha autorizado Manifiestos de
Impacto Ambiental que remarcan la importancia del desarrollo de proyectos ligados al
potencial solar.

Si bien se espera un ajuste de las reglas de operacién, es notable la elevada influencia de las
instituciones del gobierno federal en la factibilidad e impulso de proyectos de energias
renovables o limpias. Por consiguiente, las autoridades federales como la SENER, CFE y
SEMARNAT son consideradas de elevada prioridad ya que dictan las condiciones en las que
se desarrollard el proyecto en términos de las reglas de operacion, permisos, evaluacion de
estudios de impacto social y ambiental, entre otros aspectos normativos requeridos para el
desarrollo del Proyecto. Por lo tanto las empresas e inversionistas de proyectos de energias
renovables, desarrollaran estrechos vinculos de cooperacién con estas instituciones.

Propuesta de interaccién con grupos de interés

le Mantener lineas de comunicacién abiertas entre los representantes del Proyecto y las
dependencias federales desde las etapas iniciales del desarrollo del Proyecto.

Gobierno Estatal

Por otro lado, instancias del gobierno estatal se consideran importantes por la capacidad de
prestar apoyo al Proyecto e interceder ante instancias federales en el marco del su propio plan
de desarrollo estatal. Al respecto, el Plan Estatal de Desarrollo de Puebla 2017-2018, cuenta con
un eje de sustentabilidad y medio ambiente, en el cual se indica que, desde el gobierno estatal,
se buscara promover el aprovechamiento sustentable de los ecosistemas naturales, asi como
una transicion energética hacia fuentes de energia renovables como Io son la energia solar y la
energia eélica, entre otras.

En este contexto, se identificé el interés del gobierno estatal por desarrollar nuevas formas de
generacién de energia y posicionarse como una entidad lider en el ramo aprovechando las
ventajas y potencial geogréfico del estado de Puebla en materia de generacion de energias
renovables.

© Realizar una reuni6n presencial con funcionarios del gobierno estatal, con el fin de
presentar el Proyecto y cada una de sus etapas.

Gobierno Municipal

Para el gobierno municipal de Tepeyahualco, uno de los mayores intereses es fomentar el
desarrollo econémico a través de la inversion de nuevas empresas, y asi generar alternativas
econémicas de desarrollo para la poblacion.

Realizar una reuni6n presencial con funcionarios del gobierno municipal, con el fin de
presentar el Proyecto y cada una de sus etapas.

145
Ademas, le interesa que las nuevas empresas que Ileguen al municipio cuenten con contenido

tecnologico e innovador, que se genere empleo entre la poblacién local y que éste sea
competitivo y con sueldos justos. Una de las estrategias que buscan es, de manera conjunta,
buscar planes de inversién que fomenten el crecimiento y renovacin de tecnologias. También
promover el desarrollo de la poblacién rural.

Poblacion de las localidades del Area de
Influencia

En esta categoria se encuentran las localidades que fueron consideradas como parte del Area
de Influencia del Proyecto dividas por Area de Influencia Nucleo, Directa e Indirecta. Las
localidades identificadas son las siguientes:

Area de Influencia Nucleo:
* San José Alchichica (21-170-0015);
* Rancho Zapata (21-170-0047);
* San Antonio Alchichica (La Cofradia) (21-170-0013).

Area de Influencia Directa:

Puebla:
* Itzoteno (San Miguel) (21-170-0007);
* Guadalupe Sarabia (21-170-0006);
* Juan Sarabia Pizarro (21-170-0017);
*  Zalayeta [Alchichica y Bordo (30-128-0019)];
*  Chichicuautla (21-170-0004);
+ Techachalco (21-170-0047);
+ San Antonio Buenavista (El Tecolote) (21-170-0014);
* Quechulac (Santa Cruz) (21-067-0012)

Veracruz:
* San Antonio Lim6n Totalco (30-128-0011);
+ Perote (30-128-0001);
* Los Molinos (San José) (30-128-0012);
+ San Antonio Tenextepec (30-128-0016);
+ Francisco I. Madero (30-128-0005);
* Guadalupe Victoria (30-128-0008);

Area de Influencia Indirecta:

Puebla
© Tepeyahualco (21-170-0001);

Veracruz:

© El Parador (30-128-0041);

© Cerro de Juarez (30-132-0059);

© El Fresno (30-17-0027);

© Linderos (30-093-0004);
Piedra de Agua (30-093-0006);
Banderilla (30-026-0001);
Rinconada (30-065-0046);
Tamarindo (30-134-0033);
Chichicaxtle (30-134-0012);
Paso de Varas (30-134-0025);
Playa Oriente (30-016-0009);

Informar a los habitantes del Area de Influencia Nuicleo y Directa sobre los posibles
impactos sociales del Proyecto, asi como las medidas de mitigacién a implementar para
reducirlos.

Informar acerca del mecanismo que el Contratista pondra a disposicién de la poblacién
para que puedan entregar sus CV.

Establecer_un canal de comunicacion presencial 0 a través del buz6n de sugerencias con
el Gerente Social del Proyecto, y apropiado culturalmente, para las cuestiones y
solicitudes de informaci6n relativas al Proyecto.

146
Grupo de interés Anilisis de intereses, preocupaciones y objetivos Propuesta de interaccién con grupos de interés

En este sentido, las comunidades y ejidos tendran diferentes formas de interaccién durante las
diferentes etapas del Proyecto. Sin embargo, resulta importante mantener a los habitantes de
las localidades del AN y AID informados sobre la existencia y etapas del desarrollo del
Proyecto para fomentar buenas relaciones con la poblacién local, socializar el proyecto y
controlar la generaci6n de expectativas.

Los ejidatarios son los propietarios de los predios en los cuales se desarrollara el Proyecto. Ele Considerar brindar a los ejidatarios asesoria legal durante las negociaciones y firmas de

principal interés de los ejidatarios es el econémico, por lo cual buscan tener certeza de que el contratos, mediante la presencia de abogados y notarios que solucionen cualquier tipo de
Proyecto se llevara a cabo mediante contratos claros en los cuales se establezcan los montos, duda referente a las condiciones de arrendamiento. Es importante que el mensaje sea
temporalidad, garantias y restricciones (derechos de via, callejones y pasos de servidumbre) dado en un lenguaje que sea comprensible por los ejidatarios.

Fjidatari durante el tiempo de vida del Proyecto. le Asegurar que el proceso de firma de contratos de arrendamiento con los ejidatarios se

jidatarios
J eve de manera clara, oportuna y transparente.
También les preocupa lo relacionado con la duracién de los contratos ya que, al ser le Atender cualquier duda a los ejidatarios y propietarios, sobre como se Iev6 cabo el
establecidos por un largo periodo de tiempo, temen que se vayan perdiendo sus derechos de proceso de valuacién de tierras y asegurar su conformidad al momento de la firma de
propiedad con el tiempo. contratos.
Los empleados (actuales y futuros) del Proyecto mantienen interés en conservar su estatus
laboral y desarrollarse en Ambitos seguros tanto en el desarrollo de sus actividades como en
cuestién de pagos y capacitaciones. En este sentido, la plantilla laboral tiene la capacidad de a | . . . . |
pi aoe op A . e Exigir al contratista que exija a sus contratistas que manejen expectativas al dejar claro en
organizar paros laborales para demandar condiciones especificas de trabajo, pudiendo Hamar ° : . '
7 7 . . los contratos la temporalidad de los empleos, salarios y posibles prestaciones
Posibles trabajadores del Proyecto la atenci6n de la prensa y la poblaci6n local, con repercusiones negativas en la imagen del

she ates . . . adicionales.
Proyecto. Si bien este ultimo escenario es improbable, resulta prudente contar siempre con

procesos informativos disefiados especificamente para los empleados del Proyecto y con
espacios de didlogo y atencién de sus demandas y necesidades.

oo. ; . 7 ; * En igualdad de condiciones, tratar de dar prioridad a contratistas y proveedores de las
El principal interés de los subcontratistas es que existan las condiciones necesarias para que se localidades del Area de Influencia y una vez establecidos los contratos, solicitar a los
lleve a cabo el Proyecto, situacién que les permitira ofrecer sus servicios 0 productos una vez A be istas f. 1 aa le impl b
Subcontratistas y proveedores aan . - contratistas y subcontratistas favorecer la contratacién local e implementar buenas

que el Proyecto inicie actividades de construccién y operacién.

practicas de gestion social en concordancia con los principios corporativos de id

. . . * Favorecer el consumo de servicios locales. En la zona predomina la produccién de block,
Los comercios locales estén de acuerdo con la llegada del Proyecto a la zona, pues afirman que : - - - oo
, A ae ae por lo que, en caso de requerirse este tipo de material, consumir de los servicios de estos
podria generar impactos positivos, como mayor demanda de sus servicios, mayor derrama ee nercios locales
econ6mica, impulsar el crecimiento para las comunidades cercanas y del municipio, asi como oe . ; . _.
Comercios / negocios/ empresas vecinas _ . : a "  Establecer comunicacién con los comerciantes, para no interferir en sus actividades, con
una menor afectaci6n al medio ambiente, que ya se ha visto impactado por otras industrias en . . .
ae nan respecto a la movilidad de camiones de carga, por ejemplo.

la zona, como lo son granjas, minas, y fabricas.

# Informar acerca del Proyecto.

Fuente: | 2018, con base en el trabajo de campo y consulta de fuentes secundarias.

147
12

12.1

IDENTIFICACION Y EVALUACION DE IMPACTOS SOCIALES

En esta secciOn se identifican y evalian los posibles impactos relacionados con el
desarrollo del Proyecto para eventos planificados. Los eventos planificados se
refieren a aquellas actividades programadas dentro del cronograma de ejecucién
del Proyecto que podrian generar algtin impacto. Los impactos sociales
representan una consecuencia inmediata y perceptible ocasionada por las
actividades del Proyecto en el espacio local y en el contexto socio-econémico del
mismo.

La serie de pasos aqui presentados sigue la secuencia presentada en el Capitulo 5
de este documento, referente a la metodologia implementada para la evaluacion
de impactos.

En primer lugar, se analizan los impactos derivados de eventos planificados, los
cuales se refieren a aquellas actividades programadas dentro del cronograma de
ejecucion del Proyecto que podrian generar algtin impacto en el contexto socio-
territorial del Area de Influencia. Una vez desarrollado el andlisis de este primer
grupo de eventos, se analizaran los efectos inesperados, es decir los eventos no
planificados, que son aquellos eventos cuya ocurrencia no es parte de las
actividades propias del Proyecto. Este capitulo también propone medidas de
potenciaci6n para los impactos positivos y medidas de mitigaci6n para los
impactos negativos.

Como resultado de la evaluaci6n de impactos, se identificaron 16 tipos de
impactos sociales diferentes. Algunos de estos impactos se repiten en las
diferentes etapas del Proyecto de manera que se conjugan en 40 instancias, de las
cuales:

¢ 13 son positivas;

¢ 17 son insignificantes;

¢ 9son menores; y

¢ 1es moderado.

En las siguientes secciones, se detallan las fuentes de informacion empleadas, asi
como la evaluacién detallada de los impactos y efectos previamente
mencionados.

FUENTES DE INFORMACION EMPLEADAS

A continuaci6n, se muestran las fuentes utilizadas para alimentar la definici6n de
impactos del Proyecto.

148
Tabla12-1 Fuentes de informacion empleadas para la recoleccion de datos

N Fuente de informa Utilizada Now ada

1 Informacién estadistica oficial x
2 Informacion bibliografica y hemerografica X
3 Mediciones y observaciones en campo X
4 Informacién proveniente de integrantes de poblacién local X
41 Entrevistas semi-estructuradas con informantes clave x
42 | Grupos focales X
43 Encuestas x
44 Talleres x
Fuente: Zz 2018.
12.2 RESUMEN DE IMPACTOS SOCIALES IDENTIFICADOS

A continuacion, se presenta el resumen de los impactos positivos 0 negativos
identificados en cada una de las etapas del Proyecto:

¢ Preparacién de sitio y construccion,
¢ Operacién y mantenimiento; y
¢ Desmantelamiento.

Los impactos precisos relacionados con la etapa de desmantelamiento del sitio no
han sido evaluados de manera extensiva como parte de este estudio dado que los
detalles de dicha fase seran determinados una vez que finalice la vida util del
Proyecto, la cual duraré como minimo 30 afios con posibilidad de extenderse
posteriormente. Sin embargo, hay algunos impactos generales que han sido
identificados y evaluados para esta fase.

149
Tabla 12-2.

La siguiente tabla resume los impactos sociales identificados, divididos por cada etapa del Proyecto y evaluados de acuerdo a su significancia usando la metodologia dell descrita en el Capitulo 5

de este documento.

Impact
Aspecto social P#¢*°

Resumen de impactos sociales identificados

Valoracién del impacto

Etapa del Proyecto _ Descripcién del impacto
Vulnerabilidad del

receptor

m Duracion Escala Frecuencia Magnitud Significancia

; | Aumento en la demanda de mano de obra, la cual se
Preparacién del sitio y|“ we a
. estima que sea mayoritariamente local, aunque con Positivo
construccién :
una duracién temporal.
Incremento de las Las oportunidades laborales disminuiran debidoa las
Economia oportunidades laborales| Operacién caracteristicas de operacién del Proyecto (baja
y P : Peraciony . P | Proyecto (baj Local | Temporal | Baja Remota Pequefia Media Menor
empleo en las localidades mantenimiento cantidad de empleados requerida, conocimientos
cercanas al Proyecto técnicos necesarios).
, Incremento de oportunidades laborales relacionado os
Desmantelamiento . Positivo
con la etapa de desmantelamiento.
Preparacién del sitio y -
: Positivo
construccién
Fortalecimiento de las Fortalecimiento de las capacidades laborales de los
Economiay __| capacidades de los Operacion y trabajadores mediante la experiencia y posible Posit
: ervnnnenn vee ositivo
empleo trabajadores del mantenimiento capacitacién técnica durante su participacién en el
Proyecto Proyecto y que podrian utilizar en proyectos futuros.
Desmantelamiento Positivo
; ~__} La afluencia de trabajadores en la zona del Proyecto,
Preparacién del sitio y , , , ; a:
‘ aumentaré la afluencia de efectivo, que favorecera ala Positivo
construccién : :
economia local pues seré gastado en la zona.
La ubicacién del Proyecto en el municipio, podria
Economiay | Derramaeconémica _| Operacién y generar una proyeccién de crecimiento, y nuevas Posit
: ra , . ositivo
empleo local y regional mantenimiento alternativas de desarrollo econémico, como generacién|
de empresas, impulso al turismo, etc.
Nuevamente, la contratacion de fuerza laboral
Desmantelamiento _ | durante esta etapa, generaré movilidad de Positivo
trabajadores y consumo en la zona de servicios.
El aumento en el flujo de efectivo en la zona, por el
Preparacién del sitio y| aumento en la oferta de empleos e inversion de ; - _ -
: : no Local | Corto plazo| Baja Ocasional Pequefia Media
construcci6n infraestructura, tendera a incrementar el costo de
vida, lo que podria ocasionar una inflacién local.
Aumento decostode [5 La disminuci6n de trabajadores en la zona, por las
; eracién es ‘ pe a
Economiay —_| vida en la zona del Ps tt y . actividades del Proyecto, hard que las condiciones del Positivo
mantenimiento : ,
empleo Proyecto costo de vida vuelvan a la normalidad.
Nuevamente, el aumento de empleos e inversion,
. odria incrementar el costo de vida, ocasionando , . —
Desmantelamiento | ar ero Local | Corto plazo| Baja Rara Pequefia Baja Insignificante
nuevamente una inflacién local, aunque en mayor
medida que en la etapa de construcci6n.
Economia y __| Generacién de ingresos | Preparacién del sitio y| Los contratos de arrendamiento de tierras entre Positi
, ner ‘ ositivo
empleo debido a negociaciones | construccion | y ejidatarios y propietarios privados de los

150
Aspecto social

Impacto

por arrendamiento de
tierras

Etapa del Proyecto

Operacién y

Descripcién del impacto

predios a utilizar por el Proyecto, generaré un ingreso
fijo y justo para ellos el cual podria ayudar a mejorar

Extension

Durac

Escala

Valoracién del impact

Frecuencia

Positivo

Magnitud

Vulnerabilidad del
receptor

Significancia

mantenimiento y Justo , :
su situacion econémica actual por la falta de ingresos,
falta de produccién de sus parcelas y falta de empleos
Desmantelamiento | existente. No evaluado No aplica
; ~__ | El Proyecto se ubicara en un area aun activa por
Preparaci6n del sitio y}~ "“ ; . . .
construccion actividades agricolas y de ganado, por lo que su Local | Largo Plazo] Media Constante Media Baja Menor
legada provocara que esas tierras dejen de utilizarse
Cambio en las para ese propésito, y que los propietarios 0
actividades econémicas | Operacién y ejidatarios, deban buscar nuevas ocupaciones
ra 4 Local | Largo Plazo| Media Constante Media Baja Menor
Economia y | on la zona por la mantenimiento econémicas si los duefios de tierra no hacen buen uso 8 )
empleo legada del Proyecto. de sus ingresos.
El desmantelamiento del Proyecto generara que el
Desmantelamiento _| predio utilizado por éste se restablezca y se pueda Positivo
restablecer su uso para actividades agricolas.
Preparaci6n del sitio
e ie y Local | Corto Plazo| Baja Rara Media Baja Menor
Condiciones laborales | CONStucciOn a , .
: Potencial inconformidad de los trabajadores por las
diferentes entre 0 a dici laborales ofrecid 1 tratist
eracion condiciones laborales ofrecidas por los contratistas
Gestion dela | trabajadores directos, | ~P*T@ClOPY ‘ ecicas P °y Local | Largo Plazo| Minima Remota Insignificante Baja Insignificante
‘ mantenimiento subcontratistas para el mismo Proyecto (e.g. horarios
fuerza laboral _ | contratistas y :
° de trabajo, sueldos, etc.)
subcontratistas
Desmantelamiento Local | Corto Plazo| Baja Rara Pequenia Baja Insignificante
Preparaci6n del sitio y] Aumento de flujo de vehiculos transportando . . .
: . 7 Local | Temporal | Baja Constante Pequefia Media
. construcci6n materiales de construccién, paneles, ete.
Afectaciones a la
movilidad por Durante la etapa de operaci6n, el transporte de
Infraestructura | aumento de transito | Operacién vehiculos se reducira significativamente. Unicamente
: peracien meen a ee Local | Largo Plazo | Minima Remota Baja Baja Insignificante
ymovilidad —_| vehicular por mantenimiento se transportaran pipas de agua y servicios de limpieza
transporte de recursos para el mantenimiento del Proyecto.
materiales
. Volvera a aumentar el transporte de vehiculos de . . . aes
Desmantelamiento : . Local | Temporal | Baja Constante Pequefia Baja Insignificante
carga para retirar el equipo y paneles.
‘Aumento en el consumo de servicios como
electricidad, agua potable, etc., por la presencia de
Preparacién del sitio y| © °™ ena pt pore : . . . 7
truccion trabajadores en la zona se considera imperceptible Local Corto Plazo | Baja Constante Pequefia Baja Insignificante
construcci
7 | pues la fuerza laboral se contrataré en su mayoria en
Presion sobre servicios ‘ -
* el Area de Influencia del Proyecto.
Infraestructura | debido a aumento en la a -
-" ; 7 Disminucion de trabajadores en la zona y los recursos
ymovilidad | demanda por presencia | Operacién y y : . ue . ue
‘ que se consuman, seran proporcionados por la Local | Largo Plazo | Minima Constante Insignificante Baja Insignificante
de trabajadores mantenimiento
empresa.
La presencia de trabajadores volvera, sin embargo, al
Desmantelamiento | contemplarse la contratacion de mano de obra local, Local | Temporal | Baja Constante Pequefia Baja Insignificante

este consumo no variara mucho.

Valoracién del impact

Impacto Etapa del Proyecto _ Descripcién del impacto

Aspecto social Vulnerabilidad del

Extensién — Durac Escala Frecuencia Magnitud
receptor

Significancia

‘Aumento de particulas suspendidas y ruido por uso
Preparacién del sitio y| de maquinaria para la remocién de vegetaci6n, . . cae
Parace y quinaria P » de vegetaciony Local | Temporal | Media Constante Pequeiia Baja Insignificante
construcci6n adecuacion del suelo, construccién de instalaciones e
instalacién de paneles.
Aumento en la Presencia de ruido por las actividades del Proyecto en
cantidad de ruido Operacién la Subestacién y Linea de Transmisién por el zumbido
Salud y : uldoy peracion y ° pony Linea po Local | Largo Plazo | Minima Remota Insignificante Baja Insignificante
seguridad material particulado | mantenimiento de instalaciones eléctricas en responsabilidad de los
a operadores de ambas instalaciones.
comunitaria _ - 7
‘Aumento de particulas suspendidas y ruido por uso
Desmantelamiento | de maquinaria para las actividades de Local | Temporal | Media Rara Pequeiia Baja Insignificante
desmantelamiento del Proyecto.
Preparacién del sitio
ava’ y No evaluado No aplica
construccién
‘Aumentos de radiacin
~ 7 Preocupacién de las localidades por falsos mitos.
Salud y y afectacion del Operacién y nee . cae . 7
. . ‘ oe sobre el aumento de radiaci6n en la zona del Proyecto Local Largo Plazo| Baja Constante Insignificante Baja Insignificante
seguridad microclima del Area _| mantenimiento ;
; por la presencia de paneles solares.
ae Niicleo
comunitaria
Desmantelamiento No evaluado No aplica
El desarrollo de nuevos Proyectos, podria atraer una
Preparacién del sitio y| mayor afluencia de personas en busca de . - ,
‘ / Local | Corto Plazo | Baja Constante Pequeiia Media Menor
construccién oportunidades laborales, aumentando asi, la
Cambios en la percepcién de inseguridad en la zona.
Salud y percepcién de ‘Aldisminuir el numero de trabajadores, Ia vida de los
seguridad seguridad en las Operacién y habitantes en el Area de Influencia vuelve a la Posit
ositivo
as . mantenimiento normalidad, por lo que el impacto se considera
comunitaria _| localidades cercanas al
Provect positivo.
royecto
7 ‘Aumento, nuevamente, del numero de trabajadores,
Desmantelamiento _ | por lo que se espera la misma magnitud de impacto Local | Corto Plazo | Baja Constante Pequeiia Media Menor
por posibles cambios en la percepcién de seguridad.
‘Aumento en el consumo de agua potable en la zona,
or las actividades de Preparacién del Sitio
Preparacién del sitio y| ny Ps eeOy . . . 7
" ‘6 Construccién. El Proyecto abastecera sus necesidades Local Corto Plazo Baja Constante Pequefia Baja Insignificante
construccién
a través de pipas de agua, lo que no comprometeré el
7 recurso en la zona.
Relacién con | Afectaciéna la
componentes | disponibilidad y acceso}... Disminucion en el 4 abl 1
eracion isminuci6n en el consumo de agua potable por el
i a fuentes de agua Peracion ¥ Bua Pp Ps Local | Largo Plazo | Minima Remota Insignificante Minima Insignificante
medio mantenimiento Proyecto.
ambientales
Posible aumento en el consumo de agua por el
Desmantelamiento _ | Proyecto. Se prevé la misma significancia que en la No evaluado No aplica
etapa de preparacién del Sitio y Construccién.
Impactos a la calidad —_| Preparacién del sitio y
Local | Temporal | Minima Constante Insignificante Baja Insignificante
del suelo debido al construccién Afectacién a la calidad del suelo por movimiento de Ps 8 i 8
Relacin con | Movimiento de tierras tierras 0 posible contaminacién por uso de
‘0 contaminacién por | Operacién maquinarias y vehiculos. . cae . cae
componentes | ¥/° Por | Operacion y x y Local | Largo plazo | Minima Remota Insignificante Baja Insignificante
residuos mantenimiento

152
Valoracién del impacto

Aspecto social IPA Etapadel Proyecto Descripcién del impacto
- ’ . ulnerabilidaddel 2.
Duracién Escala Frecuencia Magnitud Significancia
receptor
medio Desmantelamiento No Evaluado No aplica
ambientales
Pi ion del siti
Teparacton Cer silo ¥ Local | Permanente | Media Remota Media Baja Menor
construccién
Posible deteccién de | Operacién Hallazgo de material arqueolégico de importancia
Patrimonio _ oe | Pee y Fee decors P No evaluado No aplica
vestigios arqueolégicos | mantenimiento cultural en el sitio del Proyecto.
cultural y
Paisaje Desmantelamiento No evaluado No aplica
Preparacién del sitio y , ; - —
: Local | Temporal | Baja Constante Pequefia Baja Insignificante
construccién , .
EI Proyecto se encuentra ubicado en un dea de
Patrimonio | Posible afectacién al [Oo interés turistico por la localizacién de la Laguna de
cultural y paisaje natural de la aoe entnieato Alchichica a lado del poligono y la presencia de Local | Largo plazo| Media Constante Media Baja Menor
paisaje zona paneles solares y las subestaciones del Proyecto,
podria interferir en el paisaje natural de la zona
Desmantelamiento No evaluado No aplica

Fuente: 2018.

153

12.3

12.3.1

12.3.1.1

IMPACTOS SOCIALES IDENTIFICADOS
Impacto en la economia y empleo
Incremento de oportunidades laborales en las localidades cercanas al Proyecto

A Preparacion de sitio y construccién

Impacto positivo: Los proyectos de construccién suelen incrementar las
oportunidades laborales. En el caso del Proyecto, durante la etapa de preparacién
del Sitio, Mii estima que el Contratista contara con al menos 20 trabajadores,
mientras que para la etapa de Construccién los empleos indirectos seran
alrededor de 350 trabajadores con una duraci6n entre seis y 14 meses, y podria
llegar a alcanzar los 900 trabajadores durante la etapa pico, con una duracion de
dos meses.

Los subcontratistas del Proyecto estaran a cargo de la contrataci6n de los
trabajadores. Zz invitara a que la contratacién se haga a nivel local, teniendo
prioridad las localidades situadas dentro del Area de Influencia Nucleo y Directa.
Para el caso de la mano de obra calificada, en caso de no estar disponible de
manera local, ésta podra sera contratada de otras localidades de acuerdo a su
experiencia y disponibilidad, en este caso dando prioridad al Area de Influencia
Indirecta 1, que incluye la cabecera municipal de Tepeyahualco. La creacion de
empleos en el Area de Influencia del Proyecto, aunque seran de corta duraci6n,
resultara en un impacto positivo.

B. Operacion y mantenimiento

Impacto Menor: Al iniciar la etapa de operacién y mantenimiento, la fuerza
laboral se vera reducida. Aunque el impacto se considera negativo, teniendo en
cuenta lo descrito previamente, se espera que su magnitud sea pequefia, ya que la
diferencia a las condiciones iniciales es minima. La extension es local y la
vulnerabilidad del receptor es baja ya que asegurara que, en los contratos, se
especifique la duracion de los empleos y asi los trabajadores puedan buscar otras
oportunidades con antelacién. Por estas razones, este impacto se considera como
menor.

C Desmantelamiento

Impacto Positivo: En la etapa de desmantelamiento nuevamente se requerira de
mano de obra local para poder desmontar el parque, lo cual significara un
impacto positivo ya que se estima que se empleara a alrededor de 50 trabajadores
de manera indirecta, volviendo a aumentar las ofertas laborales en el Area de

154
12.3.1.2

Influencia. Aunque los empleos corren a cargo de los contratistas y
subcontratistas, se consideran como un impacto positivo en el mediano plazo
pues las personas podran obtener referencias laborales, créditos y experiencia
laboral. Por lo anterior y, dependiendo de como los trabajadores se adapten a las
condiciones iniciales, se considerara esto como un impacto positivo.

Fortalecimiento de las capacidades de los trabajadores del Proyecto

A. Preparacién de Sitio y Construccién

Impacto positivo: Durante esta etapa, las personas que estén vinculadas al
Proyecto recibiran la capacitacién correspondiente, con el fin de aumentar sus
capacidades técnicas (por ejemplo, soldadura, la instalacién de los paneles
solares, limpieza, llevar a cabo pruebas de calidad, entre otras) las cuales podran
usar para buscar mas adelante otras oportunidades laborales en proyectos
similares o incluso ser escalable a cualquier otro tipo de proyectos. Aun cuando la
contratacion de personal corre a cargo del contratista y subcontratistas, alrededor
de 900 personas se veran beneficiadas por esta oportunidad. El incremento en las
capacidades del personal empleado a lo largo del Proyecto sera un impacto
positivo.

B. Operacion y Mantenimiento

Impacto Positiv:
operacion y mantenimiento del Proyecto se haré a través del contratista, se estima

que habra alrededor de 3 posiciones disponibles para esta etapa. A pesar de ser

un cuando la contrataci6n del personal a cargo de la

un numero bajo, estos empleos seran a largo plazo, el personal contratado se
podra beneficiar de oportunidades de capacitaci6n proporcionadas por su
empleador y, por consiguiente, existira un incremento en sus capacidades
técnicas. Por esta raz6n, el aumento de las capacidades técnicas del personal
empleado en el Proyecto durante la etapa de Operacién y Mantenimiento, sera un
impacto positivo.

Lan Desmantelamiento del Sitio

Impacto Positi un cuando las contrataciones de personal corren a cargo de
contratistas y subcontratistas, se estima que se contratarén aproximadamente 50
personas. Esta capacitacién les permitird, al igual que en las previas etapas,
incrementar sus capacidades técnicas por lo cual se considera un impacto

positivo.

155
12.3.1.3

12.3.1.4

Derrama econémica local y regional
A. Preparacién de Sitio y Construccion

Impacto Positivo: El desarrollo del Proyecto traera consigo una contribucion
importante a la derrama economica en el Area de Influencia ya que las
actividades de éste contribuiran al aumento en la demanda de bienes y servicios
locales, ademas de impuestos y demas tramites en el Ayuntamiento.

Los servicios adquiridos comtinmente para este tipo de proyectos incluyen:
transporte, sanitarios, provision de vehiculos, equipo y materiales de
construcci6n. Las compaiiias locales tendran oportunidad de participar en la
licitacién para proveer los servicios relacionados a la construcci6n del Proyecto.
Este impacto, por ende, ha sido catalogado como positivo.

B. Operacion y Mantenimiento

Impacto Positivo: Como consecuencia de la reducci6n de la fuerza laboral y de la
intensidad de las actividades previas a la operacién, habra una reduccién de la
derrama econémica a nivel local. Sin embargo, se considera que este impacto sera
positivo dado que la presencia del Proyecto en el municipio de Tepeyahualco
podria aumentar su proyecci6n de crecimiento y atraer inversién nueva y
diversificada, atracci6n turistica, etc. El impulso econémico que un proyecto

innovador de este tipo, puede ocasionar una nueva perspectiva de crecimiento
para la region, por lo que se considera como un impacto positivo.

c. Desmantelamiento del Sitio

Impacto positivo: Se prevé que habra una reactivacién de la derrama econémica
durante la etapa de Desmantelamiento, aunque en menor magnitud que para la
etapa de construcci6n, ya que se estima que nuevamente aumentara el empleo
para los trabajadores, por lo que el impacto sera positivo, ademas de que los
terrenos regresaran a sus condiciones originales de cuando que fueron
arrendados.

Aumento del costo de vida en la zona del Proyecto
A. Preparacion de Sitio y Construccion

Impacto menor: El] aumento en el flujo de efectivo en la zona, por el aumento en
la oferta de empleos e inversién de infraestructura, tendera a incrementar el costo
de vida, lo que podria ocasionar una inflacién local. Este impacto sera de
extensi6n local, pues si bien la cantidad de trabajadores que seran contratados

156
12.3.1.5

durante esta etapa es alta, no se espera que se genere un efecto de inflacion mas
alla del municipio de Tepeyahualco. Su duracion sera durante la fase de
preparacion de sitio y construcci6n, es decir, de corto plazo. Se espera que el
impacto tenga una escala baja, pues seré un cambio perceptible en la economia de
las familias, sobre todo en aquellas que son tipo rural. Se espera que el aumento
en el costo de vida se mantenga de manera ocasional, aunque no durara durante
toda la vida del Proyecto. La combinacién de estos parametros concluye que el
impacto tendra una magnitud pequejia. La vulnerabilidad de los receptores (i.e.
miembros comunitarios) es media, pues se espera que si tengan los medios para
adaptarse, aunque sea de manera parcial al cambio en los costos de vida. Lo
anterior sugiere que este impacto tendra una significancia menor.

B. Operacion y Mantenimiento

Impacto positivo: Durante la etapa de Operacion y Mantenimiento, se espera que
una vez que la fuerza laboral se retire de la zona, el costo de vida se regularice,
por lo que el volver a las condiciones normales de flujo de personas, se considera
que el impacto se vuelva positivo.

c. Desmantelamiento del Sitio

Impacto menor: Durante la etapa de Desmantelamiento, nuevamente habré un
aumento en el ntimero de trabajadores que aumenten el flujo de efectivo en la
zona. Sin embargo, en esta etapa ese ntiimero de trabajadores sera menor
(alrededor de 50 personas), por lo que el impacto en las condiciones de costos de
vida de la zona, sera de menor escala. Por este motivo, este impacto es
considerado como insignificante.

Generacion de ingresos debido a negociaciones por arrendamiento de tierras

A. Preparacion de Sitio y Construccion

Impacto Positivo: El terreno en el cual se desarrollara el Proyecto es de propiedad
ejidal en su mayoria, con algunas hectareas de propiedad privada. Los duefios de
la tierra se veran beneficiados por el ingreso fijo que recibiran a través del
arrendamiento de la propiedad. Actualmente, algunas hectdreas que el Proyecto
pretende utilizar, atin desempejian actividades econémicas como agricultura,
pastoreo de animales, y fabricacion de block. Las actividades de agricultura y
pastoreo tendrian que ser suspendidas una vez que comience el desarrollo del
Proyecto. Cabe destacar que actualmente las condiciones de siembra en los
terrenos no son tan fructiferas como antafio, de igual manera sucede con los

157
12.3.1.6

ingresos obtenidos por trabajarlas, los cuales han bajado considerablemente y han
propiciado el abandono de los cultivos.

Ademias, los contratos de arrendamiento seran bilaterales y bajo pleno
consentimiento de los interesados, por lo que se contempla que todos los
involucrados estén de acuerdo con los términos de arrendamiento. Por estos
motivos, este impacto se considera positivo.

B. Operacion y Mantenimiento

Impacto positivo: El terreno sera arrendado, como minimo, durante 30 afios. Por
lo tanto, el impacto seguira siendo positivo durante toda esta etapa. Ademas, se
contempla que el precio de arrendamiento aumente de acuerdo a la inflacién con
el paso del tiempo para que el ingreso a los arrendatarios sea siempre justo.

Lan Desmantelamiento

No aplica: Debido a que atin no se cuenta con informacién especifica relativa al
Desmantelamiento del sitio, no es posible evaluar este impacto puesto que las
acciones a ejecutarse serén determinadas una vez que concluya la vida util del
Proyecto. Las consecuencias del desmantelamiento del Proyecto son subjetivas, ya
que pudiera representar un impacto positivo al dejar las tierras en su condicién
original, asi como por la derrama econ6mica a los propietarios durante la vida
util del Proyecto. Sin embrago, el desmantelamiento podria considerarse negativo
al momento de que deje de ser una fuente de ingresos para los ejidatarios.

Cambio en las actividades econdmicas en la zona por la llegada del Proyecto

A. Preparacion de Sitio y Construccién

Impacto menor: Con el establecimiento del Proyecto en el predio que tiene
contemplado, las actividades que ahi se desarrollan que son de tipo agricola y
ganadera, deberan suspenderse. Si los duefios de tierra no hacen buen uso de sus
ingresos pueden resultar en que tengan que buscar nuevas actividades
econémicas. Su vulnerabilidad es baja, ya que a pesar de que las condiciones de
linea base actual cambiaran y sera perceptible el cambio, los receptores tienen la
habilidad de adaptarse al cambio. Ademas, si el arrendamiento de sus tierras les
da un ingreso mayor al actual, los beneficios serian mayores en lugar de
negativos. Por la magnitud del impacto, este se ha evaluado como menor.

B. Operacion y Mantenimiento

158
12.3.2

Impacto menor: Las actividades econdémicas que actualmente se desarrollan en la
zona, deberan limitarse por un largo periodo de tiempo en el sitio donde se
encuentre ubicado el Proyecto. Si los duefios de tierra no hacen buen uso de sus
ingresos pueden resultar en que tengan que buscar nuevas actividades
econémicas. Esto debido a que, si no existen otras fuentes de empleo en la zona, y
podrian encontrar dificultades al momento de encontrar nuevas formas de
ingreso.

a Desmantelamiento

Impacto positivo: Cuando acabe el Proyecto, los duefios de los predios
arrendados, podrian volver a utilizar sus propiedades de tierras para
desarrollarlas de la forma que mejor les convenga. De esta forma, su estilo de vida
podria volvera la normalidad, por lo que el impacto se considera positivo.

Impacto en la gestion de la fuerza laboral
12.3.2.1 Condiciones laborales diferentes entre trabajadores y contratistas

A. Preparacion de Sitio y Construccion

Impacto Menor: Los tipos de contrataciones, actividades y responsabilidades
laborales podrian generar fricciones entre los trabajadores por diferencias entre

las condiciones ofrecidas y las establecidas entre los diferentes contratistas que
formen parte del Proyecto (por ejemplo: horarios de trabajo, politicas de
contrataci6n, prestaciones, etc.). Dado que México ha ratificado siete convenios de
a OIT relacionados a condiciones laborales, exigira al contratista que
demande a los subcontratistas el conocimiento y el apego a dichos convenios y
que lleve a cabo auditorias para asegurar dicho cumplimiento. Operacion y
Mantenimiento

B. Operacion y Mantenimiento

Impacto Insignificante: Aun cuando el personal para la etapa de operacion y
mantenimiento correra a cargo del contratista, se estima que se contratara a 3
personas, un ntmero minimo de trabajadores, por lo que no se espera que
pudieran surgir inconformidades debido a las condiciones ofrecidas por las
empresas contratantes, las cuales se apegaran al cumplimiento de buenas

practicas a exigencia de

a Desmantelamiento

159
12.3.3

12.3.3.1

Impacto Insignificante: Aunque esta etapa requeriria una menor cantidad de
empleados que la etapa de Construccién, este impacto podria verse reflejado de
manera similar entre las 50 personas que serian contratadas indirectamente, pues
la contrataci6n correré a cargo de contratistas y subcontratistas. Se prevé que esta
etapa tenga una duraci6n mas corta que la etapa de construcci6n, por lo que este
impacto se considera como insignificante.

Impacto en la infraestructura y movilidad

Afectaciones a la movilidad por aumento de transito vial por transporte de recursos
materiales

A. Preparacion de Sitio y Construccion

Impacto Moderado: Durante la etapa de Preparacion de Sitio y Construccién del
Proyecto habra un incremento en la cantidad de vehiculos que entraran y saldran
del area del Proyecto constantemente. Sin embargo, las carreteras federales seran
los medios de acceso mas utilizados y actualmente ya cuentan con una gran
afluencia vehicular. También se utilizaran algunos caminos de terraceria cercanos
al predio del Proyecto los cuales solo son utilizados por los propietarios del
terreno arrendado, y al tratarse de tierras ejidales, se debera tener especial
cuidado en no bloquear caminos comunales y zonas de pastoreo. En caso de
requerirse se realizara la adecuacién de caminos nuevos.

En esta etapa, la magnitud se considera pequefia dado que la duracion de estas
etapas es de 6 a 14 meses, y afecta tnicamente a las localidades que se encuentran
cercanas a las rutas de transporte en Area de Influencia del Proyecto. Las
actividades del Proyecto no interferiran con las actividades de las localidades y
los receptores pueden adaptarse a las condiciones ya que estan acostumbrados a
un alto grado de afluencia vehicular ya que representan zonas con una alta
variedad de actividades econémicas por lo que la escala se considera baja. La
temporalidad se considera temporal por ser un periodo de tiempo menor a un
afio. Por este motivo, la vulnerabilidad de este impacto se considera media,
dando como resultado un impacto moderado.

B. Operacion y Mantenimiento

Impacto Insignificante: Durante la Operacién y Mantenimiento disminuira casi
en su totalidad el flujo vehicular existente durante la etapa Preparacion y
Construccion. Unicamente se utilizara ciertos vehiculos para transportar servicios
de limpieza, como pipas de agua, o los insumos que se necesiten, por lo que el
impacto en esta etapa se considera insignificante.

160
12.3.3.2

c. Desmantelamiento

Impacto Insignificante: Durante la etapa de Desmantelamiento es probable que
incremente nuevamente el trafico en la zona. Sin embargo, el impacto se
considera insignificante por la habilidad de los receptores en la zona de
adaptarse al cambio y que el trafico vial sera considerablemente menor que
durante la etapa de Preparacién del Sitio y Construcci6n.

Presién sobre servicios debido a aumento en la demanda por presencia de trabajadores

A. Preparacion de Sitio y Construccion

Impacto insignificante: En la medida de lo posible y dependiendo de la
disponibilidad, se prevé que, para la Preparacién de Sitio y Construccion, el
contratista a cargo contrate a la mano de obra requerida de las comunidades
ubicadas en el Area de Influencia; por lo que no se espera una presi6n sobre los
servicios existentes en las localidades aledafias por la presencia de trabajadores
foraneos. Sin embargo, los trabajos de construcci6n suelen atraer poblacion de
otras localidades en busqueda de oportunidades laborales. En cualquier caso, no
se prevé un flujo significativo de inmigrantes dado que el namero de empleos
ofertados sera bajo, ademas de darse prioridad a las localidades del Area de
Influencia.

Por lo tanto, no se espera insuficiencia o aumento de demanda de la provision de
servicios en las areas de influencia del Proyecto (por ejemplo, energia eléctrica,
agua entubada y sanitarios) relacionado a algan aumento considerable de la
poblacién a corto plazo. Para caracterizar este impacto como insignificante, se
consideraron las caracteristicas identificadas en la Linea Base, el hecho de que las
localidades en el AN y AID, tengan altos indices de acceso a servicios urbanos
(i.e. energia eléctrica, agua entubada y sanitario) denota un grado bajo de
vulnerabilidad, en estos aspectos. Por estos motivos, se concluye que habra poca
competencia por dichos servicios y que la presién ejercida sobre los mismos sera
insignificante.

B. Operacion y Mantenimiento

Impacto Insignificante: No habra presin significativa sobre los servicios durante
la operacion del Proyecto debido a que la presencia de personal de
mantenimiento sera muy baja en comparaci6n con el nimero de personal
requerido durante la etapa de Construcci6n. Asimismo, el sitio del Proyecto
contaré con oficinas, las cuales tendran los servicios necesarios para el personal
contratado para la Operacion y Mantenimiento del mismo.

161
12.3.4

12.3.4.1

c. Desmantelamiento

Impacto Insignificante: Como sucede en la etapa de Preparacién de Sitio y
Construccién, || pedira al contratista seleccionado contratar a la mayoria de la
mano de obra requerida de manera local (dependiendo de la disponibilidad). No
se prevé un flujo significativo de inmigrantes, por lo cual, no se espera
insuficiencia de provision de servicios en la zona del Proyecto (p.ej. energia
eléctrica, agua entubada y sanitarios) relacionado a algin aumento considerable
de la poblaci6n a corto plazo. Por lo tanto, este impacto se evaltia como
insignificante durante la etapa de Desmantelamiento.

Impacto en la salud y seguridad comunitaria
Aumento en la cantidad de ruido y de material particulado

A. Preparacion de Sitio y Construccion

Impacto insignificante: Durante la etapa de Preparacin de Sitio y Construccion
se generaré la mayor emisi6n de ruido y material particulado debido al desbroce
del terreno natural por medios mecanicos, excavaciones para las estructuras de
soporte, la construcci6n de obras civiles y el transito de vehiculos. Este impacto
afectara principalmente a los trabajadores del Proyecto pues seran las personas
més cercanas al sitio, asi como las localidades ubicadas dentro del Area de
Influencia Nucleo y Directa.

Este impacto se evalu6 como insignificante por su extensién local, con una
duracion temporal, menor a un afio, en que habra mayor generaci6n de ruido y
polvo. Ademas, la vulnerabilidad de los receptores es consideraba baja por su
habilidad de adaptacion al cambio por estar en una zona de produccion de block
y constante emisién de polvo por esta actividad. La escala se considera media, ya
que durante esta etapa el cambio sera perceptible en el area y la frecuencia sera
constante.

La magnitud de este impacto se considera pequefia, ademas de que también se
contempla emplear medidas de mitigacién para evitar que sean afectadas las
localidades mas cercanas al Proyecto.

B. Operacion y Mantenimiento

Impacto Insignificante: Durante esta etapa, las actividades de obra ya habran
finalizado por lo cual no habra emision de gases o generaci6n de ruido debido al
uso de maquinaria. Sin embargo, debido a la operacién del Proyecto y sus

162
12.3.4.2

caracteristicas, aun cuando las subestaciones y lineas de transmision sean
responsabilidad de la CFE se producira un ruido constante provocado por estas
instalaciones. Aunque no sera el responsable de la operacién de estas
instalaciones, son consideradas parte de las actividades del Proyecto, raz6n por la
cual el impacto ha sido evaluado. Debido a que este ruido unicamente es
perceptible en la zona mas cercana al Proyecto, y que estas instalaciones planean
estar cercanas a la carretera, se prevé que sea casi imperceptible, por lo tanto, este
impacto se considera insignificante.

c. Desmantelamiento

Impacto insignificante: Para esta etapa atin no se cuenta con informacién de
procedimientos de desmantelamiento y desmantelamiento, por lo cual el impacto
no puede ser evaluado con precision, sin embargo, no se consideran las mismas
actividades que durante la etapa de Preparaci6n del Sitio y Construccion (ej.
hincado, excavaciones, compactaci6n, etc), por lo que se considera un impacto
insignificante.

Aumento de radiacion y afectacion al microclima de la zona del Proyecto por la presencia
de paneles solares

AL Preparacion de Sitio y Construccion

No aplica: Durante la primera etapa del Proyecto, de Preparacion del Sitio y
Construcci6n, los paneles solares al no estar operando todavia, no generaran
ningtin impacto relacionado con radiaci6n 0 cambio en el microclima, por lo que
no se evaltia.

B. _Operacion y Mantenimiento

Impacto Insignificante: Aunque el Proyecto no generara radiacion por la
presencia de paneles solares, existe la posibilidad de que los habitantes del Area
de Influencia Nucleo crean que pudiera haber un cambio en el microclima de la
zona, debido al falso mito extendido. Al tratarse de una potencial percepcién no
confirmada se considera un impacto insignificante.

Cc

Desmantelamiento

No aplica: Al ser desmantelado el Proyecto, ya no existira ningun tipo de impacto
relacionado con la presencia de paneles solares, por lo que este impacto ya no se
evalua.

163
12.3.4.3

Cambios en la percepci6n de seguridad de las localidades aledarias al Proyecto

A. Preparacién de Sitio y Construccion

Impacto menor: El desarrollo de nuevos proyectos suele incrementar la afluencia
de personas en las localidades en el Area de Influencia, lo que podria hacer que
los miembros de las comunidades se sientan vulnerables ante la presencia de
trabajadores situacién que pudiera generar desconfianza en las localidades
cercanas al Proyecto debido a la presencia de personas que no pertenecen al area,
sobre todo cuando se trata de localidades con un ntmero pequefio de poblacion.
Sin embargo, la movilidad del personal contratado se limitard a las zonas de
trabajo y sera contratado de acuerdo a politicas de contrataci6n que confirmen su
procedencia.

De manera adicional este impacto pudiera convertirse en insignificante si se
contrata a mano de obra local, lo cual generaria una mayor confianza entre los
habitantes del Area de Influencia. De acuerdo a lo anterior, la magnitud se
considera pequefia dado que este impacto sera perceptible respecto a las
condiciones iniciales, aunque se espera que sea de duracién temporal. La
vulnerabilidad es media dado que habra una capacidad parcial de adaptacion por
parte de la comunidad. El valor del impacto es, por lo tanto, menor.

B. Operacion y Mantenimiento

Impacto positivo: Una vez que terminen las actividades de Preparacion del Sitio
y Construcci6n ya no habra mas contratacién de personal, en el sitio Gnicamente
se encontraran alrededor de 3 trabajadores que, aunque seran contratados por el
contratista seleccionado, probablemente seran originarios de las localidades
dentro del Area de Influencia del Proyecto, por lo tanto, no se espera un cambio
en cuanto a la percepcién de seguridad y la vida de los habitantes de estas
localidades regresaré a la normalidad.

Lan Desmantelamiento

Impacto menor: Debido a que en esta etapa se espera un numero bajo de
trabajadores, asi como los mismos procedimientos de contrataci6n de personas
provenientes del Area de Influencia, el impacto es de igual manera, menor.

164
12.3.5

12.3.5.1

Impactos en la relacién con componentes medio ambientales

Afectaci6n a la disponibilidad y acceso a fuentes de agua

Preparacion de Sitio y Construccion

Impacto Insignificante: El Proyecto se encuentra cerca de varios cuerpos de agua
permanentes por lo que podria haber riesgo de afectaciones a éstos y
preocupacion de que esto ocurra por las localidades en el Area de Influencia del
Proyecto. Sin embargo, durante las actividades del Proyecto no se generara
ningtin tipo de residuos que puedan ser fuente de contaminacién, ni se dispondra
de ellos fuera de las normas aplicables para este proceso.

En cuanto al uso de agua por el Proyecto, debido a la adecuacién de caminos de
operacion y la formacién de terraplenes de las reas de taller, mantenimiento y
administracion, se tendra que realizar una humectacion de material para una
compactacién maxima de los materiales y asi poder tener una base de soporte que
permita el flujo continuo de equipo de construccién y mantenimiento. Para el
manejo y suministro de estos voltimenes se contrataran los servicios de camiones
cisterna de empresas suministradoras de aguas tratadas dentro del Area de
Influencia del Proyecto, de preferencia.

Para los bafios portatiles, los cuales seran instalados para el uso del personal de
construccién, el consumo de agua por estos equipos sera suministrado por una
empresa contratista autorizada que cumpla con las normas de sanidad
establecidas por la Secretaria de Salud. También se contaré con servicios
provisionales de agua potable, por lo que no habra competencia con los miembros
de las localidades en el Area de Influencia por el acceso a este recurso.

El agua a utilizar para consumo humano y areas de comedor sera suministrada
por una compaiiia especializada para el servicio, que debera cumplir todos los
requisitos fisicoquimicos, radiactivos y bacteriolégicos establecidos en la
reglamentaci6n vigente correspondiente. Para las oficinas en sitio, se dispondra
en contenedores que permitan el acceso constante al agua. Dado lo anterior, este
impacto se evaltia como insignificante.

B. Operacion y Mantenimiento

Impacto Insignificante: Durante la etapa de Operacion y Mantenimiento se
requerira de agua tratada para la limpieza de los paneles, con una frecuencia por
determinarse, la cual sera suministrada por camiones cisterna contratados a
empresas locales del Area de Influencia. Asimismo, las oficinas contaran con

165
12.3.5.2

instalaciones provistas de agua potable para las personas que trabajen en el
parque solar. Debido a que se tratara de un nimero reducido de personas y que
las oficinas contaran con suministro de agua potable, este impacto se evaltia como
insignificante.

CG Desmantelamiento

No aplica: Para esta etapa atin no se cuenta con informacion de procedimientos
de desmantelamiento por lo cual, el impacto no puede ser evaluado con precisién.
Sin embargo, se infiere que se utilizaran las mismas medidas que se utilicen
durante la etapa de preparacién del Sitio y Construccién.

Afectacién a la calidad del suelo debido a movimiento de tierras y/o contaminacién por
residuos

A. Preparacion de Sitio y Construccion

Impacto Insignificante: La calidad del suelo pudiera verse afectada por las
actividades que involucren movimiento de tierras, ya que éstas generarén
erosion. Adicionalmente, el suelo se podria ver afectado por derrames
accidentales de aceite, combustible (gasolina y diésel) y lubricantes para la
maquinaria de Construccién.

Cabe mencionar que no se pretende la modificaci6n de todo el suelo del predio
del Proyecto, debido a una planeacion en la implementaci6n de las estructuras de
sostén, la cual consiste en modificar suelo Gnicamente en los lugares donde se

coloque la estructura, esto implica que se conservara la mayor cantidad de
vegetacion nativa del sitio. Por lo tanto, se estima que el impacto sera
insignificante.

B. Operacion y Mantenimiento

Impacto Insignificante: Durante la Operacion y Mantenimiento del Proyecto, se
generaran principalmente envases de agua, refrescos, envolturas de comida, etc.
Asimismo, se generaran aguas residuales de las areas de oficinas. No se considera
la generaci6n de grandes voltimenes de residuos, ademas de que estos seran
colectados y enviados a colectores especializados.

Cc. Desmantelamiento

166
12.3.6

12.3.6.1

12.3.6.2

No Aplica : En este momento no se cuenta con informacién con respecto a la
etapa de desmantelamiento por lo que no es posible determinar las actividades
que se llevarian a cabo y el tipo de residuos que serian generados.

Impacto en el patrimonio cultural y el paisaje
Posible deteccion de vestigios arqueolégicos

A. Preparacion de Sitio y Construccion

Impacto Menor: Durante la etapa de Preparacién del Sitio y Construccién,
pudieran encontrarse vestigios arqueologicos. En dicho escenario, deberan
detenerse las actividades del Proyecto y llevar a cabo un salvamento arqueolégico
por parte del INAH y hasta que se obtenga una carta de liberaci6n del sitio, se
podra continuar con el desarrollo del Proyecto.

B. Operacion y Mantenimiento

No Aplica: Debido a que, en la etapa previa, se debié determinar la existencia de
material de importancia cultural ya que habra finalizado la etapa de construccién,
en esta etapa ya no deberia haber riesgo de afectaciones nuevas.

Cc. Desmantelamiento

No Aplica: No habra impacto sobre vestigios arqueolégicos 0 culturales durante
esta etapa, que no hayan sido contemplados anteriormente, por lo tanto, este
impacto se queda sin determinar.

Impacto por afectacion al paisaje natural en la zona

A. Preparacién de Sitio y Construccién

Impacto Insignificante: Las actividades del Proyecto durante la etapa de
Preparacion del Sitio y Construcci6n, podrian interferir temporalmente en el
entorno natural de la zona, por el paso de camiones, generaci6n de ruido y polvo,
presencia de maquinaria, entre otros factores. Sin embargo, esta interferencia sera
temporal y focalizada, y una vez terminada esta etapa, el entorno podra volver a
su contexto normal.

B. Operacion y Mantenimiento

Impacto Menor: El Proyecto se encuentra ubicado cerca de un sitio de interés
turistico en la zona el cual es la Laguna de Alchichica. Este impacto se considera

167
local pues solo se podra observar en las areas mds cercanas al Proyecto, ademas
de que, entre la ubicacion de la Laguna y de los paneles solares que conforman el
Proyecto, existe un desnivel natural de tierra, lo que ayudara a disminuir la
visibilidad del Proyecto desde la Laguna y el impacto sera menor.

Cc. Desmantelamiento

No Aplica: En caso de que se llevara a cabo el desmantelamiento del Proyecto, el
paisaje de la zona volveria a ser el mismo que antes de la instalacién de éste. Sin
embargo, como atin no se ha determinado cual sera el estatus del proyecto
después de la etapa de operaci6n, este impacto atin no se puede determinar.

168
12.4

Tabla 12-3

RESUMEN DE MEDIDAS DE POTENCIACION Y/O MITIGACION DE IMPACTOS SOCIALES

La siguiente tabla presenta las medidas a implementar para potenciar y/o mitigar los efectos de los impactos

relacionados a eventos planificados por el Proyecto.

Medidas de potenciacion y mitigacion para impactos sociales

Impact nificancia

Medidas de potenciacién

igacion.

Incremento de las oportunidades

laborales en las localidades cercanas al Menor/Positivo

Proyecto

Asegurar que los contratistas y subcontratistas promuevan la
contratacién de trabajadores locales para la etapa de Preparaci6n
de Sitio y Construccién.

Asegurar que, durante la contratacion de mano de obra, los
contratistas cuenten con politicas de contratacién que den.
igualdad de condiciones laborales entre hombres y mujeres y que
traten de favorecer la contratacién de habitantes del Area de
Influencia.

Asegurar que los contratistas informen a la poblacién interesada
en ser contratada por el Proyecto, sobre la temporalidad de los
contratos, las etapas del Proyecto y los procesos de reclutamiento.

Fortalecimiento de las capacidades de

los trabajadores del Proyecto Positivo

Exigir al contratista que cuente con planes de capacitacion para

personal y proporcionar capacitacién a trabajadores en base a
mejores practicas de y que éstos a su vez, se aseguren que

los subcontratistas cuenten con los mismos mecanismos.

Derrama econémica local y regional Positivo

En la medida de lo posible, asegurar que los bienes y servicios
requeridos sean provistos por empresas locales.

Definir proyectos de inversion social de manera que sean
dinamicos y aplicables a las necesidades prioritarias de las
localidades del Area de Influencia del Proyecto, que se alineen con

los ejes de accién de! (ie. educacién en energias renovables,
medio ambiente y otros) y que tengan relacién con los impactos
generados por el Proyecto y con la operacién del Proyecto.

‘Aumento de costo de vida en la zona
del Proyecto

Menor/Positivo/Insignificante

Exigir a los contratistas que los salarios de todos los trabajadores
del Proyecto se paguen conforme a la Ley Federal del Trabajo.

169

Medidas de potenciac

Generacién de ingresos debido a
negociaciones por arrendamiento de
tierras

Positivo

Ofrecer un precio justo por las tierras que serén arrendadas.
Asegurar que los pagos se realicen a tiempo y conforme al contrato
de arrendamiento, el cual debe ser claro para todos los
involucrados.

Asegurar que los contratos actualicen el costo del arrendamiento
conforme a la inflaci6n actual.

Mantener una comunicacién constante con los ejidatarios y
propietarios de tierras, para conocer sus inconformidades, dudas y
sugerencias e informar sobre cada etapa del Proyecto.

Dar a conocer la existencia del Mecanismo de Agravios y Quejas
del Proyecto para que puedan hacer uso de éste.

Cambio en las actividades econdmicas
en la zona por la llegada del Proyecto

Menor/Positivo

‘Apoyar nuevas actividades econémicas en la zona.

Condiciones laborales diferentes entre
trabajadores y contratistas

Menor/Insignificante

Exigir al contratista que se apegue a las politicas de contratacién y
contratos laborales a las leyes estipuladas en la Ley Federal del
Trabajo y a los convenios internacionales ratificados por México en
materia de derechos laborales.

Exigir al contratista que los turnos de trabajo, y por tanto, los
trabajadores, cumplan con las horas estipuladas por la ley.

Exigir a los contratistas que todos los trabajadores cuenten con
seguridad social y cobertura médica, para una adecuada atencién
en caso de requerirse.

Invitar al contratista a que los contratos de trabajadores y
subcontratistas sean lo mas similar posible en cuanto a igualdad
de condiciones de trabajo, prestaciones, horarios de trabajo, etc.

Afectaciones a la movilidad por
aumento de transito vehicular por
transporte de recursos materiales

Moderado /Insignificante

Informar a las autoridades del Area de Influencia del Proyecto
sobre las rutas y horarios en que se estara movilizando la mayor
cantidad de vehiculos que transporten equipo y material, para
evitar afectaciones a las actividades cotidianas.

Presion sobre servicios debido a
aumento en la demanda por presencia
de trabajadores

Insignificante

Invitar al contratista a que contrate mano de obra del Area de
Influencia del Proyecto, para evitar la llegada de mas trabajadores
a la zona que comprometa el acceso a servicios puiblicos y
establecer claramente la temporalidad de las plazas laborales.

170

Medidas de potenciacién

Aumento en la cantidad de ruido y
material particulado

Insignificante

Exigir al contratista que ajuste las emisiones de ruido por la
maquinaria y equipos de la construcci6n, a la norma NOM-081-
SEMARNAT-94

Exigir al contratista que mantengan las emisiones de vehiculos y
maquinaria, por debajo de los niveles maximos permisibles de
emision de contaminantes, mon6xido de carbono, etc., de acuerdo
a lo establecido en la NOM-041-SEMARNAT-2006 y NOM-045-
SEMARNAT-2006.

Exigir al contratista que evite la dispersion del material
particulado generado en las actividades de limpieza de terreno y
durante el transporte de camiones de carga y camiones que traigan
los paneles solares.

Exigir al contratista que proporcione Equipo de Proteccién
Personal adecuado para los trabajadores cuando sea requerido por
laley.

Exigir al contratista que capacite a los trabajadores sobre los temas
de seguridad y medidas preventivas dentro de las areas de trabajo
de acuerdo a la actividad que estaran realizando.

Invitar a CFE a que cumpla con las medidas de mitigacién de
ruido.

Preocupacién de las localidades por
falsos mitos sobre el aumento de
radiacion en la zona del Proyecto por
la presencia de paneles solares.

Insignificante

Monitorear la percepcion de los habitantes del Area de Influencia
Nicleo con respecto al aumento de radiacién e implementar
medidas de comunicacién adecuadas que demuestren que el
Proyecto no generard radiacion por la presencia de paneles solares.

Cambios en la percepcién de
seguridad en las localidades cercanas
al Proyecto

Menor/Positivo

Notificar a los miembros comunitarios sobre el mecanismo local de
contratacién exigido a los contratistas.

Notificar a los miembros comunitarios la existencia del Mecanismo
de Atencién a Quejas, Agravios y Dudas disponible para que
retroalimenten al Proyecto en caso de sentirse inseguros por la
presencia de trabajadores en la zona.

Dar seguimiento constante a las quejas que se puedan recibir a
través del Mecanismo de Atencién a Quejas, Agravios y Dudas.

171

Medidas de potenciac

Afectaci6n a la disponibilidad y acceso
a fuentes de agua

Insignificante

Contratar a una empresa que pueda transportar cisternas de agua
tratada para las actividades del Proyecto en todas sus etapas.
Exigir al contratista que use métodos de limpieza que sean
conciliadores con las fuentes de agua disponibles de manera que
no se comprometa el acceso de la poblaci6n a este recurso.

/Afectacion a la calidad del suelo debido
la movimiento de tierras y/o
lcontaminacion por residuos

Insignificante

Evitar al maximo la remoci6n de vegetaci6n para que el Proyecto
se desarrolle de manera armonica con el paisaje natural. En caso
de requerir remover la vegetacion, buscar trasplantar algunas de
las plantas de relevancia ecolégica dentro de las areas del poligono
que no se veran afectadas.

Minimizar los efectos adversos al ambiente en que se pudiera
incurrir, tales como erosién del suelo, afectaci6n de cuerpos de
agua, vegetacién y vida silvestre en el area, asi como
contaminacién proveniente de la maquinaria.

Para el manejo de estos residuos especiales, a” los

componentes de las celdas solares, la empresa! exigiré al
Contratista, asi como a las empresas contratadas por este, que se
apegue a su programa de manejo integral de residuos, el cual se
desarrollara una vez iniciadas las actividades de operacién,
tratando al maximo la implementaci6n de las 3 R’s: Reduccién,
Retiso, y Reciclaje.

Todos los residuos generados, seran manejados y dispuestos
conforme a lo que establece la ley yl exigiré al contratista
que se asegure de utilizar tinicamente sitios autorizados por las
autoridades municipales.

172

Impact

Posible deteccién de vestigios
arqueol6gicos

Menor

Informar al INAH en caso de encontrarse algiin hallazgo de
relevancia, ademas de que se tomaran las medidas necesarias para
su manejo (levantamiento y rescate).

Antes de comenaar el proceso de construcci6n, contar con la
aprobacién del INAH a través del procedimiento INAH-00-017 en
el cual se debe explicar el proyecto y su ubicaci6n, con la finalidad
de obtener el certificado que indique que el Proyecto no tiene
afectaciones en el patrimonio arqueolégico.

En caso de que se encontrara algtin sitio arqueolégico con objetos
de patrimonio que se encuentren durante las actividades el INAH
debe ser notificado, las actividades suspendidas y un programa de
Salvamento Arqueolégico debe ser implementado.

Afectaci6n al paisaje natural de la
zona

Insignificante/ Menor

Mantener en orden y limpio el interior del poligono del Proyecto,
durante las actividades de construccién.

Fuente: 2018.

173

12.5 IMPACTOS SOCIALES EN GRUPOS SOCIALES ESPECIFICOS

A continuaci6n, se presenta un andlisis de los impactos sociales identificados con respecto de los distintos grupos
sociales considerados como vulnerables, y si pudieran afectar de manera distinta que al resto de la poblacion.

Tabla12-4 —_Alcance especifico de impactos sociales por grupo social

Descripcién del Alcance Especifico del Impacto Social en Grupos Sociales

Impacto Social

Personas Afrodescen- Adultos
Personas Indigenas Nifias Y Nifios Mujeres
dientes Mayores

Incremento de las oportunidades
laborales en las localidades cercanas al No No No No No
Proyecto
Fortalecimiento de las capacidades de

No No No No No
los trabajadores del Proyecto
Derrama econémica local y regional No No No No No
Aumento de costo de vida en la zona

No No No No No
del Proyecto
Generacién de ingresos debido a
negociaciones por arrendamiento de No No No No No
tierras
Condiciones laborales diferentes entre

No No No No No
trabajadores y contratistas
Afectaciones a la movilidad por
aumento de transito vehicular por No No No No No
transporte de recursos materiales

174
Descripcién del Alcance Especifico del Impacto Social en Grupos Sociales

Impacto Social

Personas Afrodescen- Adultos
Personas Indigenas Nifias Y Nifios Mujeres
dientes Mayores
Presion sobre servicios debido a
aumento en la demanda por presencia No No No No No
de trabajadores
Aumento en la cantidad de ruido y
; ; No No No No No
material particulado
Preocupacién de las localidades por
falsos mitos sobre el aumento de racién
No No No No No
en la zona del Proyecto por la presencia
de paneles solares.
Cambios en la percepcién de seguridad
No No No No No
en las localidades cercanas al Proyecto
Afectaci6n a la disponibilidad y acceso
No No No No No
a fuentes de agua

Fuente 2018.

175
13

IDENTIFICACION DE RIESGOS SOCIALES

Para efectos de esta Evaluacién, se entiende como riesgo social la posible
ocurrencia de situaciones que afecten negativamente el bienestar de la comunidad
local, la plantilla laboral o la sociedad en general. La ocurrencia de dichas
situaciones no es parte de las actividades propias del Proyecto, sin embargo, se
pueden originar a consecuencia de éstas.

Adicional a los impactos sociales, se identificaron riesgos sociales potencialmente
presentes en el Proyecto. La tabla siguiente resume, de manera ejecutiva, cuales
serian los efectos de estos riesgos por cada etapa del Proyecto. El objetivo de
identificar estos riesgos potenciales es prevenirlos antes de que materialicen como
impactos.

176
Tabla 13-1

Aspecto social

Etapa del Proyecto

Descripcién del riesgo

Valoracién del impacto

Extensié
Duraci6n

Escala

Probabilidad

Magnitud

Vulnerabilidad del

receptor

Significancia

Preparaci6n del sitio y | Incremento en la presencia de comercio informal por Corto
Local Baja Probable Pequefia Baja Insignificante
construccion el aumento de trabajadores en la zona del Proyecto. Plazo
Incremento de comercio
Operacion y Disminucién de comercio informal por disminucién Largo
Economia y —_| informal debido a Local Baja Poco Probable Pequefia Baja Insignificante
mantenimiento en la afluencia de trabajadores del Proyecto. Plazo
empleo oportunidades en el
Incremento en la presencia de comercio informal por
sector informal
Desmantelamiento _| el aumento de trabajadores en la zona del Proyecto, No evaluado No aplica
nuevamente.
Incremento en las posibilidades de enfermedades o
Preparacién del sitio y | accidentes derivadas de las actividades del Proyecto
Local Temporal Alta Posible Grande Alta Mayor
Incremento en la construcci6n (e.g. caidas, tropezones, riesgo de electrocucién, :
Salud y incidencia de atropellos, etc.)
seguridad enfermedades y en el Disminucién de la probabilidad de enfermedades o
Operacion y
comunitaria _ | riesgo de accidentes entre| accidentes relacionados con el Proyecto, por el bajo Local | Temporal] Baja Poco probable Pequefia Baja Insignificante
mantenimiento
los trabajadores ntimero de personal requerido en esta etapa.
Incremento en las posibilidades de enfermedades o
Desmantelamiento No evaluado No aplica
accidentes derivadas de las actividades del Proyecto.
Aumento de trafico de vehiculos que transportan
Preparaci6n del sitio y Corto
materiales y equipo en la ruta de transportacion de Local Alta Probable Grande Baja
construccién - Plazo
hud Posible incremento de éstos y en el Area de Influencia del Proyecto.
Salud y
accidentes por aumento | Operacién y Baja o nula movilidad de vehiculos por las Largo
seguridad Local Alta Poco probable Pequefia Baja Insignificante
en trafico vial mantenimiento actividades del Proyecto. Plazo
comunitaria
Aumento de trafico de vehiculos por las actividades
Desmantelamiento No evaluado No aplica
de desmantelamiento.

Fuente: Ml 2017.

177

13.1

13.1.1

13.1.1.1

RIESGOS SOCIALES IDENTIFICADOS
Economia y empleo

Incremento de comercio debido a oportunidades en el sector informal

AA. Preparacion de Sitio y Construccién

Efecto insignificante: La llegada de nuevos proyectos, puede incrementar la
presencia de economia informal pues representa una oportunidad econémica
para las personas en la zona que, usualmente, no tienen acceso a oportunidades

de empleo o de clientes para prestar sus servicios.

Los negocios informales que pueden surgir cerca del sitio del Proyecto, serian en

su mayoria puestos de alimentos y ven

ledores ambulantes. Este tipo de

actividades podria significar un riesgo para los trabajadores del Proyecto ya que,

no se puede garantizar que cuenten con
higiene o para ellos mismos pues puede
y maquinaria y significar un riesgo de al

las medidas adecuadas de seguridad e
n ubicarse en zonas de paso de camiones
gun accidente. Debido a que el nimero

de trabajadores no sera muy alto, no se considera que el comercio informal se
convierta en un efecto importante, por lo tanto, se evaltia como insignificante.

B. Operacion y Mantenimiento

Efecto insignificante: Debido a que, durante la etapa de Operaci6n, no habra
presencia masiva de trabajadores, esta etapa no atraera actividades de comercio
informal. Es altamente probable que aquellos negocios informales que hayan
sido desarrollados durante la etapa de Preparaci6n de sitio y Construccion sean
finalizados. Sin embargo, este impacto se evaltia en caso que algunos negocios
persistan en la zona del Proyecto durante la etapa de Operacién.

C. Desmantelamiento

No aplica: Durante la etapa de Desmantelamiento podran volver los negocios del
sector informal, aprovechando el aumento de personal que habra durante esta
etapa. Sin embargo, las condiciones de la zona pudieran cambiar durante los 25
afios de Operacion, por lo que no es posible evaluar con exactitud la magnitud de
este impacto.

178
13.1.2

13.1.2.1

Salud y seguridad

Incremento en la incidencia de enfermedades y en el riesgo de accidentes entre los
trabajadores

A pesar de que se espera que las condiciones de salud de los habitantes de las
localidades del Area de Influencia no se vean impactadas por el desarrollo del
Proyecto, durante la fase de preparacién se analizaran los impactos de posibles
afectaciones a la salud y seguridad.

A. Preparacion de Sitio y Construccién

Efecto mayor: Identificar las fuentes y conductas de riesgo durante la etapa de
Preparacion de Sitio y Construccién es una tarea fundamental para minimizar
cualquier tipo de impacto negativo 0 accidente. Sin embargo, como en todo
Proyecto existe la posibilidad de que ocurran incidentes desde menores como
caidas, lesiones, tropezones, golpes, etc., hasta mayores como atropellamientos,
accidentes por electrocucién, heridas graves por el uso de maquinaria, etc. A
pesar de ello, la magnitud de los mismos puede reducirse de manera importante,
siguiendo normas de conducta y utilizando el equipo de proteccién adecuado.
Durante la etapa de Construccién, los receptores son mas vulnerables a este tipo
de accidentes, por lo que se debe contemplar cualquier situaci6n no esperada,
por lo tanto, se considera un efecto mayor.

Por otro lado, las condiciones de higiene en el trabajo pueden ya sea aumentar 0
evitar la propagacion de ciertas enfermedades. La disposicién inadecuada de
residuos sanitarios en el sitio sumado a las altas temperaturas de la zona podria
generar condiciones de salubridad ineficientes.

| exigira al contratista que implemente diferentes medidas, como contar con
un servicio médico en el sitio del Proyecto y se asegurara que todos sus
trabajadores cuenten con un estado de salud 6ptimo para desempefiar sus
actividades a través de chequeos médicos, ademas de que gestionara buenas
practicas con el fin de asegurar y mantener condiciones higiénicas en los sitios
del Proyecto.

B. Operacion y Mantenimiento

Efecto insignificante: Los riesgos para la salud y seguridad ocupacional se
reduciran significativamente durante la etapa de Operacion, debido a que el
numero de personal contratado sera minimo en comparacién al requerido
durante la etapa de Construccién, ademas de que las actividades a desempefiar

179
13.1.2.2

durante esta etapa son menos riesgosas por lo que los posibles accidentes serian
menores. De esta manera, el sitio del Proyecto estara equipado para atender las
necesidades de los trabajadores y reducir riesgos para la salud y seguridad de
éstos. Por lo tanto, se esperaria que el riesgo fuera insignificante.

C. Desmantelamiento

No aplica: Se estima que, debido a que el personal requerido durante la etapa de
desmantelamiento sera bajo, el riesgo de posibles accidentes o enfermedades
entre los trabajadores sera limitado. Sin embargo, al no conocer el tiempo de
duracion o los tipos de procedimientos que se Ilevaran a cabo, no es posible
evaluar este riesgo.

Posible incremento de accidentes por aumento en trafico vial

A. Preparaci6n de Sitio y Construccién

Efecto moderado: El aumento de transito durante la etapa de Preparacién del
Sitio y Construccion, por el flujo de vehiculos transportando el material de
construcci6n y equipo del Proyecto, incrementara las posibilidades de accidentes
en los caminos y carreteras por donde transiten. Las carreteras que seran mas
utilizadas para este propésito es la carretera Veracruz-Xalapa, Xalapa-Boca del
Rio, México 140D y Xalapa-Puebla, pues los paneles a utilizar, seran
transportados desde el Puerto de Veracruz, hasta el sitio del Proyecto. Los
principales receptores de este impacto son las localidades por donde atraviesa
alguna de estas carreteras y las localidades mas cercanas al sitio del Proyecto.
Todas estas localidades fueron incluidas como parte del Area de Influencia
Indirecta, por lo tanto su extensién se vuelve local. También podrian verse
implicados en accidentes viales, animales provenientes de estas localidades. La
duracion se considera de corto plazo, pues tinicamente sera durante la etapa de
Construcci6n. En caso de ocurrir algtin accidente, éste seria de escala alta, sin
embargo, se espera que un accidente vial a causa del aumento de transito sea
poco probable.

Ademas, al ser una zona con alta actividad comercial, la vulnerabilidad del
receptor se considera baja, por lo que resulta en un efecto con significancia
moderada.

B. Operacion y Mantenimiento

Efecto insignificante: Durante la etapa de Operacion, ya no habra flujo de
vehiculos, pues las actividades del Proyecto no lo requieren por lo que el riesgo

180
de algun accidente vial es poco probable. Por lo tanto, este impacto se considera
insignificante, debido a que el cambio en la movilidad en la zona sera
imperceptible.

c Desmantelamiento

No aplica: A pesar de que se cuenta con una estimacién de la cantidad de
trabajadores durante la etapa de Desmantelamiento del Proyecto, es dificil
determinar la afluencia de camiones que habra durante esta etapa. Por lo tanto,
este riesgo se evaluaré en una etapa mas proxima a la etapa de
desmantelamiento.

181
13.2

Tabla 13-2

RESUMEN DE MEDIDAS DE PREVENCION PARA RIESGOS SOCIALES

A continuaci6n, se presentan las medidas de mitigacién propuestas para aquellos riesgos de eventos no planificados,

que WB gebera desarrollar para reducir su probabilidad y, por lo tanto, sus efectos.

Medidas de prevenc

mn para efectos de eventos no planificados

Incremento de comercio
debido a oportunidades en
el sector informal

Insignificante

* Asegurar que los comercios informales no se instalen sobre rutas de acceso al sitio
0 inseguras, para evitar posibles accidentes por el paso de camiones y
maquinaria.

© Sugerir a los trabajadores que consuman productos con buenas condiciones de
higiene.

* Brindar recomendaciones a comercios informales sobre higiene.

Incremento en la incidencia
de enfermedades y en el
riesgo de accidentes entre
los trabajadores

Mayor/Insignificante

Exigir al contratista que adopte las medidas de seguridad que apliquen a las
actividades de Construccién, de acuerdo a la Norma Oficial Mexicana NOM-
031-STPS-2008 sobre Construccién/ Condiciones de Seguridad en el Trabajo.

 Exigir al contratista que maneje y disponga de los residuos se haga conforme a
la ley mexicana aplicable.

¢ Exigir al contratista que asegure que los turnos de trabajo sean conforme a la ley
mexicana y que los trabajadores, cumplan con las horas estipuladas.

Exigir al contratista que asegure la disponibilidad de botiquines con el
contenido recomendado por el Manual de Primeros Auxilios de la Cruz Roja
Mexicana y el ntimero necesario en los lugares de trabajo, en posiciones
estratégicas para que los trabajadores tengan acceso a los mismos.

 Exigir al contratista que asegure la disponibilidad de personal médico en el sitio
de acuerdo a la ley mexicana.

¢ Exigir al contratista que asegure que todos los trabajadores tengan cobertura
médica para una adecuada atencion en caso de requerirse.

© Realizar inspecciones periddicas de las condiciones fisicas y médicas de los
trabajadores.

¢ Exigir al contratista que proporcione capacitaci6n a los trabajadores acerca de
las condiciones y reglas de salud y seguridad ocupacional en el trabajo de
acuerdo a las actividades que vayan a realizar.

182

Exigir al contratista que proporcione a los trabajadores el Equipo de Proteccion
Personal requerido, de acuerdo a su puesto de trabajo, con base en lo previsto en
la Norma NOM-017-STPS-2008.

Disponer de un plan de atencion a emergencias, de acuerdo a lo dispuesto en la
NOM-030-STPS-2009.

Posible aumento de
accidentes por aumento en
trafico vial

Moderado/ Insignificante

Considerar el empleo de “bandereros” locales para apoyar en el aviso de alertas
por trafico.

Establecer sefialamientos de trafico en las zonas de salidas de vehiculos de
acuerdo a la norma NOM-027-STPS-1994.

Establecer 20km/h. como velocidad maxima de velocidad para vehiculos y
maquinaria de acuerdo a la NOM-006-STPS-2014 dentro del poligono del
proyecto.

Establecer vias separadas para personas y maquinaria.

Asegurar que los choferes que trasladen recursos materiales 0 paneles al
Proyecto, estén debidamente capacitados y cumplan con la documentacion
requerida (licencia de conducir, permisos de trasporte).

Cumplir con los requisitos de dimensiones y capacidades para camiones,
definidos por la Secretaria de Comunicaciones y Transportes (SCT)
dependiendo de la carga que traiga cada camién.

Fuente: Ml 2078.

183

14

14.1

Figura 14-1

SISTEMA DE GESTION SOCIAL

DISENO GENERAL DEL SISTEMA DE GESTION

Buscando la sostenibilidad, || tiene como objetivo desarrollar tecnologias de
produccién de energias limpias. Su vision se enfoca en ayudar a satisfacer las
crecientes necesidades energéticas de los paises en desarrollo, al mismo que
tiempo que proporcionan a las comunidades locales oportunidades de
crecimiento econdmico gracias a la accesibilidad y simplicidad de la tecnologia

fotovoltaicalllliil.

Por esta razon, ha desarrollado un Sistema de Gestién de Responsabilidad
Social, donde sus principales valores son integridad y transparencia, compromiso
y excelencia.

Sistema de gesti6n de responsabilidad social

a
a

Fuente: A TB 2015,

¢ Integridad y transparencia: con los grupos de interés;
¢ Compromiso: con sus proyectos y contribuciones ambientales y sociales;

y

¢ Excelencia: en su trabajo y en sus operaciones.

184
A continuacion, se presenta el disefio general del Sistema de Gestion Social (SGS)
dell Dicho sistema contempla los planes/ programas que requiere la SENER
en las disposiciones administrativas de caracter general en materia de evaluacion
impacto social (2018).

De acuerdo al Articulo 29, Capitulo VI de dichas disposiciones:

“La Evaluacion deberé contener un apartado donde se describa el sistema,
estrategia o programa que incluira el conjunto de Medidas de Ampliacion de
impactos positivos y de Medidas de Prevencién y Mitigacién de impactos
negativos derivados del Proyecto, asi como las acciones y recursos humanos y
financieros que implementara el Promovente en materia de comunicacion,
participacion, atencidn de quejas, inversion social y otras acciones que permitan
garantizar la sostenibilidad del Proyecto y el respeto a los derechos humanos”
(SENER 2018).

De acuerdo al Articulo 31, Capitulo VI:

“En el caso de las actividades o Proyectos que utilicen el Formato de Evaluacion (C) y (D),
el Plan de Gestion Social del Proyecto deberd incorporar, al menos:

I. Propuesta de programa, estrategia y/o plan de implementacion de las
Medidas de Prevencién y Mitigacion, al igual que de las Medidas de
Ampliaci6n de los Impactos Sociales;

I. Propuesta de programa, estrategia y/o plan de comunicacion y vinculacién
con las Comunidades ubicadas en el Area Niicleo y Area de Influencia,
incluyendo sistemas 0 mecanismos de atenci6n de quejas;

III. Propuesta de mecanismos de participacion activa y equitativa de las
mujeres y hombres integrantes de las Comunidades ubicadas en el Area
Niicleo y Area de Influencia Directa, para la consolidaci6n,
implementaci6n, seguimiento y retroalimentacion del Plan de Gestién
Social;

IV. Propuesta de programa, estrategia y/o plan de comunicacion y vinculacién
con otros Actores de Interés identificados;

V. Propuesta de programa, estrategia y/o plan de inversion social, que el
Promovente desarrollard en beneficio de las Comunidades ubicadas en el
Area Niicleo y en el Area de Influencia Directa del Proyecto;

185
VI. Propuesta de programa, estrategia y/o plan de abandono, cierre o
desmantelamiento, que incluye las medidas de cardcter social que el
Promovente implementara al término de la operacion del Proyecto;

VII. — Propuesta de programa, estrategia y/o plan de reasentamiento, cuando se
requiera y de conformidad con la normatividad aplicable, en su caso, y

VIII. Propuesta de estrategia y/o plan para la evaluacion continua de los
Impactos Sociales, toda vez que los riesgos pueden modificarse en virtud de
Ia evolucién y contexto de operacién del Proyecto.

En el presente capitulo, las medidas de mitigacién y potenciacion de los impactos
identificados en el capitulo 12, se incluyen como parte de la descripcién general
de los programas, pues como parte de cada programa o plan se buscara mitigar
los impactos negativos y potenciar los positivos.

En cuanto al Plan de Monitoreo, se considera que éste debe ser especifico de cada
programa de gestion social a desarrollar. Por este motivo, como parte de la
descripcion general de los programas principales, se incluye una lista de
indicadores de desempefio que son parte del monitoreo para verificar el
cumplimiento con las medidas de mitigaci6n.

EI SGS debe de ser considerado una herramienta dindmica que se adaptara de
acuerdo al contexto socio-territorial del Proyecto, por lo que podra ser modificado
durante el ciclo de vida del mismo.

186
Figura 14-2 _ Disefio general del Sistema de Gesti6n Social dace!

Programa de Relacionamiento
con la Comunidad y otros
grupos de interés

Codigo de Etica

Politica de Relacionamiento
con la Comunidad y otros Programa de Inver:
Grupos de Interés

Mecanismo de Atenci6n a
ica de Recursos Humanos} Quejas, Agravios y Dudas

Politica Ambiental,
Salud y Seguridad

3
z
©)
9
3
€
£

grama de Reporte y
Monitoreo

grama de
Desmantelamiento

Fuente: Ml, 2018.

Nota: Los componentes requeridos por la Secretaria de Energia, que se encuentran
marcados en recuadros de color naranja en la figura, son los que se describen en esta
seccion como parte de las evaluaciones de impacto social desarrolladas por Se
incluye también el programa de Salud y Seguridad. Es importante notar que el Programa
de Desmantelamiento detallado se elaboraré dos (2) afios antes de que inicie la etapa de
desmantelamiento. Este documento solo presenta los objetivos y lineamientos generales
que serdn considerados en su momento. En cuanto a la participacion activa y equitativa
de las mujeres y hombres integrantes de las Comunidades ubicadas en el Area de
Influencia del proyecto, ésta esta integrada dentro de cada programa puesto que la
equidad de género es un tema trasversal que es considerado en todos los aspectos del
proyecto.

El documento corporativo principal que conforma el Sistema de Gestion Social
(SGS) consiste en las Politicas y el Codigo de Etica de Zz los cuales en su

conjunto proporcionan los lineamientos a seguir en cuanto a los siguientes temas
sociales:

¢ Promocién de la responsabilidad social en la cadena de valor;
¢ Competencia leal en el proceso de adquisicién;
¢ Participacion de la comunidad:

187
e <Aplicaci6n de Normas de Conducta;

© Mejora de las condiciones laborales, la protecci6n social y el clima de
trabajo;

¢ La aplicacién de las politicas y protocolos de seguridad y salud en el
trabajo, entre otros.

Ademias, la Estrategia de Responsabilidad Social, estara respaldada por la
Declaracion Universal de Derechos Humanos y los acuerdos de la Organizacién
Internacional del Trabajo (OIT).

Las politicas dell te han permitido cumplir con su compromiso de
desarrollar proyectos sostenibles que mejoren la vida de sus clientes, los
consumidores de energia eléctrica, asi como la protecci6n medioambiental y
social de los entornos en donde operan.

Principalmente se enfocan en el relacionamiento con comunidades, en una

adecuada gestion de recursos humanos, en aspectos ambientales y sociales y en la
preservacion de la salud y seguridad de sus empleados.

Ademias, da gran importancia a respetar los derechos humanos de todas las
personas involucradas en sus proyectos y en evitar que las actividades de éstos
infrinjan en alguno de ellos, comprometiéndose a resolver cualquier impacto que
surgiera en torno a este tema. Busca promover los derechos laborales, fomentar
oportunidades de trabajo decentes, fomentar la igualdad de género en los
procesos de contrataci6n, mejorar la proteccion social y fortalecer el didlogo para
abordar las cuestiones relacionadas con el trabajo.

También promueve el desarrollo econémico responsable y garantiza condiciones
de trabajo seguras para sus trabajadores, basado en un trato justo, no
discriminaci6n e igualdad de oportunidades para cualquier colaborador,

contratista u algtin otro socio que esté trabajando en conjunto con i.

Tampoco tolera el trabajo infantil y forzoso y promueve la igualdad de género en
los procesos de contratacion y la no discriminacién. Asimismo, promueve la libre
asociacién de los trabajadores, acorde a la legislaci6n y las practicas locales y
mantiene un marco de referencia en cuanto a remuneracion y horas de trabajo
justas.

La salud y la seguridad son una parte esencial de la gestién de cualquier
Proyecto, por lo que i tiene como objetivo principal, la prevencién de riesgos
y ha desarrollado una Politica Ambiental, Social y de Salud y Seguridad que sirve

188
14.2

de guia al contratista para elaborar el Plan de Seguridad y Salud en la obra, para
prevenir los riesgos laborales a los que estan expuestos los trabajadores del
Proyecto.

El relacionamiento con grupos de interés, incluyendo a las comunidades, también
es un aspecto importante para el desarrollo de proyectos en otros paises; éste
comprende los planes de inversi6n social, los cuales se ajustan a las necesidades

de las comunidades donde desarrolla los proyectos.

Por lo general, al finalizar la vida util de los parques solares, éstos son
desmantelados. Dado que las leyes locales y las circunstancias en torno al
Proyecto pueden cambiar durante su vida util, los planes de desmantelamiento
son desarrollados a profundidad cuando se acerca el fin del ciclo de vida de un
Proyecto, para determinar la manera mas conveniente de proceder.

Como parte de los avances del desarrollo del Sistema de Gestion Social, en las
siguientes secciones, se indican los planes de desarrollo de | con base en los
lineamientos de la SENER para abordar las siguientes tematicas:

¢ Relacionamiento con la Comunidad y otros Grupos de Interés;
¢ Politica Ambiental, Social y de Salud y Seguridad

¢ Mecanismo de Atenci6n a Quejas, Agravios y Dudas;

e  Inversién Social;

¢ Reporteo y Monitoreo; y

¢ Desmantelamiento.

RECURSOS PARA LA IMPLEMENTACION DEL PLAN DE GESTION SOCIAL

La implementacién del Sistema de Gestion Social del Proyecto estara a cargo de
las siguientes posiciones:

e Gerente de Proyecto;

e Gerente Ambiental;

¢ Gerente Social; y

¢ Gerente de Salud y Seguridad.

Adicionalmente, || ha estimado los siguientes recursos financieros para la
ejecucién del Plan de Gestion Social.

189
Tabla 14-1. | Recursos econ6micos estimados para la ejecucion del PGS por aiio

Recurso Salario estimado Ponderacién —__Rangos estimados
Dedicaci6n al PGS
humano anual (MXN) anual (MXN) (20%) (MXN)
Gerente de
Proyecto $360,000 100% $360,000 $290,000 - $430,000
Gerente
Ambiental $360,000 30% $108,000 $90,000 - $130,000
Gerente de
Salud y $360,000 40% $144,000 $120,000 - $180,000
Seguridad
Gerente Social $360,000 100% $360,000 $290,000 - $430,000
Total estimado
| por aiio $590,000 - $870,000
Fuente: 2018.

190
14.2.1

Tabla 14-2

Programa de Relacionamiento con la Comunidad y otros Grupos de Interés

WB venta con una Politica de Relacionamiento con la Comunidad y otros
Grupos de Interés, la cual es una herramienta que ayuda a la empresa a asegurar
una estrategia de comunicacion efectiva con grupos de interés y a mantener
relaciones s6lidas y duraderas con las comunidades donde llega a establecerse.
Esta politica define las lineas directrices basicas para la interaccion del Proyecto
con los grupos de interés y comunidades y asegura la participacion activa y
equitativa de las mujeres y hombres integrantes de dichas comunidades.

El Programa de Relacionamiento con la Comunidad y otros Grupos de Interés
que aqui se propone, es un procedimiento para implementar la politica con la que
cuenta de una manera mas especifica donde se enmarquen acciones claras
de interaccién con comunidades y grupos de interés, asi como sus respectivos
indicadores de desempefio, entre otros aspectos. En particular, se abocara a
proveer los canales necesarios para que tanto hombres como mujeres, expongan
quejas y dudas acerca del Proyecto.

Dado el dinamismo potencial de participacién de los grupos de interés con el
Proyecto, el Programa de Relacionamiento se revisara constantemente y se
actualizara segtin sea necesario, ademas de que se debera asegurar que sea
implementado correctamente durante todas las etapas del Proyecto.

Programa de Relacionamiento con la Comunidad y otros Grupos de Interés

. © Definir las lineas directrices que regulardn la interaccién con los grupos de
Objetivo

1 interés internos y externos para el 6ptimo desarrollo del Proyecto.
general

Promover la transparencia en torno al Proyecto, difundiendo informacién
clave sobre éste cuando sea pertinente.

Establecer procesos que permitan un didlogo entre el Proyecto y las partes
Objetivos interesadas.

especificos

Informar sobre las diversas estrategias y acciones derivadas del Programa de
Inversi6n Social para fomentar relaciones fuertes y de confianza con las
comunidades del Area de Influencia

Sistema de Gestién de Responsabilidad Social
Relacién con

Mecanismo de Atencién a Quejas, Agravios y Dudas
otros

componentes
del SGS

Programa de Inversién Social

Programa de Relacionamiento con la Comunidad y otros Grupos de Interés

Durante todo el ciclo de vida del Proyecto, por lo que seré actualizado de

. manera constante, conforme se perciban cambios en el contexto socio -
Temporalidad

territorial y conforme a las lecciones aprendidas durante su implementaci6n.

191
Componentes

Responsables

Medidas
incluidas

Estrategia y mensajes clave para cada parte interesada o grupo de interés con
base en el mapeo de actores de interés.

Material informativo sobre el Proyecto e informacién general de energias
renovables.

Mecanismo de Atencién a Quejas y Dudas.

Indicadores de desempefio y monitoreo.

Gerente de Proyecto;

Gerente Ambiental;

Gerente Social; y

Gerente de Salud y Seguridad.

Asegurar la correcta implementacién del Codigo de Etica y de la Politica de
Recursos Humanos.

Informar las etapas del Proyecto, asi como sus posibles impactos y medidas
de mitigacion contempladas para reducir sus consecuencias.

Respetar el derecho a la libre asociacién de las personas y relacionarse con el
personal mediante acuerdos individuales y colectivos, conforme a la
legislacién y a las practicas locales.

Evitar la discriminacién durante la selecci6n de personal, su formacién,
seguimiento y evaluacién de desempefio.

Tratar de favorecer, cuando sea posible, la contratacion de personal residente
en las localidades del Area de Influencia por parte de contratistas,
asegurando igualdad de oportunidades tanto para hombres como mujeres.
Desarrollar infraestructuras tanto para beneficiar al negocio, como al
entorno.

Proteger la salud de la poblacién local.

Asegurar que, durante las negociaciones contractuales, las contrapartes
conozcan sus derechos y condiciones, para evitar malos entendidos y
conflictos y potenciar el impacto positivo de la de derrama econémica.
Asegurar que, para los terrenos arrendados, los pagos se hagan conforme a
lo establecido en los contratos acordados en tiempo y forma.

Asegurar, en la medida de lo posible, que durante las licitaciones los
contratistas tengan politicas de contratacién de personal local.

Asegurar, en la medida de lo posible, que los bienes y servicios requeridos
sean provistos por empresas locales para fomentar buenas relaciones con la
comunidad y potenciar la derrama econémica en la zona.

192

14.2.2

Mecanismo de Atencion a Quejas, Agravios y Dudas

El Mecanismo de Atencién a Quejas, Agravios y Dudas sera un componente
esencial del Programa de Relacionamiento con la Comunidad y otros Grupos de
Interés, ya que facilitara el didlogo entre el Proyecto y los grupos de interés,
estableciendo una plataforma para la soluci6n de quejas y dudas de las partes
interesadas internas (contratistas y empleados) y externas (comunidad,
organizaciones sociales, etc.). Tendra las siguientes caracteristicas para garantizar
su buen funcionamiento:

¢ Sera gratuito;
¢ Tendra la opci6n de presentar comunicaciones (quejas, felicitaciones,
dudas, comentarios, etc.) de manera anonima y libre de represalias;

© Ofrecera un proceso confidencial, equitativo e imparcial de solucién a
quejas, cuyas soluciones podran se impugnadas por la parte interesada; y

¢ Sera un mecanismo sistematico: incluyendo fechas y documentaci6n de
soporte, que permitira priorizar la resoluci6n y el aprendizaje continuos.

El funcionamiento general del Mecanismo de Atenci6n a Quejas, Agravios y
Dudas, contempla la recepcion de comunicaciones a través de los siguientes
medios:

¢ Unbuzon para sugerencias escritas para las localidades del Area de
Influencia;

¢ Unbuzon de sugerencias en el sitio del Proyecto para los trabajadores;

¢ Comunicacién personal con el Gerente Social del Proyecto; y

¢ Una direccién de correo electrénico.

Las comunicaciones serian clasificadas por tipo (dudas, quejas y comentarios) y,
posteriormente por tema (ambiental, social, salud y seguridad). Se les asignara un
grado de prioridad para su atencion. En el caso de quejas, dependiendo en su
naturaleza se podra implementar un protocolo de investigacién y de soluci6n a la
misma.

WB ontaré con un mecanismo especifico para recibir denuncias por parte de
empleados, para asegurar la implementaci6n adecuada del Plan de
Retroalimentacion de empleados. Este mecanismo estara disefiado para la
resoluci6n de conflictos entre empleados, empleadores, proteccién social y del
ambiente laboral y el desarrollo humano de los trabajadores del Proyecto.

193
Para este propésito, dicho mecanismo contara con tres canales de comunicaci6n
que son accesibles a empleados y a terceros:

e Buz6on de quejas escritas en sitio;
e Correo electrénico; y
¢ Formularios para realizar denuncias.

Tabla 14-3 Mecanismo de Atenci6n a Quejas, Agravios y Dudas

Proveer un mecanismo para el didlogo ordenado y sistematizado entre el
Objetivo Proyecto y los grupos de interés, a través de un mecanismo 4gil y sistematico
general que permita la gestion de riesgos e impactos sociales.

Gestion de riesgos.

Identificar las inconformidades de las partes interesadas.

Identificar que los mensajes clave del Proyecto sean bien recibidos.
Prevenir conflictos al brindar una respuesta a quejas, inconformidades 0
Objetivos preocupaciones.

especificos Permitir la retroalimentacién proactiva y anénima a las actividades del
Proyecto.

Prevenir los impactos negativos

Maximizar los efectos de los impactos positivos.

Relacién con Sistema de Gestion de Responsabilidad Social.

otros Programa de Relacionamiento con la Comunidad y otros Grupos de Interés.
Retna © Programa de Inversi6n Social

del SGS

Implementacion continua, desde las etapas de Preparacién de Sitio y
Sisieeitere| § — Construccién hasta la de Desmantelamiento.

Una base de datos para registrar las comunicaciones de parte de los grupos
de interés,

Un Procedimiento de Gestion de Quejas y Reclamos para recibir y resolver
retroalimentaciones recibidas por Grupos de Interés y miembros
comunitarios en general.

Componentes

Gerente de Proyecto;

Gerente Ambiental;
Responsables Gerente Social; y

Gerente de Salud y Seguridad.

Medidas Asegurar la instalacién de buzones de quejas y la correcta operaci6n de las
incluidas vias de comunicacién: correo electrénico y linea telefonica.

Cada dos meses, el Gerente Ambiental y Social del Proyecto, enviara al
Gerente Ambiental y Social Corporativo, la base de datos del Resumen de
Retroalimentaciones que muestre:

Indicadores Numero de retroalimentaciones recibidas;

de Tipo de retroalimentaciones recibidas;

desempefio Caracterizaciones mas comunes;

Soluciones implementadas mas comunes;

Numero de Retroalimentaciones abiertas;

194
¢ Dias promedio que se tarda en cerrar una Retroalimentaci6n por categoria.

Fuente: |, 2018.

195
14.2.3

Tabla 14-4

Programa de Inversion Social

La inversi6n social del Proyecto se hace conforme lo establecido en el disefio
general del Sistema de Gestion de Social del Proyecto incluido en el Sistema de
Gestion Ambiental y Social (SGAS) dc Mi! destacando los siguientes tres

puntos:

Programa de Relacionamiento con la Comunidad y otros Grupos de
Interés;

Plan de Inversion Social;

Mecanismo de Atenci6n a Quejas, Agravios y Dudas.

En este sentido, considerando la relevancia que se le otorga a las contribuciones

del Proyecto con su medio socioambiental, iz busca sumarse al

fortalecimiento de capacidades en esta materia a través de cinco ejes de inversion
social los cuales se contemplan llevar a cabo desde los primeros afios de
operacion del Proyecto:

Medio ambiente: Restauraci6n, protecci6n de especies, generar
iniciativas de preservacién y generar acuerdos con instituciones locales
en favor de las comunidades;

Comunidad: Desarrollo de infraestructura, desarrollo socioecondmico y
desarrollo local, asi como una relaci6n incluyente;

Educacién: Acceso a la educaci6n basica de la poblacién de las
comunidades locales y entrenamiento profesional de personal;

Salud: Proteccién de la salud de la comunidad local;

Acceso a la energia.

Programa de Inversion Social

Objetivo general

Promover relaciones cordiales con comunidades y grupos de interés y
asi propiciar su desarrollo sostenible a futuro.

Establecer mecanismos para participacién de la sociedad en general, en

Objetivos temas relacionados con el Proyecto
especificos Establecer un plan de accién que esté alineado con la estrategia y las

necesidades identificadas.

Sistema de Gestion de Responsabilidad Social

Relaci6n con otros Codigo de Etica

componentes del Programa de Relacionamiento con la Comunidad y otros Grupos de

sGs

Interés
Mecanismo de Atencion a Quejas y Dudas.

Temporalidad Cada cinco afios, durante el ciclo de vida del Proyecto.

196
Componentes

Responsables

Medidas incluidas

desempefio

Identificacién de necesidades y prioridades de inversion social con base
en los resultados de la Linea Base Social.

Identificacin de socios 0 aliados potenciales.

Estructura de gobernanza del Programa de Inversin Social.

Gerente de Proyecto;

Gerente Ambiental;

Gerente Social; y

Gerente de Salud y Seguridad.

Consultar a las comunidades sobre sus potenciales necesidades y en
conjunto se definiran los ejes de inversion.

Buscar establecer alianzas con grupos de interés para desarrollar
programas de beneficio para las comunidades.

Numero de estrategias de inversion social propuestas.
Implementacin de las propuestas de inversién social propuestas, mas
viables y de acuerdo a las capacidades del Proyecto.

197

14.2.4

Politica Ambiental, Social y de Salud y Seguridad

HB «e enfoca en la prevenci6n de riesgos laborales a los que estan expuestos
sus trabajadores 0 subcontratistas, asi como las comunidades cercanas al
Proyecto. Por este motivo, ha establecido una Politica Ambiental, Social y de
Salud y Seguridad donde ademas se creara vinculos con las comunidades

cercanas al Proyecto, impactando positivamente en su entorno ambiental y social.

Esta politica contiene, ademas, el disefio de una metodologia que permita facilitar

la administraci6n de informaci6n correspondiente a la anticipacién,

identificacion, evaluacién y control de los agentes y factores de riesgo a la salud,

para comunicarlos a los trabajadores, asi como eliminarlos, abatirlos 0
administrarlos.

La Politica Ambiental, Social y de Salud y Seguridad tiene como objetivos:

1. Cumplir con los requerimientos legales e implementar acciones
complementarias para garantizar cumplimiento con estandares
internacionales reconocidos.

2. Asegurar el nivel mds de seguridad en sus operaciones, reduciendo
riesgos para la salud y previniendo accidentes

3. Respetar los derechos humanos y evitar cualquier tipo de trabajo infantil

o forzado

4. Respetar la libertad de asociacién y el derecho a la negociaci6n colectiva;

5. Eliminar la discriminaci6n con respecto al empleo y la ocupaci6n,
incluida toda forma de hostigamiento y abuso;

6. Promover practicas sustentables entre sus colaboradores

7. Reducir cualquier tipo de impacto ambiental negativo causado por sus
productos y operaciones

8. Implementar una politica de “no tolerancia” respecto a especies
invasivas en el area.

9. Promover el desarrollo sustentable y la proteccién de la biodiversidad a

través entrenamientos
10.Interactuar y dialogar con Grupos de Interés, tales como ONGs,
autoridades, y comunidades locales potencialmente afectadas por

actividades dell e identificar riesgos y oportunidades para mejorar y

contribuir a su desarrollo.

De la Politica se desprenden un Plan de Salud y Seguridad Comunitaria y el Plan
de Salud y Seguridad Ocupacional dc ii, los cuales fomentan la colaboraci6n

para prevenir y mitigar cualquier dafio producido por algun evento no

planificado, respondiendo de manera inmediata y minimizando cualquier dajfio.

198
Estos planes tienen como objetivos:

1. La disminuci6n activa de la siniestralidad e incapacidad temporal debida
a accidentes o enfermedades de trabajo;

2. La difusi6n, desarrollo e implementacién del Plan de Prevencion de
Riesgos Laborales, a todos los niveles de la organizaci6n;

3. La formacion e informacién continua de los trabajadores;

4. La consulta y participacion activa de los trabajadores;

5. La evaluacion de los riesgos y planificaci6n de la actividad preventiva;

6. El control efectivo de las condiciones de trabajo;

7. La vigilancia de la salud de los trabajadores; y

8. La coordinaci6n con partes interesadas (comunidades cercanas al

Proyecto).

Tabla14-5 Politica Ambiental, Social y de Salud y Seguridad

Objetivo
general

Objetivos
especificos

Relacién con
otros
componentes
del SGS

Temporalidad

Componentes

* Prevenir riesgos para la salud y seguridad de los trabajadores del Proyecto y
de las comunidades cercanas al Proyecto.

Definir las medidas de prevencién de afectaciones a la salud y seguridad de
las comunidades aledafias al Proyecto.

Asegurar que el personal esté adecuadamente capacitado para implementar
requerimientos en cuanto a salud y seguridad y asi poder prevenir
enfermedades y accidentes dentro del Proyecto que puedan afectar a los
miembros de las localidades.

Asegurar que los contratistas seleccionados durante las licitaciones cuentan
con planes de salud y seguridad adecuados a las necesidades del Proyecto.

Programa de Relacionamiento con la Comunidad y otros Grupos de Interés.
Politica Ambiental, Social y Salud y Seguridad

Codigo de Etica.

Mecanismo de Atencién a Quejas, Agravios y Dudas.

Especificaciones Técnicas para las instalaciones de

Durante el ciclo de vida del Proyecto.

Identificacion de impactos/riesgos en materia de salud y seguridad de los
miembros comunitarios.
Salud e higiene en el trabajo.
Identificacién de impactos ambientales que pudieran afectar a las localidades
en el Area de Influencia (aumento en niveles de polvo y ruido, etc.).
© Sefalizacién adecuada durante la etapa de Preparacién del Sitio y

Construce
* Identificacin, a través del Mecanismo de Atenci6n a Quejas y Dudas, de la
frecuencia de quejas relacionadas a la salud y seguridad.

199

Responsables

Medidas
incluidas

Indicadores
de
desempefio

* Monitoreo periddico de la salud y seguridad de los trabajadores.

Gerente de Proyecto;

Gerente Ambiental;

Gerente Social; y

Gerente de Salud y Seguridad.
Contratistas.

Evitar la dispersion del material particulado generado en las actividades de
limpieza de terreno, considerando el Plan de Manejo de Trafico en caso de
existir afectaciones a las localidades del Area de Influencia.

Proporcionar con los recursos materiales necesarios (sefialamientos,
botiquines, extintores, cintas preventivas, mallas delimitadoras) para la
implantacién del Sistema de Gestion de Seguridad y Salud.

Capacitar a los trabajadores sobre los temas de seguridad y medidas
preventivas que deben de implementar en todo momento.

Cancelar o detener las actividades, donde se observe que estd en peligro la
integridad fisica de los trabajadores.

Promover el respeto a los derechos humanos conforme al Cédigo de Etica y
de Conducta y la implementacién de los 10 Principios del Pacto Mundial de
las Naciones Unidas.

Exigir a los contratistas que den de alta en el IMSS a todos los trabajadores
del Proyecto, previo al inicio de sus actividades en el Proyecto.

Seleccionar y evaluar a proveedores y contratistas considerando temas
ambientales, preventivos y sociales.

Pedir requisitos especificos en materia de salud y seguridad comunitaria y en
el trabajo a contratistas y proveedores.

En caso necesario, se realizarén las auditorias necesarias para mejorar el
control interno de los proveedores y contratistas.

Datos de indices de accidentalidad, mensualmente.

Numero de quejas o sugerencias relacionadas a salud y seguridad reportadas
en el Mecanismo de Atencién a Quejas, Agravios y Dudas mensualmente.
Numero de platicas informativas para trabajadores y porcentaje de asistencia
con respecto al ntimero total de empleados.

Numero de reuniones o capacitaciones con proveedores i contratistas

respecto a estindares de salud y seguridad deseados de

2018.

200

14.2.5 Programa de Reporte y Monitoreo

Una vez al aio elaborara un reporte que sera entregado a SENER. En dicho
reporte, || mostrara con evidencia fotografica y documental, los avances y
actividades implementadas para el cumplimiento de las medidas de manejo de
los impactos identificados, tanto de potenciaci6n como de mitigacién.

Tabla 14-6 Programa de Reporte y Monitoreo

Reportar el progreso del desempetio social del Proyecto.

Objetivo general

Identificar actividades implementadas y lecciones aprendidas durante
la ejecuci6n social del Proyecto.

Documentar el desempefio social del Proyecto de una manera
estructurada.

Programa de Relacionamiento con la Comunidad y otros Grupos de

Interés

TOPE EEE © Mecanismo de Atencién a Quejas, Agravios y Dudas
componentes del Programa de Inversién Social

SGS Politica Ambiental, Social y de Salud y Seguridad

Programa de Desmantelamiento

Anual durante las etapas de preparacién de sitio, construccién y
Temporalidad operacién.

Ejecucion de actividades de prevencion, mitigacion y manejo de

Componentes impactos y riesgos sociales.

* Gerente de Proyecto;

* Gerente Ambiental;
Responsables * Gerente Social; y

* Gerente de Salud y Seguridad

© Todas las incluidas en el SGS.
Medidas incluidas

Indicadores de ¢ Reporte anual entregado a SENER.

desempefio

Fuente: 2018.

201
Tabla 14-7.

La siguiente tabla resume las medidas sobre las cuales | reportard a SENER.

Medidas a reportar en Programa de Reporteo y Monitoreo

Temporalidad

Programa de
Relacionamiento con
la Comunidad y otros
Grupos de Interés

Mantener lineas de comunicaci6n abiertas entre los representantes del Proyecto y
las dependencias Federales desde las etapas iniciales del desarrollo del Proyecto.

Gobierno Federal

Evidencia de comunicacion (e.g. minuta de reuni6n,
intercambio de correo, etc.).

Alinicio del Proyecto

Realizar una reunion presencial con funcionarios del gobierno estatal, con el fin de
presentar el Proyecto y cada una de sus etapas.

Gobierno Estatal

Evidencia de comunicacion (e.g. minuta de reuni6n,
intercambio de correo, etc.).

Alinicio del Proyecto

Realizar una reuni6n presencial con funcionarios del gobierno municipal, con el
fin de presentar el Proyecto y cada una de sus etapas.

Gobierno Municipal

Evidencia de comunicacion (e.g. minuta de reuni6n,
intercambio de correo, etc.).

Alinicio del Proyecto

Informar a los habitantes del Area de Influencia Nucleo y Directa sobre los
posibles impactos sociales del Proyecto, asi como las medidas de mitigacion a
implementar para reducirlos.

Informar acerca del mecanismo que Contratista pondra a disposicién de la
poblacién para que puedan entregar sus CV.

Establecer un canal de comunicaci6n presencial, 0 a través del buz6n de
sugerencias con el Gerente Social del Proyecto y apropiada culturalmente, las
cuestiones y solicitudes de informaci6n relativas al Proyecto.

Poblacion de las localidades del Area de
Influencia

Evidencia de informacion provista (e.g. minutas de
reunion)

Al inicio de cada etapa del
Proyecto

Asegurar que el proceso de firma de contratos de arrendamiento con los
ejidatarios se lleve de manera clara, oportuna y transparente.

Atender cualquier duda a los ejidatarios y propietarios, sobre cémo se Ilevé cabo
el proceso de valuacién de tierras y asegurar su conformidad al momento de la
firma de contratos.

Ejidatarios

Evidencia de contratos firmados

Durante el proceso de
adquisicion de tierras

Evidencia de informacion provista

Durante el proceso de
adquisicién de tierras

Exigir al contratista que maneje expectativas al dejar claro en los contratos la
temporalidad de los empleos, salarios y posibles prestaciones adicionales.

Posibles trabajadores del Proyecto

Ejemplo de contratos de trabajo

Antes del inicio de la etapa de
construcci6n

En igualdad de condiciones, tratar de dar prioridad a contratistas y proveedores
de las localidades del Area de Influencia y una vez establecidos los contratos,
solicitar al contratista que favorezca la contrataci6n local, fomente la igualdad de
oportunidades e implemente buenas " icticas de gestion social en concordancia

con los principios corporativos de

Subcontratistas y proveedores

Lista de proveedores locales

Durante la duracion del
Proyecto

Favorecer el consumo de servicios locales. En la zona predomina la produccién de
block, el comercio y produccién de carrocerias, y fabricacién de cal por lo que en
caso de requerirse este tipo de material, consumir de los servicios de estos
comercios locales.

Establecer comunicacién con los comerciantes, para no interferir en sus
actividades, con respecto a la movilidad de camiones de carga, por ejemplo.

Comercios / negocios/ empresas vecinas

Lista de proveedores locales y justificacién de eleccion

Durante la duracion del
Proyecto

Evidencia de comunicacion (e.g. minutas de reuniones,
intercambio de correos).

Alinicio del Proyecto

202

Informar acerca del Proyecto.

Evidencia de informacion provista

Temporalidad

Alinicio del Proyecto

Mecanismo de
Atenci6n a Quejas,
Agravios y Dudas

Establecer y mantener base de datos para registrar las comunicaciones de parte de
grupos de interés

Miembros de comunidades del Area de
Influencia u otros grupos de interés

Base de datos elaborada

Durante la duracion del
Proyecto

Elaborar un Procedimiento de Gestion de Quejas, Agravios y Dudas para recibir y
resolver retroalimentaciones recibidas por Grupos de Interés y miembros
comunitarios en general.

Miembros de comunidades del Area de
Influencia u otros grupos de interés

Procedimiento elaborado

Alinicio del Proyecto

Programa de
Inversién Social

Consultar a las comunidades sobre sus potenciales necesidades y en conjunto se
definiran los ejes de inversion.

Miembros de comunidades del Area de
Influencia

Evidencia de recoleccién de opiniones e incorporacién
para determinar ejes o planes de inversion.

Durante la duracion del
Proyecto

Programa de Salud y
Seguridad

Exigir al contratista que evite la dispersion del material particulado generado en
las actividades de limpieza de terreno, considerando el Plan de Manejo de Trafico

tell on, caso de existir afectaciones a las localidades del Area de Influencia.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Exigir al contratista que proporcione con los recursos materiales necesarios
(sefialamientos, botiquines, extintores, cintas preventivas, mallas delimitadoras)
para la implantacién del Sistema de Gestion de Seguridad y Salud.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Exigir al contratista que capacite a los trabajadores sobre los temas de seguridad y
medidas preventivas que deben de implementar en todo momento.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Cancelar o detener las actividades, donde se observe que esta en peligro la
integridad fisica de los trabajadores.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Exigir al contratista que promueva el respeto a los derechos humanos conforme al
Cédigo de Etica y de Conducta y la implementacién de los 10 Principios del Pacto
Mundial de las Naciones Unidas.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Exigir al contratista que se asegure que todos los trabajadores del Proyecto, estén
dados de alta en el IMSS, previo al inicio de sus actividades en el Proyecto.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Seleccionar y evaluar a proveedores y contratistas considerando temas
ambientales, preventivos y sociales.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Pedir requisitos especificos en materia de salud y seguridad comunitaria y en el
trabajo a contratistas y proveedores.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

En caso necesario, se realizardn las auditorias necesarias para mejorar el control
interno de los proveedores y contratistas.

Trabajadores del Proyecto

Evidencia de implementacién

Durante la duracion del
Proyecto

Medidas de manejo de
impactos sociales
identificados

Medidas referidas en la secci6n 12.4 de este documento.

Varios

Evidencia de implementacién

Durante la duracion del
Proyecto

Fuente: 2018.

203

14.2.6 Programa de Desmantelamiento

Por lo general, al finalizar su vida util los proyectos fotovoltaicos, éstos se
desmantelan y la zona se restaura, conservando las condiciones originales
previas al desarrollo del Proyecto. Asimismo, la mayor parte de los componentes
de los paneles fotovoltaicos y de las estructuras de soporte son reciclables, por lo
que se procede a recuperar el material para su retiso posterior 0 reciclaje. Dado
que la vida util Proyecto se estima en 30 afios, el Programa de Desmantelamiento
se disefiara dos afios antes de que inicie esta etapa.

Tabla14-8 Plan de Desmantelamiento

Definir las estrategias a seguir una vez terminada la
Objetivo general vida util del Proyecto para prevenir 0 minimizar
impactos negativos.

Identificar impactos sociales potenciales durante la
etapa de Desmantelamiento y sus efectos a corto y
mediano plazo.

Generar medidas de mitigacién acordes con mejores
prdcticas en la industria.

Implementar en todas las actividades acciones
encaminadas a: La reduccién, retiso y reciclaje.

Objetivos especificos

Restaurar el sitio en base a las opciones de uso.

Relacién con otros componentes Sistema de Gestion de Responsabilidad Social.
del SGS Codigo de Etica.

Durante los tiltimos afios de la etapa de Operacién,
Temporalidad para su implementacién inmediata al finalizar la vida
til del Proyecto.

Anilisis de opciones para Desmantelamiento del
Proyecto.

Anilisis ambiental y restauracién del sitio.
Cronograma de actividades de Desmantelamiento.

Componentes

Identificacién de impactos sociales y ambientales, asi
como implementacién de medidas de mitigacién.
Estrategia de relacionamiento con grupos de interés.
Rescate de material reciclable.

Gerente de Proyecto;

Gerente Ambiental;
Responsables Gerente Social; y

Gerente de Salud y Seguridad.
Contratista

204
Medidas incluidas

Indicadores de desempefio

Proceso de consulta con grupos de interés que seran
afectados, incluyendo propietarios de tierra.
Campania de difusién del Mecanismo de Atencién a
Quejas, Agravios y Dudas.

Numero de personas consultadas.
Numero de quejas registradas por mes una vez que
inicie el Desmantelamiento

Cantidad de material rescatado para ser donado ya sea
para retiso o reciclaje.

205

REFERENCIAS

Camara de Diputados, 2015. “Constituci6n Politica de los Estados Unidos
Mexicanos”. Disponible en:
http:/ / www.diputados.gob.mx/LeyesBiblio/htm/1.htm.

Camara de Diputados, 2013. “Ley para el Aprovechamiento de Energias
Renovables y el Financiamiento de la Transicion Energética”. Disponible en:
http:/ / www.diputados.gob.mx/LeyesBiblio/pdf/LAERFTE.pdf

Camara de Diputados, 2009. “Ley Organica de la Administracién Publica
Federal”. Disponible en:
http:/ /www.stps.gob.mx/bp/secciones/dgsst/normatividad/153.pdf

Comisi6n Nacional de Areas Naturales Protegidas (CONANP), 1936.
“Convencién entre los Estados Unidos Mexicanos y los Estados Unidos de
América para la protecci6n de Aves Migratorias y de Mamiferos Cinegéticos”.
Disponible en:

http:/ /www.conanp.gob.mx/contenido/ pdf/CONVENIO%20ENTRE%20LOS%
20ESTADOS%20UNIDOS %20MEXICANOS % 20Y %20LOS %20ESTADOS%20UN.
pdf

Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI), 2014b.
“Programa Especial de los Pueblos Indigenas 2014-2018”. Disponible en:

http:/ /www.cdi.gob.mx/index.php?option=com_content&view=article&cid=323
3C

Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI), 2010a.
“Catalogo de Localidades Indigenas 2010”. Disponible en:
http:/ /www.cdi.gob.mx/index.php?option=com_content&view=articleé&cid=257

206
8:catalogo-de-localidades-indigenas-2010&catid=38:indicadores-y-
estadisticas&ltemid=54

Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI), 2010b.
“Indicadores y Estadisticas”. Disponible en:

http:/ /www.cdi.gob.mx/index.php?option=com_content&view=category&id=3
8&Itemid=54

Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI), 2009b.
“Declaracion de las Naciones Unidas sobre los Derechos de los Pueblos
Indigenas”. Disponible en:

http:/ /www.cdi.gob.mx/index.php?option=com_docmané&task=doc_details&gi
d=66&Itemid=18

Comisi6n Nacional para el Desarrollo de los Pueblos Indigenas (CDI), 2014a.
“Protocolo para la implementaci6n de consultas a pueblos y comunidades
indigenas de conformidad con estandares del Convenio 169 de la Organizacién
Internacional del Trabajo sobre Pueblos Indigenas y Tribales en Paises
Independientes”. Disponible en:

http:/ /www.cdi.gob.mx/index.php?option=com_docmané&task=cat_view&gid=
85&Itemid=200019

Comisi6n Reguladora de Energia (CRE), 15/08/13. “Evoluci6n Historica.”
Disponible en: http://www.cre.gob.mx/articulo.aspx?id=10

Congreso del Estado de Puebla. (2010). Obtenido de Ley de Derechos, Cultura y
Desarrollo de los Pueblos y Comunidades Indigenas:
www.congresopuebla.gob.mx/index.php?option=com_docmané&task=doc

Datos, gob.mx. (s.f.). Obtenido de Gobierno de la Republica:
https://datos.gob.mx/

Consejo Nacional de Evaluacién de la Politica de Desarrollo Social (CONEVAL),
Sin Fecha. “Medicién de la pobreza”. Disponible en:

http:/ /www.coneval.gob.mx/Medicion/Paginas/Que-es-el-indice-de-rezago-
social.aspx

207
CONAPO. (2010). indice de Marginacion por Localidad:
http:/ /www.conapo.gob.mx/work/models/ CONAPO/ indices_margina/2010/
documentoprincipal/ Capitulo01.pdf

Consejo Nacional de Poblacién (CONAPO), 2010a. “Indice absoluto de
marginaci6n 2000-2010”. Disponible en:

http:/ /www.conapo.gob.mx/work/models/ CONAPO/Resource/1755/1/imag
es/01-04Capitulo.pdf

Diario Oficial de la Federacion (DOF), 2014. “Decreto por el que se expiden la Ley
de la Industria Eléctrica, la Ley de Energia Geotérmica y se adicionan y reforman

diversas disposiciones de la Ley de Aguas Nacionales”. Disponible en:

http:/ /www.dof.gob.mx/nota_detalle.php?codigo=5355986&fecha=11/08/2014

Diario Oficial de la Federacion (DOF),2016. “Ley General del Equilibrio Ecolégico
y la Proteccion al Ambiente”. Disponible en:
http:/ /www.ordenjuridico.gob.mx/Documentos/Federal/pdf/w083191.pdf

Diario Oficial de la Federacion (DOF), 2014a. “Reglamento de la Ley de la
Industria Eléctrica”. Disponible en:
http://www.dof.gob.mx/nota_detalle.php?codigo=5366665&fecha=31/10/2014

Diario Oficial de la Federacion (DOF), 2014. “Reglamento de la Ley General del
Equilibrio Ecolégico y la Proteccion al Ambiente en Materia de Ordenamiento
Ecoldgico”. Disponible en:
http://www.ordenjuridico.gob.mx/Documentos/Federal/pdf/w088544.pdf

Diario Oficial de la Federacion (DOF), 2012. “Programa de Ordenamiento
Ecoldgico General del Territorio”. Disponible en:

http:/ /www.semarnat.gob.mx/archivosanteriores/temas/ordenamientoecologi
co/Documents/documentos_bitacora_oegt/dof_2012_09_07_poegt.pdf

Diario Oficial de la Federacion (DOF), 2009. “Programa Especial para el
Aprovechamiento de Energias Renovables de la Subsecretaria de Planeacién
Energética y Desarrollo Tecnolégico”. Disponible en:

http:/ /dof.gob.mx/nota_detalle.php?codigo=5101826&fecha=06/ 08/2009

208
Gobierno del Estado de Puebla,2017. “Plan Estatal de Desarrollo 2017-2018”.
Disponible en:

http:/ / www.transparenciafiscal.puebla.gob.mx/index.php?option=com_docma
n&task=cat_view&gid=464&Itemid=63

Gobierno del estado de Puebla, 2014. “Plan de Desarrollo Municipal de
Tepeyahualco, Puebla 2014-2018”. Disponible en:

http:/ / ojp.puebla.gob.mx/index.php/zoo-items-landing/ item/plan-de-
desarrollo-municipal-de-tepeyahualco-puebla-2014-2018

Instituto Nacional para el Federalismo y el Desarrollo Municipal (INAFED), 2010.
“Sistema Nacional sobre Informacién Municipal (SNIM)”. Disponible en:
http://www.snim.rami.gob.mx/

Instituto Nacional para el Federalismo y el Desarrollo Municipal (INAFED),
2010a. “Indice de marginacion poblacional”. Disponible en:
http://www .inafed.gob.mx/es/inafed/Socioeconomico_Municipal

Instituto Nacional de Ecologia y Cambio Climatico (INECC), 1993. “Convencion
para la Proteccion de la Flora, de la Fauna y de las Bellezas Escénicas Naturales
de los Paises de América”. Disponible en:

http://www. inecc.gob.mx/descargas/ai/con_03.pdf

Instituto Nacional de Estadistica y Geografia (INEGI), 2013. “Encuesta Nacional
de Empleo y Seguridad Social”. Disponible en:
http://www3.inegi.org.mx/sistemas/tabuladosbasicos/tabdirecto.aspx?s=est&c
=33653

Instituto Nacional de Estadistica y Geografia (INEGI), 2013a. “Encuesta Nacional
de Empleo y Seguridad Social”. Disponible en:

http://www .inegi.org.mx/est/contenidos/proyectos/registros/vitales/mortali
dad/tabulados/ConsultaMortalidad.asp

Instituto Nacional de Estadistica y Geografia (INEGI), 2011. “Informacion por
entidad”. Disponible en:

209
http:/ /cuentame.inegi.org.mx/monografias/informacion/chih/territorio/defau
It.aspx?tema=me&e=08

Instituto Nacional de Estadistica y Geografia (INEGI), 2010. “Principales
Resultados del Censo de Poblacién y Vivienda 2010, Puebla”. Disponible en:
http://www .inegi.org.mx/prod_serv/contenidos/espanol/bvinegi/productos/
censos/poblacion/2010/princi_result/chih/08_principales_resultados_cpv2010-
4.pdf

Instituto Nacional de Estadistica y Geografia (INEGI), 2010a. “Principales causas
de mortalidad por residencia habitual”. Disponible en:

http://www .inegi.org.mx/est/contenidos/proyectos/registros/vitales/mortali
dad/tabulados/ConsultaMortalidad.asp

Instituto Nacional de Estadistica y Geografia (INEGI), 2010b. “Censo de
Poblacién y Vivienda 2010: Conformacién de la base de datos por localidad”.
Disponible en:

http:/ / www..inegi.org.mx/sistemas/consulta_resultados/iter2010.aspx

Instituto Nacional de Lenguas Indigenas (INALI), 2008. “Catalogo de Lenguas
Indigenas Nacionales: Variantes Lingiiisticas de México con sus
Autodenominaciones y Referencias Geoestadisticas”. Disponible en:

http://www .inali.gob.mx/pdf/CLIN_completo.pdf

Organizacién Internacional del Trabajo (OIT), 2015. “México ratifica el Convenio
138 de la OIT sobre la edad minima de admisi6n al empleo.” Disponible en:
http://www .ilo.org/mexico/noticias/ WCMS_359411/lang--es/ index.htm

Diario Oficial de la Federacién (DOF), 2015. “Decreto por el que se aprueba el
Convenio 138 sobre la Edad Minima de Admisién al Empleo.” Disponible en:
http://www.dof.gob.mx/nota_detalle.php?codigo=5392028&fecha=13/05/2015

Organizacién Internacional del Trabajo (OIT), 1999. “Convenio 182 sobre las
peores formas de trabajo infantil.” Disponible en:

http://www .ilo.org/dyn/normlex/es/f?p=NORMLEXPUB:12100:0::NO::P12100
_ILO_CODE:C182

210
Organizaci6n Internacional del Trabajo (OIT), 1990. “Convenio No. 169 sobre
Pueblos Indigenas y Tribales”. Disponible en:

http:/ / www.senado.gob.mx/comisiones/desarrollo_social/docs/marco/Conve
nio_169_PI.pdf

Organizacién Internacional del Trabajo (OIT), 1958. “Convenio 111 sobre la
discriminacién (empleo y ocupacién).” Disponible en:

http://www .ilo.org/dyn/normlex/es/f?p=1000:12100:0::NO::P12100_ILO_COD
E:C111

Organizacién Internacional del Trabajo (OIT), 1957. “Convenio 105 sobre la
abolicion del trabajo forzoso.” Disponible en:

http://www .ilo.org/dyn/normlex/es/f?p=1000:12100:0::NO::P12100_ILO_COD
E:C105

Organizacién Internacional del Trabajo (OIT), 1951. “Convenio 100 sobre
igualdad de remuneracion.” Disponible en:

http://www .ilo.org/dyn/normlex/es/f?p=1000:12100:0::NO::P12100_ILO_COD
E:C100

Organizaci6n Internacional del Trabajo, 1930. “Convenio 29 sobre el trabajo
forzoso.” Disponible en:

http:/ /www..ilo.org/dyn/normlex/es/f?p=NORMLEXPUB:12100:0::NO::P12100
_ILO_CODE:C029

Organizacién de las Naciones Unidas para la Educacién, la Ciencia y la Cultura
(UNESCO), 1971. “Convencién Relativa a los Humedales de Importancia
Internacional Especialmente como Habitat de Aves Acuaticas”. Disponible:
http:/ /www.ramsar.org/sites/default/files/documents/library /current_conve
ntion_text_s.pdf

Procuraduria General de Justicia (PGJDF), s.f. “Convenio 87 sobre la libertad
sindical y la proteccién del derecho de sindicaci6n.” Disponible en:
http:// www.pgjdf.gob.mx/temas/4-6-1/fuentes/8-A-3.pdf

211
Secretaria de Energia (SENER), 2018. “Disposiciones administrativas de caracter
general sobre la Evaluacién de Impacto Social en el sector energético”. Disponible
en: http://dof.gob.mx/nota_detalle.php?codigo=5524885&fecha=01/06/2018

Secretaria de Gobernacion, 2014. “Ley de la Industria Eléctrica”. Disponible
en:http://www.dof.gob.mx/nota_detalle.php?codigo=5355986&fecha=11/08/20
14

Secretaria del Trabajo y Previsién Social (STPS), 2010. “Convenios de la
Organizacién Internacional del Trabajo ratificados por los Estados Unidos
Mexicanos.” Disponible en:

http://www.stps.gob.mx/bp/secciones/conoce/marco_juridico/convenios.htm
1

UNESCO, 1972. “Convencion sobre la proteccién del patrimonio mundial,
cultural y natural”. Disponible: http:/ / whc.unesco.org/archive/convention-
es.pdf.

212
